Exhibit 10.1

 



AMENDMENT NO. 2 TO CREDIT AGREEMENT AND EXTENSION AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT AND EXTENSION AGREEMENT dated as of
June 18, 2019 (this “Amendment”) is entered into among Comcast Corporation, a
Pennsylvania corporation (“Borrower”), the Lenders and Issuing Lenders party
hereto, and JPMorgan Chase Bank, N.A., as Administrative Agent. All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, Borrower, the Lenders, the Issuing Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of May 26, 2016 (as amended
pursuant to that certain Amendment No. 1 to Credit Agreement dated as of April
27, 2018, and as further amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to the Amendment No. 2 Effective
Date, the “Existing Credit Agreement”; the Existing Credit Agreement, as amended
pursuant to this Amendment, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Lenders, the Issuing Lenders and
Administrative Agent amend the Existing Credit Agreement as set forth below; and

 

WHEREAS, pursuant to Section 2.01(e) of the Existing Credit Agreement, the
Borrower has delivered written notice to the Administrative Agent on June 3,
2019 (the “Notice Date”) requesting that the Revolving Commitments and the
Letter of Credit Commitments be extended for an additional one-year period
following the Revolving Termination Date in effect on the Notice Date (i.e., May
26, 2021) to the first anniversary of such Revolving Termination Date, such that
the Extended Revolving Termination Date under the Credit Agreement will be May
26, 2022;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.       Amendment. Each of the parties hereto agrees that, effective on the
Amendment No. 2 Effective Date (as defined below), the Existing Credit Agreement
(including the exhibits and schedules thereto) shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement (and related exhibits and schedules) attached
as Exhibit A hereto.

 

2.       Extension. Each of the parties hereto hereby irrevocably agrees to
extend, effective as of the date hereof, all of its Revolving Commitments and
all of its Letter of Credit Commitments under the Credit Agreement, for an
additional one-year period following the Revolving Termination Date (i.e., May
26, 2021) to the first anniversary of such Revolving Termination Date, such that
the Extended Revolving Termination Date under the Credit Agreement shall be May
26, 2022.

 

3.       Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions precedent (the date such conditions
precedent are satisfied, the “Amendment No. 2 Effective Date”):

 

(a)       Receipt by Administrative Agent of executed counterparts of this
Amendment

 

 

 

(which shall be originals, facsimile or pdf copies), executed and delivered by
Borrower, Administrative Agent, each Lender and each Issuing Lender, and
acknowledged by each Guarantor (provided that the requirements of this clause
(a) may be satisfied by customary written evidence reasonably satisfactory to
Administrative Agent (which may include electronic transmission of a signed
signature page) that such party has signed a counterpart to this Amendment).

 

Without limiting the generality of the provisions of Section 10.01 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 3, each Lender and each Issuing Lender that has signed or
otherwise become a Lender or Issuing Lender under this Amendment shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender and/or Issuing Lender unless
Administrative Agent shall have received notice from such Lender or Issuing
Lender prior to the proposed Amendment No. 2 Effective Date specifying its
objection thereto. Administrative Agent (or its counsel) shall promptly notify
the Lenders, the Issuing Lenders and Borrower in writing of the occurrence of
the Amendment No. 2 Effective Date, which shall be conclusive evidence of the
occurrence thereof (it being understood that any failure to so notify shall not
preclude the occurrence of the Amendment No. 2 Effective Date if all conditions
to the occurrence thereof have been met). Notwithstanding anything to the
contrary in this Amendment, this Section 3 and the conditions set out in this
Section 3 shall cease to apply and be of no further effect on and from the
Amendment No. 2 Effective Date.

 

4.Miscellaneous.

 

(a)       The Existing Credit Agreement (as amended hereby), and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms. Except as expressly set forth herein, this Amendment shall not be
deemed to be an amendment or modification of any other provisions of the
Existing Credit Agreement or any other Loan Document or any right, power or
remedy of the Lenders, nor constitute a waiver of any provision of the Existing
Credit Agreement, any other Loan Document, or any other document, instrument
and/or agreement executed or delivered in connection therewith or of any Default
or Event of Default under any of the foregoing, in each case, whether arising
before or after the date hereof or as a result of performance hereunder or
thereunder.

 

(b)       Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.

 

(c)Each Loan Party hereby represents and warrants as follows:

 

(i)       Each Loan Party has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Amendment.

 

(ii)       This Amendment has been duly executed and delivered by each of the
Loan Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such

 

2 

 

enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(iii)       No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority is required in
connection with the execution, delivery or performance by any Loan Party of this
Amendment other than those that have already been obtained and are in full force
and effect or the failure of which to have obtained would not reasonably be
expected to have a Material Adverse Effect.

 

(iv)       No Default or Event of Default has occurred and is continuing as of
the date hereof.

 

(d)       This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(e)       THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

[remainder of page intentionally left blank]

 

3 

 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

  COMCAST CORPORATION                         By: /s/ W. E. Dordelman    
Name:    William E. Dordelman     Title:      Senior Vice President, Treasury
and Treasury  

[Signature Page to Amendment No. 2 to Credit Agreement]



 

  ACKNOWLEDGED AND AGREED:             JPMorgan Chase Bank, N.A.,     as
Administrative Agent, Lender and Issuing Lender                     By: /s/
Peter B. Thauer      Name: Peter B. Thauer      Title: Managing Director   



[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender and Issuing Lender:

 

BANK OF AMERICA, N.A. 

                    By: /s/ Brandon Bolio     Name: Brandon Bolio     Title:
Director  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender and Issuing Lender:

 

CITIBANK, N.A.

                    By: /s/ Michael Vondriska     Name: Michael Vondriska    
Title: Vice President  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender and Issuing Lender:

 

MIZUHO BANK, LTD.

                    By: /s/ Tracy Rahn     Name: Tracy Rahn     Title:
Authorized Signatory  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender and Issuing Lender:

 

MORGAN STANLEY BANK, N.A.

                    By: /s/ Michael King     Name: Michael King     Title:
Authorized Signatory  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender and Issuing Lender:

 

MUFG Bank, Ltd.

                    By: /s/ Dana L. McDougall     Name: Dana L. McDougall    
Title: Vice President  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

WELLS FARGO BANK, N.A.,

as Lender and Issuing Lender 



                    By: /s/ Nicholas J. Grocholski     Name: Nicholas Grocholski
    Title: Director  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

BARCLAYS BANK PLC

                    By: /s/ Martin Corrigan     Name: Martin Corrigan     Title:
Vice President  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

BNP Paribas 

                    By: /s/ G. R. Paul     Name: G. R. Paul     Title: Managing
Director  

 

  By: /s/ Melissa Dykl     Name: Melissa Dykl     Title: Director  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

Commerzbank AG, NY Branch

                    By: /s/ Neil Kiernan     Name: Neil Kiernan     Title: Vice
President  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

As a Lender 

                    By: /s/ William O’Daly     Name: William O’Daly     Title:
Authorized Signatory  

 

 

  By: /s/ D. Andrew Maletta     Name: D. Andrew Maletta     Title:

Authorized Signatory



 

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

DEUTSCHE BANK AG NEW YORK BRANCH

                    By: /s/ Ming K. Chu     Name: Ming K. Chu     Title:
Director  

 

 

  By: /s/ Virginia Cosenza     Name: Virginia Cosenza     Title: Vice President
 

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

ROYAL BANK OF CANADA, as a Lender



                    By: /s/ D.W. Scott Johnson     Name: D. W. Scott Johnson    
Title: Authorized Signatory  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

BANCO SANTANDER, S.A., NEW YORK BRANCH

                    By: /s/ Rita Walz-Cuccioli     Name: Rita Walz-Cuccioli    
Title: Executive Director  

 

 

  By: /s/ Terence Corcoran     Name: Terence Corcoran     Title: Executive
Director  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

SUMITOMO MITSUI BANKING CORPORATION

                    By: /s/ Michael Maguire     Name: Michael Maguire     Title:
Executive Director  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

TORONTO DOMINION (TEXAS) LLC

                    By: /s/ Peter Kuo     Name: Peter Kuo     Title: Authorized
Signatory  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 



GOLDMAN SACHS BANK USA, as a Lender

                    By: /s/ Ryan Durkin     Name: Ryan Durkin     Title:
Authorized Signatory  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

DNB CAPITAL LLC as a Lender

                    By: /s/ Philip F. Kurpiewski     Name: Philip F. Kurpiewski
    Title: Senior Vice President  

 

 

  By: /s/ Kristie Li     Name: Kristie Li     Title: Senior Vice President  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

                    By: /s/ Yuanyuan Peng     Name: Yuanyuan Peng     Title:
Director  

 

 

  By: /s/ Dayi Liu     Name: Dayi Liu     Title: Executive Director  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

PNC BANK, NATIONAL ASSOCIATION

                    By: /s/ Meredith Jermann     Name: Meredith Jermann    
Title: Vice President  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

U.S. BANK, NATIONAL ASSOCIATION as a Lender 



                    By: /s/ Garret Komjathy     Name: Garret Komjathy     Title:
Senior Vice President  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender and Issuing Lender:

 

THE BANK OF NEW YORK MELLON

                    By: /s/ Rachael Dolinish     Name: Rachael Dolinish    
Title: Vice President  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender :

 

SOCIETE GENERALE

                    By: /s/ Shelley Yu     Name: Shelley Yu     Title: Director
 

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

AGRICULTURAL BANK OF CHINA LTD., NEW YORK BRANCH 

                    By: /s/ Nelson Chou     Name: Nelson Chou     Title: SVP &
Head of Corporate Banking  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 

 

Name of Lender:

 

BANK OF CHINA, NEW YORK BRANCH

                    By: /s/ Raymond Qiao     Name: Raymond Qiao     Title:
Executive VIce President  

 

[Signature Page to Amendment No. 2 to Credit Agreement]



 







  ACKNOWLEDGED AND CONSENTED TO:                     Comcast Cable
Communications, LLC                       By: /s/ William E. Dordelman      
Name:  William E. Dordelman       Title:     Senior Vice President and Treasurer
                            NBCUniversal Media, LLC                       By:
/s/ William E. Dordelman        Name:  William E. Dordelman      
Title:     Senior Vice President  



 

 



[Signature Page to Amendment No. 2 to Credit Agreement]



 

Exhibit A

 

[see attached]

 

 

 

 



 





EXECUTION VERSION
as amended pursuant to

Amendment No. 1 to Credit Agreement dated as of April 27, 2018 and

Amendment No. 2 to Credit Agreement and Extension Agreement dated as of June 18,
2019

 





 



 

CREDIT AGREEMENT

 

among

 

COMCAST CORPORATION

 

The Financial Institutions Party Hereto

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent

 

CITIBANK, N.A.,

 

as Syndication Agent

 

and

 

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,



WELLS FARGO BANK, NATIONAL ASSOCIATION and



MIZUHO BANK, LTD.,
as Co-Documentation Agents

 

Dated as of May 26, 2016

 



 



 

JPMorgan Chase Bank, N.A.,
CITIGROUP GLOBAL MARKETS INC.,



MORGAN STANLEY MUFG LOAN PARTNERS, LLC,



WELLS FARGO SECURITIES, LLC and



MIZUHO BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

TABLE OF CONTENTS

 

Page

 

SECTION 1 DEFINITIONS AND ACCOUNTING TERMS 1

1.01 Defined Terms 1 1.02 Use of Certain Terms. 29 1.03 Accounting Terms 29 1.04
Rounding 30 1.05 Exhibits and Schedules 30 1.06 References to Agreements and
Laws 30 1.07 Pro Forma Calculations 30 1.08 Interest Rates; LIBOR Notification
31

SECTION 2 THE REVOLVING COMMITMENTS AND EXTENSIONS OF CREDIT 31

2.01 Amount and Terms of Revolving Commitments 31 2.02 Procedure for Revolving
Loan Borrowings 3233 2.03 Letters of Credit 3334 2.04 Competitive Bid Procedure
38 2.05 Reduction or Termination of Revolving Commitments 3940 2.06 Prepayments
40 2.07 Documentation of Loans 4041 2.08 Continuation and Conversion Option 4142
2.09 Interest 4142 2.10 Fees 4243 2.11 Computation of Interest and Fees 4243
2.12 Making Payments 4243 2.13 Funding Sources 44 2.14 Defaulting Lenders 44
2.15 Currency Equivalents 4546



SECTION 3 TAXES, YIELD PROTECTION AND ILLEGALITY 46



3.01 Taxes 46 3.02 Illegality 4748 3.03 Inability to Determine Eurodollar Rates
47   Alternate Rate of Interest. 48 3.04 Increased Cost and Reduced Return;
Capital Adequacy 4849 3.05 Breakfunding Costs 4951 3.06 Matters Applicable to
all Requests for Compensation 4951 3.07 Survival 5051









SECTION 4 CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT 5052

4.01 Conditions Precedent to Effective Date 5052

iv 

 

4.02 Conditions to Certain Extensions of Credit 5153 4.03 Conditions to Certain
Funds Credit Extensions 5254 4.04 Determinations Under Sections 4.01, 4.02 and
4.03 5254 4.05 Actions by Lenders During Certain Funds Period 5254

SECTION 5 REPRESENTATIONS AND WARRANTIES 5355

5.01 Existence and Qualification; Power; Compliance with Laws 5355 5.02 Power;
Authorization; Enforceable Obligations 5355 5.03 No Legal Bar 5455 5.04
Financial Statements; No Material Adverse Effect 5456 5.05 Litigation 5456 5.06
Use of Proceeds 5456 5.07 Anti-Corruption Laws and Sanctions 5456

SECTION 6 AFFIRMATIVE COVENANTS 5556

6.01 Financial Statements 5556 6.02 Certificates, Notices and Other Information
5557 6.03 Payment of Taxes 5658 6.04 Preservation of Existence 5658 6.05
Compliance With Laws 5658 6.06 Inspection Rights 5658 6.07 Keeping of Records
and Books of Account 5658 6.08 Designation of Unrestricted Subsidiaries 5658
6.09 Anti-Corruption Laws and Sanctions 5759 6.10 Guarantors 5759

SECTION 7 NEGATIVE COVENANTS 5759

7.01 Liens 5859 7.02 Non-Guarantor Subsidiary Indebtedness 5960 7.03 Fundamental
Changes 5961 7.04 ERISA 6061 7.05 Anti-Corruption Laws and Sanctions 6061 7.06
Financial Covenant 6062

SECTION 8 EVENTS OF DEFAULT AND REMEDIES 6062

8.01 Events of Default 6062 8.02 Remedies Upon Event of Default 6163 8.03
Clean-Up Period 6264

SECTION 9 THE AGENTS 6365

9.01 Appointment 6365

v 

 

9.02 Delegation of Duties 6365 9.03 Exculpatory Provisions 6365 9.04 Reliance by
Administrative Agent 6465 9.05 Notice of Default 6466 9.06 Non-Reliance on
Agents and Other Lenders 6466 9.07 Indemnification 6566 9.08 Agent in Its
Individual Capacity 6567 9.09 Successor Administrative Agent 6567 9.10
Co-Documentation Agents and Syndication Agent 6667 9.11 Certain ERISA Matters
6668

SECTION 10 MISCELLANEOUS 6870

10.01 Amendments; Consents 6870 10.02 Requisite Notice; Electronic
Communications 6971 10.03 Attorney Costs and Expenses 7173 10.04 Binding Effect;
Assignment 7173 10.05 Set-off 7375 10.06 Sharing of Payments 7375 10.07 No
Waiver; Cumulative Remedies 7476 10.08 Usury 7476 10.09 Counterparts 7576 10.10
Integration 7577 10.11 Nature of Lenders’ Obligations 7577 10.12 Survival of
Representations and Warranties 7577 10.13 Indemnity by Borrower 7577 10.14
Nonliability of Lenders 7678 10.15 No Third Parties Benefitted 7779 10.16
Severability 7779 10.17 Confidentiality 7779 10.18 Headings 7880 10.19 Time of
the Essence 7880 10.20 Status of Lenders and Administrative Agent 7880 10.21
Removal and Replacement of Lenders 7981 10.22 Governing Law; Submission to
Jurisdiction; Waivers 8082 10.23 Waiver of Right to Trial by Jury 8183 10.24 USA
PATRIOT Act 8183 10.25 Judgment Currency 8183 10.26 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 8283

vi 

 

EXHIBITS

 

A Form of Guarantee Agreement B Form of Request for Extension of Credit C Form
of Compliance Certificate D Form of Assignment and Assumption E-1 Form of New
Lender Supplement E-2 Form of Increased Revolving Commitment Activation Notice
F-1 Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) F-2 Form of U.S. Tax
Compliance Certificate (For Non-U.S. Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) F-3 Form of U.S. Tax Compliance Certificate
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) F-4 Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

SCHEDULES

 

A Asset Monetization Transactions 2.01 Revolving Commitments 2.03 Letter of
Credit Commitments; Issuers of Existing Letters of Credit 6.08 Unrestricted
Subsidiaries 10.02 Addresses for Notices

 



vii 

 



CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of May 26, 2016, by and among Comcast
Corporation COMCAST CORPORATION, a Pennsylvania corporation (“Borrower”), each
lender from time to time party hereto (collectively, “Lenders” and individually,
a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A.,
as syndication agent (in such capacity, “Syndication Agent”), and MORGAN STANLEY
MUFG LOAN PARTNERS, LLC (acting through Morgan Stanley Senior Funding, Inc. and
MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)), WELLS FARGO
BANK, NATIONAL ASSOCIATION and MIZUHO BANK, LTD., as co-documentation agents (in
such capacity, “Co-Documentation Agents”).

 

RECITALS

 

WHEREAS, Borrower has requested that the Lenders, the Issuing Lenders and
Administrative Agent provide the Revolving Facility (as defined below), and the
Lenders, the Issuing Lenders and Administrative Agent are willing to do so on
the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

 

SECTION 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Acceptance Condition” means, with respect to an Offer, the condition set forth
in the Offer Documents with respect to the number of acceptances to an Offer
which must be secured to declare such Offer unconditional as to acceptances
which shall be more than 50% of the Target shares carrying voting rights.

 

“Acquisition” means (a) any purchase or other acquisition of assets or series of
related purchases or other acquisitions of assets by Borrower or any Restricted
Subsidiary (including by way of asset or stock purchase, swap or merger) other
than from Borrower or any Restricted Subsidiary or (b) the designation by
Borrower of an Unrestricted Subsidiary as a Restricted Subsidiary.

 

“Acquisition Debt” means any Indebtedness of Borrower or any of its Restricted
Subsidiaries (or an Unrestricted Subsidiary, so long as, in the good faith
determination of Borrower, such Unrestricted Subsidiary is expected to become a
Restricted Subsidiary in connection with the consummation of the applicable
Material Acquisition) that has been issued for the purpose of financing, in
whole or in part, the Target Acquisition or any other acquisition that is a
Material Acquisition in accordance with clause (ii) of the definition thereof
and any related transactions or series of related transactions in respect of the
Target Acquisition or any other acquisition that is a Material Acquisition in
accordance with clause (ii) of the definition thereof (including for the purpose
of refinancing or replacing all or a portion of any pre-existing Indebtedness of
the Target Group or the Person(s) or assets to be acquired); provided that (a)
the release of the proceeds thereof to Borrower and its Restricted

 

 

 1

 

Subsidiaries (or an Unrestricted Subsidiary, so long as, in the good faith
determination of Borrower, such Unrestricted Subsidiary is expected to become a
Restricted Subsidiary in connection with the consummation of such Material
Acquisition) is contingent upon the consummation of the Target Acquisition or
such Material Acquisition and, pending such release, such proceeds are held in
escrow (and, if the definitive agreement (or, in the case of a tender offer or
similar transaction, the definitive offer document) for the Target Acquisition
or such Material Acquisition is terminated prior to the consummation thereof or
if the Target Acquisition or such Material Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such Indebtedness, such proceeds shall be promptly applied to satisfy and
discharge all obligations of Borrower and its Restricted Subsidiaries (or an
Unrestricted Subsidiary, so long as, in the good faith determination of
Borrower, such Unrestricted Subsidiary is expected to become a Restricted
Subsidiary in connection with the consummation of such Material Acquisition) in
respect of such Indebtedness) or (b) such Indebtedness contains a “special
mandatory redemption” provision (or other similar provision) or otherwise
permits such Indebtedness to be redeemed or prepaid if the Target Acquisition or
such Material Acquisition is not consummated by the date specified in the
definitive documentation relating to such Indebtedness (and if the definitive
agreement (or, in the case of a tender offer or similar transaction, the
definitive offer document) for the Target Acquisition or such Material
Acquisition is terminated in accordance with its terms prior to the consummation
of the Target Acquisition or such Material Acquisition or the Target Acquisition
or such Material Acquisition is otherwise not consummated by the date specified
in the definitive documentation relating to such Indebtedness, such Indebtedness
is so redeemed or prepaid within 90 days of such termination or such specified
date, as the case may be).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent permitted under the Loan Documents; provided that for
purposes of Borrowings, Continuations or Conversions denominated in Canadian
Dollars, Euros, Sterling or Yen, Administrative Agent shall be J.P. Morgan
Europe Limited.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as Administrative Agent has designated by written notice to
Borrower and Lenders.

 

“Administrative Agent-Related Persons” means Administrative Agent (including any
successor agent), together with its Affiliates and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by Administrative Agent and
submitted to Administrative Agent (with a copy to Borrower) duly completed by
such Lender.

 

“Affected Currency” has the meaning set forth in Section 3.03(a).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by, or is under direct or indirect
common Control with, such Person.

 

“Agents” means the collective reference to Administrative Agent, Syndication
Agent and Co-Documentation Agents.

 



 

 

 2

 

“Agent Parties” has the meaning set forth in Section 10.02(e)(ii).

 

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the amount of such Lender’s Revolving Commitment then in effect or, if
the Revolving Commitments have been terminated, the amount of such Lender’s
Outstanding Revolving Obligations.

 

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement” means this Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

 

“Agreement Currency” has the meaning set forth in Section 10.25(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and(c) the Adjusted LIBO Rate for Dollars for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 3.03, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 0.00%, such rate shall be deemed to be 0.00% for purposes of this
Agreement.

 

“Alternative Currency” means (x) with respect to any Letter of Credit, (a)
Euros, (b) Yen, (c) Sterling, (d) Canadian Dollars and (e) any currency other
than Dollars, Euros, Yen, Sterling, or Canadian Dollars in which an Issuing
Lender is willing to issue a Letter of Credit and (y) with respect to any Loan,
(a) Euros, (b) Yen, (c) Sterling, (d) Canadian Dollars and (e) any currency
other than Dollars, Euros, Yen, Sterling, or Canadian Dollars in which each
Lender has agreed to make Loans.

 

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement dated
as of the Amendment No. 1 Effective Date, by and among Borrower, the Lenders
party thereto and Administrative Agent.

 

“Amendment No. 1 Effective Date” means April 27, 2018.

 

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement and
Extension Agreement dated as of the Amendment No. 2 Effective Date, by and among
Borrower, the Lenders party thereto and Administrative Agent.

 

“Amendment No. 2 Effective Date” means June 18, 2019.

 

“Announcement Date” has the meaning set forth in the definition of Certain Funds
Period.

 



 

 

 3

 

“Annualized EBITDA” means, at any date of determination, EBITDA for the two (2)
fiscal quarter periods then most recently ended times two (2).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Amount” means the rate per annum, in basis points, set forth under
the relevant column heading below based upon the applicable Debt Ratings:

 

Pricing Debt Ratings Commitment Alternate Base Eurodollar Rate / Level
S&P/Moody’s Fee Rate Letters of Credit 1 ≥A+/A1 5.0 0.0 75.0 2 A/A2 7.0 0.0 87.5
3 A-/A3 9.0 0.0 100.0 4 BBB+/Baa1 11.0 12.5 112.5 5 ≤BBB/Baa2 15.0 25.0 125.0

 

As used in this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”) of Borrower’s senior unsecured non-credit -enhanced
long-term Indebtedness for borrowed money (the “Subject Debt”); provided that,
solely for purposes of determining the Applicable Amount, if a Debt Rating is
issued by each of S&P and Moody’s, then the higher of such Debt Ratings shall
apply (with Pricing Level 1 being the highest and Pricing Level 5 being the
lowest), unless there is a split in Debt Ratings of more than one level, in
which case the level that is one level lower than the higher Debt Rating shall
apply. The Debt Ratings shall be determined from the most recent public
announcement of any Debt Ratings or changes thereto. Any change in the
Applicable Amount shall become effective on and as of the date of any public
announcement of any Debt Rating that indicates a different Applicable Amount. If
the rating system of S&P or Moody’s shall change, Borrower and Administrative
Agent shall negotiate in good faith to amend this definition to reflect such
changed rating system and, pending the effectiveness of such amendment (which
shall require the approval of Required Lenders), the Debt Rating shall be
determined by reference to the rating most recently in effect prior to such
change. If and for so long as either S&P or Moody’s (but not both) has ceased to
rate the Subject Debt, then (x) if such rating agency has ceased to issue debt
ratings generally, or if Borrower has used commercially reasonable efforts to
maintain ratings from both S&P and Moody’s, the Debt Rating shall be deemed to
be the Remaining Debt Rating and (y) otherwise, the Debt Rating shall be deemed
to be one Pricing Level below the Remaining Debt Rating. If and for so long as
both S&P and Moody’s have ceased to rate the Subject Debt, then (x) if S&P and
Moody’s have ceased to issue debt ratings generally, the Debt Rating shall be
the Debt Rating most recently in effect prior to such event and (y) otherwise,
the Debt Rating will be the Debt Rating at Pricing Level 5. For the purpose of
the foregoing, “Remaining Debt Rating” means, at any time that one of S&P or
Moody’s, but not both, is rating the Subject Debt, the rating assigned by such
rating agency from time to time.

 

“Applicable Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of the relevant Interest Period, any date that such Loan is prepaid or
Converted in whole or in part and the maturity date of such Loan; provided,
however, that if any Interest Period for a Eurodollar Rate Loan

 



 

 

 4

 

exceeds three months, interest shall also be paid on the Business Day which
falls every three months after the beginning of such Interest Period; (b) with
respect to any Fixed Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Fixed Rate
Loan with an Interest Period of more than 90 days’ duration (unless otherwise
specified in the applicable Competitive Bid Request), each day prior to the last
day of such Interest Period that occurs at intervals of 90 days’ duration after
the first day of such Interest Period, and any other dates that are specified in
the applicable Competitive Bid Request as Applicable Payment Dates with respect
to such Borrowing; and (c) as to any other Obligations, the last Business Day of
each calendar quarter and the maturity date of such Obligation, except as
otherwise provided herein.

 

“Applicable Time” means New York time.

 

“Asset Monetization Transactions” has the meaning set forth in the definition of
Consolidated Total Indebtedness.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or, to the extent applicable, an agreement (in form and
substance reasonably acceptable to Borrower) incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which Administrative Agent
and the parties to the Assignment and Assumption are participants.

 

“Attorney Costs” means the reasonable and documented fees and disbursements of a
law firm or other external counsel.

 

“Attributable Indebtedness” means, with respect to any Sale-Leaseback
Transaction, the present value (discounted at the rate set forth or implicit in
the terms of the lease included in such Sale-Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale-Leaseback Transaction (including any period for which such lease has
been extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Indebtedness shall be the lesser of the
Attributable Indebtedness determined assuming termination on the first date such
lease may be terminated (in which case the Attributable Indebtedness shall also
include the amount of the penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date on which it may be so
terminated) or the Attributable Indebtedness determined assuming no such
termination.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by JPMorgan Chase as its “prime rate” in effect at its principal office in New
York City (the prime rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase in connection with extensions of credit to debtors)
and (c) the Eurodollar Rate that would be calculated as of such day (or, if such
day is not a Business Day, as of the next preceding

 



 

 

 5

 

Business Day) in respect of a proposed Eurodollar Loan with a one month Interest
Period plus 1% . Any change in such rate announced by JPMorgan Chase shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan made hereunder that bears interest based upon the
Base Rate.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Bidco” means a wholly-owned Subsidiary of Borrower formed for the purpose of
acquiring all or a portion of the Target shares as set forth in the Offer
Document.

 

“BLR Group” means: (i) Brian L. Roberts (“BLR”); (ii) his wife; (iii) a lineal
descendant of BLR; (iv) the estate of BLR; (v) any trust of which at least one
of the trustees is any one or more of BLR, his wife and his lineal descendants,
or the principal beneficiaries of which are any one or more of BLR, his wife and
his lineal descendants; (vi) any Person which is Controlled by any one or more
of the foregoing; and (vii) any group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of which any of the foregoing is a
member.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

 

“Bridge Credit Agreement” means that certain 364-Day Bridge Credit Agreement
dated as of April 25, 2018, by and among Comcast Corporation, the lenders party
thereto, Bank of America, N.A., as administrative agent, and Wells Fargo Bank,
National Association, as syndication agent.

 

“Bridge Loan Documents” means the Loan Documents (as defined in the Bridge
Credit Agreement).

 

“Bridge Loans” means the Loans (as defined in the Bridge Credit Agreement).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, and, if the applicable Business Day relates to a Eurodollar Rate Loan,
any such day on which dealings are carried out in the applicable offshore Dollar
market; provided that the term “Business Day”, when used in connection with (i)
any Eurodollar Rate Loan (or Base Rate ABR Loan the rate of which is based on
the EurodollarAdjusted LIBO Rate), shall also exclude any day on which banks are
not open for dealings in Dollar, Euro or Sterling deposits in the London
interbank market, (ii) any Loan denominated in Euros shall also exclude any day
on which (x) commercial banks in London are authorized or required by law to
remain closed or (y) TARGET is authorized or required by law to remain closed,
(iii) any Loan denominated in Sterling shall also exclude any day on which
commercial banks in London are authorized or required by law to remain closed,
(iv) any Loan denominated in Yen shall also exclude any day on which commercial
banks in Tokyo, Japan are authorized or required by law to remain closed and (v)
any Loan denominated in Canadian Dollars shall also exclude any day on which
commercial banks in Toronto, Canada are authorized or required by law to remain
closed.

 



 

 

 6

 

“Cable Subsidiary” means a Subsidiary of Borrower (a) that operates a cable
communications business or (b) whose sole purpose is to directly or indirectly
own or hold an investment in another Person that operates a cable communications
business.

 

“Canadian Dollar” and “C$” means lawful money of Canada.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto, Ontario time on
such day (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for thirty (30) day Canadian Dollar bankers’ acceptances that
appears on the Reuters Screen CDOR Page (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. Toronto,
Ontario time on such day, plus 1% per annum; provided, that if any the above
rates shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. Any change in the Canadian Prime Rate due to a change in the
PRIMCAN Index or the CDOR Screen Rate shall be effective from and including the
effective date of such change in the PRIMCAN Index or CDOR Screen Rate,
respectively. “Canadian Prime Rate” when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Canadian Prime
Rate.

 

“CDOR Screen Rate” means on any day for the relevant Interest Period, the annual
rate of interest equal to the average rate applicable to Canadian dollar
Canadian bankers’ acceptances for the applicable period that appears on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc . definitions, as modified and amended from time to time (or,
in the event such rate does not appear on such page or screen, on any successor
or substitute page or screen that displays such rate, or on the appropriate page
of such other information service that publishes such rate from time to time ,
as selected by the Administrative Agent in its reasonable discretion), rounded
to the nearest 1/100th of 1% (with .005% being rounded up), as of as of the
applicable Requisite Time for such Interest Period (as adjusted by
Administrative Agent after the applicable Requisite Time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest).
If the CDOR Screen Rate shall be less than zero, the CDOR Screen Rate shall be
deemed to be zero for purposes of this Agreement.

 

“CDOR”: in relation to any Loan denominated in Canadian Dollars:

 

(a)  the applicable Screen Rate as of the applicable Requisite Time and for a
period equal in length to the Interest Period of the applicable Borrowing,
Continuation or Conversion; or

 

(b)  In the event the applicable Interest Period is an Impacted Interest Period,
the rate per annum equal to the Interpolated Rate.

 

“Certain Funds Credit Extension” means a Borrowing made or to be made during the
Certain Funds Period where such Borrowing is to be made solely to finance any
Certain Funds Purpose.

 

“Certain Funds Period” means the period from and including the Amendment No. 1
Effective Date to and including the first to occur of:

 



 

 7

 

(a)  11:59 p.m. (New York City time) on the first to occur of (i) the date that
is 15 months from the issuance of the initial Rule 2.7 Announcement (the date of
such issuance, the “Announcement Date”) and (ii) September 30, 2019;

 

(b)  11:59 p.m. (New York City time) on the date upon which an Offer lapses,
terminates or is withdrawn (unless, within ten Business Days of such date,
Borrower has notified Administrative Agent that it intends to launch a Scheme or
a new Offer and a Rule 2.7 Announcement in respect of that Scheme or Offer, as
applicable, is issued;

 

(c)  11:59 p.m. (New York City time) on the date which is twenty-one (21) days
after the later of (i) the date on which an Offer has become or has been
declared unconditional in all respects and (ii)  the date on which an Offer has
closed for acceptances (unless, in each case, compulsory squeeze-out procedures
for the acquisition of minority shareholdings in the Target pursuant to Part 28
of the Companies Act (“Compulsory Acquisition Procedures”) have commenced before
such date);

 

(d)  11:59 p.m. (New York City time) on the date on which the Target becomes a
direct or indirect wholly-owned Subsidiary of Borrower and Borrower has paid all
sums due pursuant to or in connection with, the Target Acquisition and any
surrender or cancellation of options or awards over the shares of the Target;

 

(e)  if the Target Acquisition is effected by way of a Scheme, 11:59 p.m. (New
York City time) on the date falling 14 days after the Scheme Effective Date or,
if later, the date immediately following any extension of the period for
settlement of consideration provided by the Panel pursuant to the Takeover Code;

 

(f)  11:59 p.m. (New York City time) on the date upon which a Scheme lapses,
terminates or is withdrawn (or the same is rejected by the High Court or is not
approved by the requisite shareholders of the Target (unless, within ten
Business Days of such date, Borrower has notified Administrative Agent that it
intends to launch an Offer and a Rule 2.7 Announcement in respect of that Offer
is issued); and

 

(g)  such earlier termination date as may be expressly specified by Borrower to
Administrative Agent in writing.

 

“Certain Funds Purpose” means the consummation of any portion of the Target
Acquisition (including, for the avoidance of doubt, any initial or subsequent
purchase of Target shares during the Certain Funds Period) and/or the payment of
any portion of the Transaction Costs.

 

“Certain Funds Termination Date” means the date that is the last day of the
Certain Funds Period.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder, as in effect on the date hereof), other than
the BLR Group, of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Borrower; or (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were not directors
of Borrower on the date of this Agreement or nominated or appointed or approved
by the board of directors of Borrower (or by the Nominating Committee of such
board).

 



 

 

 8

 

“Clean-Up Period Termination Date” means the date that is 120 days after the
Final Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” has the meaning set forth in the introductory
paragraph hereto.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by Administrative Agent, any Lender or any Issuing Lender
by means of electronic communications pursuant to Section 10.02(e), including
through an Electronic System.

 

“Companies Act” means the Companies Act 2006 of the United Kingdom, as amended.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by Borrower for Competitive Bids in
accordance with Section 2.04.

 

“Competitive Borrowing” means a Competitive Loan or group of Competitive Loans
of the same type made on the same date and as to which a single Interest Period
is in effect.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, properly completed and signed by a Responsible Officer of Borrower.

 

“Compulsory Acquisition Procedures” has the meaning set forth in the definition
of Certain Funds Period.

 

“Consolidated Net Tangible Assets” means, at any time, total assets minus (a)
all franchise rights, goodwill, and other intangible assets, net of accumulated
amortization and (b) all current liabilities (other than current portion of
long-term debt), in each case appearing on the consolidated balance sheet of
Borrower and its consolidated Subsidiaries most recently delivered (prior to
such time) pursuant to Section 4.01(d)(i) or Section 6.01(a) (as applicable).

 

“Consolidated Total Indebtedness” means, as of any date of determination, the
total Indebtedness for borrowed money of Borrower and its Restricted
Subsidiaries and Guaranty Obligations of Borrower and its Restricted
Subsidiaries in respect of Indebtedness for borrowed money, determined on a
consolidated basis in accordance with GAAP, but excluding, to the extent
constituting Indebtedness for borrowed money or Guaranty Obligations in respect
of Indebtedness for borrowed money, Indebtedness of Borrower and its Restricted
Subsidiaries arising from (A) the asset monetization transactions set forth on
Schedule A and any extensions, renewals or replacements thereof and (B) any
asset monetization transactions which are recourse only to the assets so
monetized and are done on

 



 

 

 9

 

substantially similar terms to the asset monetization transactions set forth on
Schedule A (collectively, “Asset Monetization Transactions”).

 

“Continuation” and “Continue” mean, with respect to any Eurodollar Rate Loan,
the continuation of such Eurodollar Rate Loan as a Eurodollar Rate Loan on the
last day of the Interest Period for such Loan.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control” or “Controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

 

“Debt Rating” has the meaning set forth in the definition of Applicable Amount.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

 

“Declining Lender” has the meaning set forth in Section 2.01(e).

 

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

“Default Rate” means an interest rate equal to (i) in the case of overdue
principal of any Loan, 2% per annum plus the rate otherwise applicable to such
Loan as provided in Section 2.09(a) or (ii) in the case of any other overdue
amount, 2% per annum plus the rate applicable to Base RateABR Loans, in each
case to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that has (a) failed to fund its portion of
any Borrowing, or any portion of its participation in any Letter of Credit,
within three Business Days of the date on which it shall have been required to
fund the same (or, in the case of any Borrowing on the Effective Date, on the
Effective Date), (b) notified Borrower, Administrative Agent, any Issuing Lender
or any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by Administrative
Agent (which request shall, in any event, be made promptly upon request by
Borrower), to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by
Administrative Agent, (d) otherwise failed to pay over to Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, (e)(i) been (or has a parent company, including any intermediate parent
company, that has been)

 





 

 10

 

adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or (ii) become the
subject of a Bail-in Action or a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company, including any intermediate
parent company, that has become the subject of a Bail-in Action or a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such Bail -in Action or bankruptcy proceeding
or appointment, unless in the case of any Lender referred to in this clause (e)
Borrower, Administrative Agent and each Issuing Lender shall be satisfied that
such Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder or (f) has otherwise become a
“defaulting” lender generally in credit agreements to which it is a party (as
reasonably determined by Administrative Agent in consultation with Borrower).
For the avoidance of doubt, a Lender shall not be deemed to be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in such Lender or its parent by a Governmental Authority.

 

“Disposition” means (a) any sale, transfer or other disposition of assets or
series of sales, transfers or other disposition of assets by Borrower or any
Restricted Subsidiary (including by way of asset or stock sale, swap or merger)
other than to Borrower or any Restricted Subsidiary or (b) the designation by
Borrower of a Restricted Subsidiary as an Unrestricted Subsidiary.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Dollar Amount” means, at any time, for any amount, (i) if denominated in
Dollars, the amount thereof and (ii) if denominated in an Alternative Currency,
the amount thereof converted to Dollars in accordance with Section 2.15.

 

“Draw-Stop Event” means, from and after the Amendment No. 1 Effective Date, the
continuance of any of the following events with respect to Borrower and the
Guarantors only (and not, for the avoidance of doubt, (x) in relation to any
other Subsidiary of Borrower or the Target Group or (y) in respect of any
obligation to procure any action by any other Subsidiary of Borrower or the
Target Group), in each case, for the avoidance of doubt, unless waived by the
Required Lenders:

 

(a)  Borrower shall have failed to comply (or shall have failed to procure that
Bidco shall have complied) in all material respects with (i) the Takeover Code
and (ii) all other applicable laws and regulations in relation to any Offer or
Scheme, in each case in relation to the Target Acquisition and, subject to any
waivers or dispensations granted by the Panel, the U.S. Securities and Exchange
Commission or any other applicable regulator, and in the case of either of (i)
and (ii), such failure shall have continued for 30 days after notice thereof to
Borrower from Administrative Agent or any Lender;

 

(b)  (i) except as consented to by the Required Lenders in writing (such consent
not to be unreasonably withheld, conditioned or delayed), Borrower shall have
(or shall have failed to procure that Bidco shall not have) amended, treated as
satisfied or waived any term or condition of an Offer or a Scheme set out in the
relevant Target Acquisition Document other than any such amendment, treatment or
waiver which is not a Materially Adverse Amendment; provided that Borrower may
amend, treat as satisfied or waive any term or condition of an Offer or a Scheme
to the extent required by the Takeover Code, the Panel, any other competent

 





 

 11

 

regulatory body or by a court of competent jurisdiction, or (ii) in the case of
an Offer, Borrower shall have (or shall have failed to procure that Bidco shall
not have) declared any Offer unconditional as to acceptances until the
Acceptance Condition shall have been satisfied; and in the case of either of (i)
and (ii), such occurrence shall have continued for 30 days after notice thereof
to Borrower from Administrative Agent or any Lender; and/or

 

(c) Borrower shall be unable to represent, in all material respects and at the
applicable time, that (i) in the case of an Offer (as applicable), the Offer
Press Release and the Offer Documents shall contain all material terms of the
Offer (taken as a whole) as at the date on which they were published or (ii) in
the case of a Scheme (as applicable), the Scheme Press Release and the Scheme
Documents contain all the material terms of the Scheme (taken as a whole) as at
the date on which they were published.

 

“EBITDA” means, with respect to any Person or any income generating assets, for
any period, an amount equal to (a) the operating income of such Person or
generated by such assets calculated in accordance with GAAP adjusted to exclude
gains and losses from unusual or extraordinary items, plus (b) depreciation,
amortization and other non-cash charges to operating income, in each case for
such period, minus (c) any cash payments made during such period in respect of
any non-cash charges to operating income accrued during a prior period and added
back in determining EBITDA during such prior period pursuant to clause (b)
above, plus (d) corporate overhead expenses incurred by Borrower in an aggregate
amount not to exceed $100,000,000 for any fiscal year of Borrower, plus (e) any
and all Transaction Costs incurred by Borrower and/or its Restricted
Subsidiaries (in each case whether paid in cash or accrued).

 

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the U.S. Securities and Exchange Commission in electronic format.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date upon which all the conditions precedent in
Section 4.01 have been satisfied or waived, which date is May 26, 2016.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by Administrative Agent or any other Person, providing for access to data
protected by passcodes or other security system.

 

 

 12

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $5,000,000,000; (iv) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof, and having total assets in excess of $5,000,000,000; (v) a
commercial bank organized under the laws of any other country that is a member
of the Organization for Economic Cooperation and Development or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow or of the Cayman Islands, or a political
subdivision of any such country, and having total assets in excess of
$5,000,000,000 so long as such bank is acting through a branch or agency located
in the United States or in the country in which it is organized or another
country that is described in this clause (v); (vi) the central bank of any
country that is a member of the Organization for Economic Cooperation and
Development; or (vii) any other Person approved by Administrative Agent and
Borrower.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto, as amended from time to time.

 

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” with Borrower under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of Borrower
or any ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan or the incurrence by
Borrower or any ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(f) the incurrence by Borrower or any ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from Borrower or any ERISA Affiliate of
any notice, concerning the imposition of withdrawal liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Title IV of ERISA), in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA), or terminated
(within the meaning of Section 4041 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBOR Screen Rate” means, in relation to any Loan denominated in Euros, the
euro interbank offered rate administered by the European Money Markets Institute
(or any other Person which takes over the administration of that rate) for the
relevant period displayed on page EURIBOR01 of the

 



 

 

 13

 

Thomson Reuters screen (or any replacement Thomson Reuters page which displays
that rate) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters as the
applicable Requisite Time. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Borrower. If the EURIBOR Screen Rate shall be
less than zero, the EURIBOR Screen Rate shall be deemed to be zero for purposes
of this Agreement.

 

“EURIBOR”: in relation to any Loan denominated in Euros:

 

(a)  the applicable Screen Rate as of the applicable Requisite Time and for a
period equal in length to the Interest Period of the applicable Borrowing,
Continuation or Conversion; or

 

(b)  in the event the applicable Interest Period is an Impacted Interest Period,
the rate per annum equal to the Interpolated Rate.

 

“Euro” and “€” means lawful money of the European Union.

 

“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period, with respect to any Eurodollar
Rate Loan, a rate per annum determined by Administrative Agent pursuant to the
following formulaBorrowing for any Interest Period:

 

(i)  denominated in a LIBOR Quoted Currency, the Adjusted LIBO Rate (or, in the
case of a Competitive Loan, the LIBO Rate);

 

(ii)  denominated in Canadian Dollars, the CDOR Screen Rate with tenor equal to
such Interest Period; and/or

 

(iii)  denominated in Euro, the EURIBOR Screen Rate with tenor equal to such
Interest period;

 

provided, in each case, if the LIBO Screen Rate, the CDOR Screen Rate or the
EURIBOR Screen Rate, as applicable, shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the “Eurodollar Rate” with
respect to such Eurodollar Rate Borrowing for such Interest Period shall be the
Interpolated Rate. “Eurodollar Rate” when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Eurodollar Rate.

 

Eurodollar Rate = Eurodollar Base Rate   1.00 - Eurodollar Reserve Percentage
Where,  

“Eurodollar Base Rate” means, for such Interest Period:

 

(a)  the applicable Screen Rate as of the applicable Requisite Time and for a
period equal in length to the Interest Period of the applicable Borrowing,
Continuation or Conversion, or

 

(b)  in the event the applicable Interest Period is an Impacted Interest Period,
the rate per annum equal to the Interpolated Rate.

 



 

 

 14

 

“Eurodollar Rate Loan” means a Loan bearing interest based on the Eurodollar
Rate. For the avoidance of doubt, each Loan denominated in a currency other than
Dollars shall be a Eurodollar Rate Loan.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities, which includes
deposits by reference to which the interest rate on Eurodollar Rate Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non- United States office of any Lender to United States
residents). The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

The determination of the Eurodollar Reserve Percentage and the Eurodollar Base
Rate by Administrative Agent shall be conclusive in the absence of manifest
error.

 

“Eurodollar Reserve Percentage” has the meaning set forth in the definition of
Eurodollar Rate.

 

“Event of Default” means any of the events specified in Section 8.

 

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by Administrative Agent and Borrower, or, in the absence
of such agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two (2) Business Days later; provided, however,
that if at any time of any such determination, for any reason, no such spot rate
is being quoted, Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of June 6,
2012, among Comcast Corporation, Comcast Cable Communications, LLC, the lenders
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent and issuing
lender, Citibank, N.A., as syndication agent, and Morgan Stanley MUFG Loan
Partners, LLC and Wells Fargo Bank, National Association, as co-documentation
agents.

 

“Existing Letters of Credit” means the letters of credit that have been issued
prior to the Effective Date pursuant to the Existing Credit Agreement or that
certain continuing agreement for standby letters of credit dated as of December
2, 2011 between Borrower and JPMorgan Chase Bank, N.A. and that are outstanding
on the Effective Date.

 

“Extended Revolving Termination Date” has the meaning set forth in Section
2.01(e).

 



 

 

 15

 

“Extending Lender” has the meaning set forth in Section 2.01(e).

 

“Extension Effectiveness Date” has the meaning set forth in Section 2.01(e).

 

“Extension of Credit” means (a) a Borrowing, Conversion or Continuation of Loans
and (b) a Letter of Credit Action whereby a new Letter of Credit is issued or
which has the effect of increasing the amount of, extending the maturity of, or
making a material modification to an outstanding Letter of Credit or the
reimbursement of drawings thereunder (collectively, the “Extensions of Credit”).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, or official agreement implementing an official intergovernmental
agreement with respect to such sections or regulations.

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time), and published on the next succeeding Business Day by the
NYFRB as the effective federal funds effective rate. If; provided that if the
Federal Funds Rate shallas so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 

“Final Closing Date” means the first date on which the conditions set forth in
clause (c) (unless Compulsory Acquisition Procedures have commenced before such
date), (d) or (e) of the definition of Certain Funds Period shall have occurred.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Loan that is a Eurodollar Rate Loan), the fixed rate of interest per
annum specified by the Lender making such Competitive Loan in its related
Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“GAAP” means generally accepted accounting principles applied on a consistent
basis (but subject to changes approved by Borrower’s independent certified
public accountants).

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, including the Federal
Communications Commission, (c) any state public utilities commission or other
authority and any federal, state, county, or municipal licensing or franchising
authority or (d) any court or administrative tribunal.

 

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Guarantor, substantially in the form of Exhibit A.

 

“Guarantors” means Comcast Cable Communications, LLC, NBCUniversal Media, LLC
and each Restricted Subsidiary that becomes a party to the Guarantee Agreement
pursuant to Section 6.10 (in each case to the extent not released as
contemplated by this Agreement).

 

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of any other Person or (b) legally binding obligation of such
Person to purchase or pay (or

 



 

 

 16

 

to advance or supply funds for the purchase or payment of) Indebtedness of any
other Person, or to purchase property, securities, or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or to maintain working capital, equity capital or other financial statement
condition of such other Person so as to enable such other Person to pay such
Indebtedness; provided, however, that the term Guaranty Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guaranty Obligation shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, covered by such Guaranty Obligation or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the Person in good faith.

 

“High Court” means the High Court of Justice of England and Wales.

 

“Impacted Interest Period” means any Interest Period for which the applicable
Screen Rate does not appear on such page or service or such page or service
shall cease to be available or shall otherwise not be available.has the meaning
set forth in the definition of Eurodollar Rate.

 

“Increased Revolving Commitment Activation Notice” means a notice substantially
in the form of Exhibit E-2.

 

“Increased Revolving Commitment Closing Date” means any Business Day designated
as such in an Increased Revolving Commitment Activation Notice.

 

“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services, (e)
all Indebtedness of others secured by any Lien on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(f) all Guaranty Obligations of such Person with respect to Indebtedness of
others, (g) all capital lease obligations of such Person, (h) all Attributable
Indebtedness under Sale-Leaseback Transactions under which such Person is the
lessee and (i) all obligations of such Person as an account party in respect of
outstanding letters of credit (whether or not drawn) and bankers’ acceptances;
provided , however, that Indebtedness shall not include (i) trade accounts
payable arising in the ordinary course of business and (ii) deferred
compensation; provided, further, that in the case of any obligation of such
Person which is recourse only to certain assets of such Person, the amount of
such Indebtedness shall be deemed to be equal to the lesser of the amount of
such Indebtedness or the value of the assets to which such obligation is
recourse as reflected on the balance sheet of such Person at the time of the
incurrence of such obligation; and provided, further , that the amount of any
Indebtedness described in clause (e) above shall be the lesser of the amount of
the Indebtedness or the fair market value of the property securing such
Indebtedness.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.13.

 

“Indemnitees” has the meaning set forth in Section 10.13.

 

“Initial Bridge Closing Date” means the Initial Closing Date (as defined in the
Bridge Credit Agreement).

 

“Initial Term Closing Date” means the Initial Closing Date (as defined in the
Term Loan Credit Agreement).

 



 

 

 17

 

“Interest Expense” means, with respect to any Person or any income generating
assets, for any period, an amount equal to, without duplication, (a) all
interest on Indebtedness (other than Indebtedness arising from Asset
Monetization Transactions) of such Person or properly allocable to such assets,
and commitment and facility fees in respect thereof, accrued (whether or not
actually paid) during such period, (b) plus the net amount accrued (whether or
not actually paid) by such Person or properly allocable to such assets pursuant
to any interest rate protection agreement during such period (or minus the net
amount receivable (whether or not actually received) by such Person or properly
allocable to such assets during such period), (c) minus the amortization of
deferred financing fees recorded during such period and (d) minus the
amortization of any discount or plus the amortization of any premium (determined
as the difference between the present value and the face amount of the subject
Indebtedness) recorded during such period.

 

“Interest Period” means (a) for each Eurodollar Rate Loan, (i) initially, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
Continued as, or Converted into, such Eurodollar Rate Loan and (ii) thereafter,
the period commencing on the last day of the preceding Interest Period, and
ending, in each case, on the earlier of (A) the scheduled maturity date of such
Loan, or (B) one, two, three, six, or, if agreed to by each Lender, 12 months or
periods less than one month, thereafter and (b) with respect to any Borrowing of
Fixed Rate Loans, the period (which shall not be less than seven days or more
than 360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided that:

 

(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)     any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)    unless Administrative Agent otherwise consents, there may not be more
than ten (10) Interest Periods for Eurodollar Rate Loans in effect at any time.

  

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate which
results from interpolating on a linear basis between: (a) the LIBO Screen Rate,
the CDOR Screen Rate or the EURIBOR Screen Rate, as applicable for the longest
period (for which thatthe LIBO Screen Rate, the CDOR Screen Rate or the EURIBOR
Screen Rate, as applicable, is available for the applicable currency) which is
lessshorter than the relevant Impacted Interest Period and (b) the LIBO Screen
Rate, the CDOR Screen Rate or the EURIBOR Screen Rate, as applicable, for the
shortest period (for which that LIBO Screen Rate, the CDOR Screen Rate or the
EURIBOR Screen Rate, as applicable, is available for the applicable currency)
which exceeds the relevant Impacted Interest Period, in each case, as of the
applicable Requisite Time. When determining the rate for a period which is less
than the shortest period for which the LIBO Screen Rate is available, the LIBO
Screen Rate for purposes of clause (a) above shall be deemed to be the overnight
rate for dollars determined by Administrative Agent from such service as
Administrative Agent may reasonably select. If any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

 

 

 18

 

“Issuing Lender” means each Lender with a Letter of Credit Commitment and, only
as to the Existing Letters of Credit, each financial institution listed as an
issuer of an Existing Letter of Credit on Schedule 2.03 in its capacity as an
issuer of such Letters of Credit hereunder, and any other Lender that may agree
with Borrower to issue Letters of Credit hereunder, or any successor issuing
lender hereunder. Any Lender that becomes an Issuing Lender after the Effective
Date agrees to give Administrative Agent prompt notice thereof.

 

“JPMorgan Chase” means JPMorgan Chase Bank, N.A.

 

“Judgment Currency” has the meaning set forth in Section 10.25(b).

 

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including, if consistent therewith, the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof.

 

“Lender” means each lender from time to time party hereto and, as the context
requires, each Issuing Lender, each New Lender and each New Extending Lender,
and, subject to the terms and conditions of this Agreement, their respective
successors and assigns (but not any purchaser of a participation hereunder
unless otherwise a party to this Agreement).

 

“Lender Party” means any Agent, any Issuing Lender or any Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on its Administrative Questionnaire, or such other office or
offices as such Lender may from time to time notify Administrative Agent and
Borrower.

 

“Letter of Credit” means any letter of credit issued or deemed to be issued
hereunder, including the Existing Letters of Credit.

 

“Letter of Credit Action” means the issuance, supplement, amendment, renewal,
extension, modification or other action relating to a Letter of Credit
hereunder.

 

“Letter of Credit Application” means an application for a Letter of Credit
Action from time to time in use by an Issuing Lender.

 

“Letter of Credit Cash Collateral Account” means a blocked deposit account at
JPMorgan Chase in which Borrower hereby grants a security interest to
Administrative Agent, for the benefit of the Lenders and the Issuing Lenders (in
each case with respect to each such Person’s interest in the applicable Letter
of Credit), as security for Letter of Credit Usage and with respect to which
Borrower agrees to execute and deliver from time to time such documentation as
Administrative Agent may reasonably request to further assure and confirm such
security interest.

 

“Letter of Credit Commitment” means, for each Issuing Lender, the amount set
forth under the heading “Letter of Credit Commitment” opposite such Lender’s
name on Schedule 2.03 as such Schedule may be modified from time to time, and as
such amount may be reduced or adjusted from time to time in accordance with the
terms of this Agreement.

 

“Letter of Credit Expiration Date” means the date that is five Business Days
prior to the Revolving Termination Date.

 

 

 

 19

 

“Letter of Credit Sublimit” means, at any date of determination, an amount equal
to the lesser of (a) the combined Revolving Commitments minus the aggregate
amount of all outstanding Loans and (b) $1,000,000,000, as such amount may be
reduced from time to time in accordance with the terms of this Agreement.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn face or available Dollar Amount of outstanding Letters of Credit plus
the aggregate Dollar Amount of all drawings under the Letters of Credit not
reimbursed by Borrower or converted into Revolving Loans.

 

“Leverage Ratio” means, at any date of determination, the ratio of (a)
Consolidated Total Indebtedness as of such date minus up to $1,000,000,000 of
unrestricted cash and cash equivalents on the balance sheet of Borrower and its
Restricted Subsidiaries on or as of such date to (b) Annualized EBITDA of
Borrower and its Restricted Subsidiaries, on a consolidated basis; provided
that, at any time after (x) in connection with the Target Acquisition or with
respect to any acquisition that is a Material Acquisition in accordance with
clause (ii) of the definition thereof to which the United Kingdom City Code on
Takeovers and Mergers (or any comparable laws, rules or regulations in any other
jurisdiction) applies, the date on which (i) the Rule 2.7 Announcement is issued
in connection with the Target Acquisition or (ii) a “Rule 2.7 announcement” of a
firm intention to make an offer in respect of a target of such Material
Acquisition (or the equivalent notice under such comparable laws, rules or
regulations in such other jurisdiction) is issued or (y) in connection with any
acquisition that is a Material Acquisition in accordance with clause (ii) of the
definition thereof, the date a definitive agreement for such Material
Acquisition shall have been executed (or, in the case of a Material Acquisition
in the form of a tender offer or similar transaction, after the offer shall have
been launched) and prior to the consummation of such Material Acquisition (or
termination of the definitive documentation in respect thereof (or such later
date as such indebtedness ceases to constitute Acquisition Debt as set forth in
the definition of “Acquisition Debt”)), any Acquisition Debt to the extent the
proceeds of such Acquisition Debt are held in escrow or held on the balance
sheet of Borrower or any of its Restricted Subsidiaries (or an Unrestricted
Subsidiary, so long as, in the good faith determination of Borrower, such
Unrestricted Subsidiary is expected to become a Restricted Subsidiary in
connection with the consummation of such Material Acquisition) shall be excluded
from the determination of the Leverage Ratio.

 

“LIBO Rate” means , with respect to any Eurodollar Rate Borrowing for any
applicable currency and for any Interest Period, the LIBO Screen Rate as of the
applicable Requisite Time.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Rate Borrowing for any applicable currency and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for
Dollars/the relevant currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate ( or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion for deposits in the
applicable currency); provided that if the LIBO Screen Rate as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars;
Sterling; and Yen; in each case as long as there is a published LIBO Screen Rate
with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge or other security interest (including any
conditional sale or other title

 



 

 

 20

 

retention agreement, any financing lease or Sale-Leaseback Transaction having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable; provided that Liens shall not include ordinary and customary
contractual set off rights.

 

“Loan” means any advance made by any Lender to Borrower as provided in Section 2
(collectively, the “Loans”).

 

“Loan Documents” means this Agreement, the Guarantee Agreement, each Note, each
Letter of Credit Application, each Request for Extension of Credit, each
Compliance Certificate, each fee letter and each other instrument or agreement
from time to time delivered by any Loan Party pursuant to this Agreement
(including, without limitation, Amendment No. 1 and Amendment No. 2).

 

“Loan Parties” means Borrower and each of its Subsidiaries that is a party to a
Loan Document.

 

“Major Event of Default” means an Event of Default arising from any of the
following with respect to Borrower and the Guarantors only (and not, for the
avoidance of doubt, (a) in relation to any other Subsidiary of Borrower or the
Target Group or (b) in respect of any obligation to procure any action by any
other Subsidiary of Borrower or the Target Group):

 

(i)     any circumstance constituting an Event of Default under Section 8.01(a);

 

(ii)     any circumstance constituting an Event of Default under Section
8.01(b);

 

(iii)     any circumstance constituting an Event of Default under Section
8.01(c), but solely as it relates to the failure to perform or observe any of
covenants set forth in Section 7.03 (Fundamental Changes);

 

(iv)      any circumstance constituting an Event of Default under Section
8.01(d), but solely as it relates to the failure to perform or observe any of
the covenants set forth in Section 6.4 (Preservation of Existence) but only
insofar as it refers to “existence” therein, 7.01 (Liens) or 7.05
(Anti-Corruption Laws and Sanctions);

 

(v)      any circumstance constituting an Event of Default under Section
8.01(e), but solely as it relates to the inaccuracy of any representation or
warranty set forth in Section 5.01 (Existence and Qualification; Compliance with
Laws), 5.02 (Power; Authorization; Enforceable Obligations), 5.03(a)(i), (ii)
and (iii) (No Legal Bar) (but only in respect of Section 5.03(iii) with respect
to any Contractual Obligation that is Indebtedness for borrowed money incurred
or issued by a Loan Party in an aggregate principal amount equal to or greater
than the Threshold Amount) or 5.06 (Use of Proceeds) (solely with respect to the
second sentence thereof);

 

(vi)     any circumstance constituting an Event of Default under Section
8.01(g); and

 

(vii)     any circumstance constituting an Event of Default under Section
8.01(i) (but excluding, in relation to involuntary proceedings, any Event of
Default caused by a frivolous or vexatious (and, in either case, lacking in
merit) action, proceeding or petition in respect of which no order or decree in
respect of such involuntary proceeding shall have been entered).

 



 

 

 21

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurodollar Rate, the marginal rate of interest, if any, to be added
to or subtracted from the Eurodollar Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.

 

“Material Acquisition” means any Acquisition (the “Subject Acquisition”) (i)
made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or (ii) that
has an Annualized Acquisition Cash Flow Value (as defined below) for the period
ended on the last day of the fiscal quarter most recently ended that is greater
than five percent (5%) of the Annualized EBITDA of Borrower and its Restricted
Subsidiaries, on a consolidated basis, for the same period. The “Annualized
Acquisition Cash Flow Value” is an amount equal to (a) the Annualized EBITDA of
the assets comprising the Subject Acquisition less (b) the Annualized EBITDA of
any assets disposed of by Borrower or any Restricted Subsidiary (other than to
Borrower or any Restricted Subsidiary) in connection with the Subject
Acquisition.

 

“Material Adverse Effect” means any set of circumstances or events which (a) has
or would reasonably be expected to have a material adverse effect upon the
validity or enforceability against Borrower or any Guarantor that is a
Significant Subsidiary of any Loan Document or (b) has had or would reasonably
be expected to have a material adverse effect on the ability of Borrower and
Guarantors, taken as a whole, to perform their payment obligations under any
Loan Document.

 

“Material Debt” means Indebtedness for borrowed money incurred or issued by
Borrower in an aggregate principal amount equal to or greater than $500,000,000.

 

“Material Disposition” means any Disposition (the “Subject Disposition”) (i)
made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or (ii) that
has an Annualized Disposition Cash Flow Value (as defined below), for the period
ended on the last day of the fiscal quarter most recently ended that is greater
than five percent (5%) of the Annualized EBITDA of Borrower and its Restricted
Subsidiaries, on a consolidated basis, for the same period. The “Annualized
Disposition Cash Flow Value” is an amount equal to (a) the Annualized EBITDA of
the assets comprising the Subject Disposition less (b) the Annualized EBITDA of
any assets acquired by Borrower or any Restricted Subsidiary (other than from
Borrower or any Restricted Subsidiary) in connection with the Subject
Disposition.

 

“Materially Adverse Amendment” means a modification, amendment or waiver to or
of the terms or conditions of any Target Acquisition Document that is, when
compared to the terms and conditions that are included in the initial Rule 2.7
Announcement, materially prejudicial to the interests of the Lenders (taken as a
whole), it being acknowledged that (a) a waiver of a pre-condition which then
becomes a condition to be satisfied in connection with the Target Acquisition or
an increase to the price of the Target Acquisition would not be materially
prejudicial to the interests of the Lenders (taken as a whole), and (b) any
modification, amendment or waiver required by the Takeover Code, the Panel, any
other competent regulatory body or by a court of competent jurisdiction shall
not be a Materially Adverse Amendment.

 

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 





 











 





Type of Action Minimum Amount Multiples in excess thereof

Borrowing or prepayment of, or Conversion into, Base RateABR

 

$10,000,000 $1,000,000



 

 22

 



Loans    

Borrowing, prepayment or 

Continuation of, or Conversion



into, Eurodollar Rate Loans 

$10,000,000

and, in the case of Loans

denominated in a currency other

than Dollars, as applicable:



C$10,000,000

€10,000,000

£10,000,000

¥1,000,000,000

$1,000,000

and, in the case of Loans

denominated in a currency other

than Dollars, as applicable:

C$1,000,000

€1,000,000

£1,000,000

¥100,000,000

Borrowing of Competitive Loans $10,000,000 $1,000,000 Letter of Credit Action
$5,000 None

Reduction in Revolving 

Commitments 

$25,000,000 $5,000,000 Assignments

$5,000,000

and, in the case of Loans

denominated in a currency other

than Dollars, as applicable:

C$5,000,000

€5,000,000

£5,000,000

¥500,000,000

None



 



“Moody’s” means Moody’s Investors Service, Inc., or its successor, or if it is
dissolved or liquidated or no longer performs the functions of a securities
rating agency, such other nationally recognized securities rating agency agreed
upon by Borrower and Administrative Agent and approved by Required Lenders.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“New Extending Lender” has the meaning set forth in Section 2.01(e).

 

“New Lender” has the meaning set forth in Section 2.01(c).

 

“New Lender Supplement” has the meaning set forth in Section 2.01(c).

 

“Non-Excluded Taxes” has the meaning set forth in Section 3.01(a).

 

“Notes” means the collective reference to any promissory note evidencing Loans.

 

“Notice Date” has the meaning set forth in Section 2.01(e).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds

 



 

 

 23

 

broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates as so determined be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Obligations” means all advances to, and debts, liabilities, and payment
obligations of, Borrower arising under any Loan Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Laws by
or against Borrower.

 

“Offer” means a public offer by, or made on behalf of, Borrower in accordance
with the Takeover Code and the provisions of the Companies Act for Borrower (or
a Subsidiary thereof, including Bidco) to acquire all of the shares of the
Target not owned, held or agreed to be acquired by Borrower (or a Subsidiary
thereof, including Bidco).

 

“Offer Documents” means (a) any Offer Press Release, (b) any document published
in accordance with the Takeover Code pursuant to which an Offer is made to the
shareholders of the Target (including, without limitation, any revision to an
Offer and any alternative Offer) and (c) any other document designated in
writing as such by Borrower and Administrative Agent.

 

“Offer Press Release” means a press release announcing, in compliance with Rule
2.7, a firm intention to make an Offer or, as the case may be, a switch to an
Offer in accordance with Section 8 of Appendix 7 to the Takeover Code.

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

“Outstanding Revolving Obligations” means, as of any date, and giving effect to
making any Extension of Credit requested on such date and all payments,
repayments and prepayments made on such date, (a) when reference is made to all
Lenders, the sum of (i) the aggregate outstanding principal amount of all
Revolving Loans and (ii) all Letter of Credit Usage, and (b) when reference is
made to one Lender, the sum of (i) the aggregate outstanding principal amount of
all Revolving Loans made by such Lender and (ii) such Lender’s ratable
participation in all Letter of Credit Usage.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Panel” means The Panel on Takeovers and Mergers established in 1968 and
designated as the supervisory authority in the United Kingdom to carry out
certain regulatory functions in relation to takeovers pursuant to the EU
Directive on Takeover Bids (2004/25/EC).

 

“Participant Register” has the meaning set forth in Section 10.04(d).

 

“PATRIOT Act” has the meaning set forth in Section 10.24.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

 

“Permanent Financing” means the issuance of debt securities by Borrower or a
Subsidiary thereof, through a public offering or in a private placement, the
proceeds of which are used (in

 



 

 

 24

 

whole or in part) to consummate the Target Acquisition or to replace or
refinance some or all of the Bridge Loans.

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Borrower or any ERISA
Affiliate or to which Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Reference Statements” means the financial statements described in Section
4.01(d).

 

“Refund Repayment Requirement” has the meaning set forth in Section 3.01(e).

 

“Register” has the meaning set forth in Section 2.07(b).

 

“Request for Extension of Credit” means, unless otherwise specified herein, (a)
with respect to a Borrowing, Conversion or Continuation of Loans (other than
Competitive Loans), a written request substantially in the form of Exhibit B,
(b) with respect to a Letter of Credit Action, a Letter of Credit Application,
duly completed and signed by a Responsible Officer of Borrower and delivered by
Requisite Notice and (c) with respect to a Borrowing of Competitive Loans, a
Competitive Bid Request, duly completed and signed by a Responsible Officer of
Borrower and delivered by Requisite Notice.

 

“Required Lenders” means, as of any date of determination, Lenders (excluding
any Lender that is a Defaulting Lender, until all matters that caused such
Lender to be a Defaulting Lender have been remedied) holding more than 50% of:
(a) the combined Revolving Commitments (excluding the Revolving Commitment of
any Lender that is a Defaulting Lender, until all matters that caused such
Lender to be a Defaulting Lender have been remedied) then in effect and (b) if
the Revolving Commitments have then been terminated and there are Outstanding
Revolving Obligations, the Outstanding Revolving Obligations.

 

“Requisite Notice” means a notice delivered in accordance with Section 10.02.

 



 

 

 25

 

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

 



Type of Action Applicable Time Date of Action Delivery of Request for Extension
of Credit for, or notice for, or determination of any ScreenEurodollar Rate
related to:     Borrowing or prepayment of Base RateABR Loans 11:00 a.m. Same
Business Day as such Loans Borrowing or prepayment Conversion into Base RateABR
Loans 11:00 a.m. Same Business Day as such Conversion Borrowing, prepayment or
Continuation of, or Conversion into, Eurodollar Rate Loans (other than
Competitive Loans) denominated in Canadian Dollars, and CDOR Screen Rate 10:00
a.m.

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a CDOR Screen Rate at 11:3010:15 a.m. 2 Business Days prior to
the requested Borrowing, Continuation or ConversionToronto local time on the
first day of the applicable Interest Period and, if such day is not a Business
Day, then on the immediately preceding Business Day









Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Dollars 11:00 a.m.

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a LIBO Screen Rate at 11:00 a.m. (London Time) 2 Business Days
prior to the requested Borrowing, Continuation or Conversion

 

Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Euros, and EURIBOR Screen
Rate 10:00 a.m.

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a EURIBOR Screen Rate 11:00 a.m. (London Time) 2 Business
DaysBrussels time two TARGET days prior to the requested Borrowing, Continuation
or Conversioncommencement of such Interest Period



 



 



 26

 

 





Type of Action Applicable Time Date of Action Borrowing, prepayment or
Continuation of, or Conversion into, Eurodollar Rate Loans (other than
Competitive Loans) denominated in Sterling 10:00 a.m.

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a LIBO Screen Rate 11:00 a.m. (London Time) on the first
Business Day of such requested Borrowing, Continuation or Conversion

 

Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Yen 10:00 a.m.

4 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a LIBO Screen Rate 11:00 a.m. (London Time) 2 Business Days
prior to the requested Borrowing, Continuation or Conversion

 

Letter of Credit Action 11:00 a.m. 2 Business Days prior to such action (or such
lesser time as is acceptable to an Issuing Lender) Voluntary reduction in or
termination of Revolving Commitments 11:00 a.m.   3 Business Days prior to such
reduction or termination Payments by Lenders or Borrower to Administrative Agent
(other than Payments by Lenders to Administrative Agent of Base RateABR Loans)
1:00 p.m. On the date payment is due Payments by Lenders to Administrative Agent
of Base RateABR Loans 2.00 p.m. On the date payment is due Borrowing of Fixed
Rate Loans 11:00 a.m. 1 Business Days prior to such Borrowing Borrowing of
Competitive Loans that are Eurodollar Rate Loans 11:00 a.m. 4 Business Days
prior to such Borrowing



 

“Responsible Officer” means, as to any Person, the president, any vice
president, the controller, the chief financial officer, the treasurer or any
assistant treasurer of such Person. Any document or certificate hereunder that
is signed by a Responsible Officer of a particular Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Group” means, collectively, Borrower and the Restricted
Subsidiaries.

 

“Restricted Subsidiary” means each Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

 



 

 

 27

 

“Revolving Commitment” means, for each Lender, the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Assumption or New Lender Supplement pursuant to which such
Lender became a party to this Agreement, as such amount may be reduced or
adjusted from time to time in accordance with the terms of this Agreement
(collectively, the “combined Revolving Commitments”). As of the Amendment No. 2
Effective Date, the amount of the Revolving Commitments of all Lenders is
$7,000,000,0007,611,000,000.

 

“Revolving Commitment Period” means the period from and including the Effective
Date to the Revolving Termination Date, the Extended Revolving Termination Date
or the Second Extended Revolving Termination Date, as applicable.

 

“Revolving Facility” means the Revolving Commitments and the Extensions of
Credit made thereunder.

 

“Revolving Loans” has the meaning set forth in Section 2.01.

 

“Revolving Percentage” means, as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the combined Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding.

 

“Revolving Termination Date” means (a) the fifth anniversary of the Effective
Date; provided that with respect to the Revolving Commitments, if any, that are
extended pursuant to Section 2.01(e), the Revolving Termination Date shall mean
the Extended Revolving Termination Date or the Second Extended Revolving
Termination Date, as applicable, or (b) such earlier date upon which the
combined Revolving Commitments may be terminated in accordance with the terms of
this Agreement.

 

“Rule 2.7” means Rule 2.7 of the Takeover Code.

 

“Rule 2.7 Announcement” means (in relation to a Scheme) a Scheme Press Release
or (in relation to an Offer) an Offer Press Release.

 

“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global, Inc.,
or its successor, or if it is dissolved or liquidated or no longer performs the
functions of a securities rating agency, such other nationally recognized
securities rating agency agreed upon by Borrower and Administrative Agent and
approved by Required Lenders.

 

“Sale -Leaseback Transaction” means any arrangement whereby Borrower or any
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

 

 

 28

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, or Her
Majesty’s Treasury of the United Kingdom (b) any Person located, organized or
resident in a Sanctioned Country (except any U.S. Person with a location in a
Sanctioned Country pursuant to an OFAC license), or (c) any Person owned fifty
percent or more or Controlled by any Person or Persons described in clause (a)
or (b).

 

“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act between the Target and the holders of the Target shares in relation to the
transfer of the entire issued share capital of the Target to Bidco (or another
Subsidiary of Borrower) as contemplated by a Scheme Circular (as such Scheme
Circular may be amended in accordance with the terms of this Agreement) as such
Scheme may from time to time be amended, added to, revised, renewed or waived in
accordance with this Agreement.

 

“Scheme Circular” means any circular to the shareholders of the Target to be
issued by the Target setting out the proposals for any Scheme.

 

“Scheme Documents” means (a) any Scheme Press Release, (b) the Scheme Circular
(if any) and (c) any other document designated in writing as such by Borrower
and Administrative Agent.

 

“Scheme Effective Date” means the date on which a copy of the High Court order
sanctioning a Scheme is duly filed on behalf of the Target with the Registrar of
Companies in accordance with section 899 of the Companies Act.

 

“Scheme Press Release” means a press release to be issued by or on behalf of
Borrower or the Target announcing, in compliance with Rule 2.7, a firm intention
to make an offer which is to be implemented by means of a Scheme or, as the case
may be, a switch to a Scheme in accordance with Section 8 of Appendix 7 of the
Takeover Code.

 

“Screen Rate” means:

 

(a)  in relation to CDOR, with respect to any Interest Period, (i) the annual
rate of interest determined with reference to the arithmetic average of the
discount rate quotations of all institutions listed for Canadian
Dollar-denominated bankers’ acceptances with a tenor equal to such Interest
Period displayed and identified as such on the CDOR page of the Reuters screen
(or on any successor or substitute page on such screen or service that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by Administrative Agent from time to
time in its reasonable discretion) as of the applicable Requisite Time for such
Interest Period (as adjusted by Administrative Agent after the Requisite Time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest);

 

(b)  in relation to EURIBOR, the euro interbank offered rate administered by the
Banking Federation of the European Union (or any other Person which takes over
the administration of that rate) for the relevant period displayed on page
EURIBOR01 of the Reuters screen (or any replacement Reuters page which displays
that rate, or, in the event such rate does not appear on a

 



 

 

 29

 

Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by Administrative Agent
in its reasonable discretion) as of the applicable Requisite Time for such
Interest Period; and

 

(c) in relation to any Borrowing, Continuation or Conversion of a Loan
denominated in Dollars, Sterling or Yen, the London interbank offered rate as
administered by the ICE Benchmark Administration Limited (or any other person
which takes over the administration of that rate) for the applicable currency as
appearing on the Reuters Screen LIBOR01 Page or Reuters Screen LIBOR02 Page (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by Administrative Agent in its reasonable discretion
for deposits in the applicable currency) (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period as of the
applicable Requisite Time for such Interest Period;

 

provided, however, that if any Screen Rate shall be less than zero, such Screen
Rate shall be deemed to be zero for purposes of this Agreement

 

“Second Extended Revolving Termination Date” has the meaning set forth in
Section 2.01(e).

 

“Significant Subsidiary” means (i) for so long as each shall remain a Guarantor
hereunder Comcast Cable Communications, LLC and NBCUniversal Media, LLC and (ii)
any other Restricted Subsidiary whose Annualized EBITDA was greater than 5% of
the Annualized EBITDA of Borrower and its Restricted Subsidiaries, on a
consolidated basis, for the period of two fiscal quarters ended on the last day
of the fiscal quarter most recently ended, or whose assets comprised more than
5% of the total assets of Borrower and its Restricted Subsidiaries, on a
consolidated basis, as of the last day of the fiscal quarter most recently
ended.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Sterling” and “£” means lawful money of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly, through one or more
intermediaries, or both, by such Person.

 



 

 

 30

 

Unless otherwise specified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

“Syndication Agent” has the meaning set forth in the introductory paragraph
hereto.

 

“Takeover Code” means the City Code on Takeovers and Mergers (as amended) issued
by the Panel.

 

“TARGET” means the Trans-European Automated Real-time Gross settlement Express
Transfer system.

 

“Target” means Sky plc, incorporated in England and Wales with registered number
02247735.

 

“Target Acquisition” means the acquisition by Borrower or one of its
Subsidiaries (which may include Bidco) of at least a majority of the share
capital of the Target. For the avoidance of doubt, the Target Acquisition may,
at Borrower’s election, involve acquisition of greater than a majority of the
share capital of the Target and may be consummated in several stages.

 

“Target Acquisition Documents” means any Rule 2.7 Announcement, any Offer
Documents, any Scheme Documents and any other document designated in writing by
Borrower and Administrative Agent as a “Target Acquisition Document” from time
to time.

 

“Target Group” means the Target and its Subsidiaries.

 

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement dated
as of April 25, 2018, by and among Comcast Corporation, the lenders party
thereto, Bank of America, N.A., as administrative agent, and Wells Fargo Bank,
National Association, as syndication agent.

 

“Term Loan Documents” means the Loan Documents (as defined in the Term Loan
Credit Agreement).

 

“Term Loans” means the Loans (as defined in the Term Loan Credit Agreement).

 

“Threshold Amount” means $500,000,000.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Borrower or any of its Subsidiaries in connection with the Transactions.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Term Loan Documents to which it is to be a party and
the borrowing of the Term Loans on the Initial Term Closing Date or at any time
thereafter, (b) the execution, delivery and performance by each Loan Party of
the Bridge Loan Documents to which it is to be a party and the borrowing of the
Bridge Loans on the Initial Bridge Closing Date or at any time thereafter, (c)
the execution, delivery and performance by each Loan Party of Amendment No. 1
and any related documents, (d) any Permanent Financing transaction and/or the
incurrence of any other interim financing for the Target Acquisition and any
refinancing thereof, (e) the consummation of the Target Acquisition (including
any acquisition of Target shares after the Amendment No. 1 Effective Date) and
(f) the payment of the Transaction Costs.

 



 

 

 31

 

“type” of Loan means (a) as to any Revolving Loan, its nature as a Base Rate ABR
Loan or a Eurodollar Rate Loan and (b) as to any Competitive Loan, its nature as
a Eurodollar Rate Loan or a Fixed Rate Loan.

 

“Unrestricted Subsidiary” means any Subsidiary of Borrower designated as an
“Unrestricted Subsidiary” from time to time in accordance with Section 6.08.
Until so designated, each Subsidiary of Borrower shall be a Restricted
Subsidiary.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 10.20(a).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” means lawful money of Japan.

 

1.02Use of Certain Terms.

 

(a)  All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto or
thereto, unless otherwise defined therein.

 

(b)  As used herein, unless the context requires otherwise, the masculine,
feminine and neuter genders and the singular and plural include one another.

 

(c)  The words “herein” and “hereunder” and words of similar import when used in
any Loan Document shall refer to the applicable Loan Document as a whole and not
to any particular provision thereof. The term “including” is by way of example
and not limitation. References herein to a Section, subsection or clause shall,
unless the context otherwise requires, refer to the appropriate Section,
subsection or clause in this Agreement.

 

(d)  The term “or” is disjunctive; the term “and” is conjunctive. The term
“shall” is mandatory; the term “may” is permissive.

 

1.03   Accounting Terms. All accounting terms not specifically or completely
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time in the United States; provided that if Borrower notifies Administrative
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision, then (a) regardless of
whether such any such notice is given before or after such change in GAAP or the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (b) Administrative Agent and Borrower shall negotiate
in good faith to determine such adjustments and amendments to the applicable
terms and definitions as to make them consistent with the intent hereof, and
promptly upon Borrower and Administrative Agent reaching such agreement,
Administrative Agent shall notify Lenders of such adjustments and amendments,
which shall be conclusive and effective as amendments hereunder, unless Required
Lenders object to such adjustments within 30 days of receipt of notice.

 



 

 

 32

 

Each Compliance Certificate shall be prepared in accordance with this Section
1.03, except for the exclusion of Unrestricted Subsidiaries from the
calculations therein. Notwithstanding anything to the contrary contained herein,
references herein to “Borrower and its Restricted Subsidiaries on a consolidated
basis” shall be deemed to refer to Borrower and its Restricted Subsidiaries
without taking into account the results or financial position of any
Unrestricted Subsidiary and without taking into account any interest of Borrower
or any of its Restricted Subsidiaries in any Unrestricted Subsidiary. Without
limiting the foregoing, for purposes of determining compliance with any
provision of this Agreement and any related definitions, the determination of
whether a lease is to be treated as an operating lease or capital lease shall be
made without giving effect to any change in GAAP that becomes effective on or
after the date hereof that would require operating leases to be treated
similarly to capital leases, including as a result of the implementation of
proposed ASU Topic 840, or any successor or similar proposal. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Borrower or any Subsidiary at
“fair value”, as defined therein.

 

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

 

1.05 Exhibits and Schedules. All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

 

1.06 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall include all amendments, restatements, extensions,
supplements and other modifications thereto (unless prohibited by any Loan
Document), and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.07 Pro Forma Calculations . For the purposes of calculating Annualized EBITDA
of Borrower and its Restricted Subsidiaries, on a consolidated basis, for any
period (a “Test Period”), (i) if at any time from the period commencing on the
first day of such Test Period and ending on the last day of such Test Period
(or, in the case of any pro forma calculation required to be made pursuant
hereto in respect of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary that is a Material Disposition or the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary that is a Material
Acquisition, ending on the date such Material Disposition or Material
Acquisition is consummated after giving effect thereto), Borrower or any
Restricted Subsidiary shall have made any Material Disposition, the Annualized
EBITDA for such Test Period shall be reduced by an amount equal to the
Annualized EBITDA (if positive) for such Test Period attributable to the assets
which are the subject of such Material Disposition or increased by an amount
equal to the Annualized EBITDA (if negative) for such Test Period attributable
to such assets; (ii) if during such Test Period Borrower or any Restricted
Subsidiary shall have made a Material Acquisition, Annualized EBITDA of Borrower
and its Restricted Subsidiaries, on a consolidated basis, for such Test Period
shall be calculated after giving pro forma effect thereto (including the
incurrence or assumption of any Indebtedness in connection therewith) as if such
Material Acquisition (and the incurrence or assumption of any such

 



 

 

 33

 

Indebtedness) occurred on the first day of such Test Period; and (iii) if during
such Test Period any Person that subsequently became a Restricted Subsidiary or
was merged with or into Borrower or any Restricted Subsidiary since the
beginning of such Test Period shall have entered into any Material Disposition
or Material Acquisition that would have required an adjustment pursuant to
clause (i) or (ii) above if made by Borrower or a Restricted Subsidiary during
such Test Period, Annualized EBITDA of Borrower and its Restricted Subsidiaries,
on a consolidated basis, for such Test Period shall be calculated after giving
pro forma effect thereto as if such Material Disposition or Material Acquisition
occurred on the first day of such Test Period. For the purposes of this section,
whenever pro forma effect is to be given to a Material Disposition or Material
Acquisition and the amount of income or earnings related thereto, the pro forma
calculations shall be determined in good faith by a Responsible Officer of
Borrower. Comparable adjustments shall be made in connection with any
determination of Annualized EBITDA.

 

1.08 Interest Rates; LIBOR Notification. The interest rate on Eurodollar Rate
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Rate Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.03(b) of this Agreement,
such Section 3.03(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
3.03, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Rate Loans is based. However, the Administrative Agent does
not warrant or accept any responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of “LIBO
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.03(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

 

SECTION 2

 

THE REVOLVING COMMITMENTS AND EXTENSIONS OF CREDIT

 

2.01Amount and Terms of Revolving Commitments.

 

(a)  Subject to the terms and conditions set forth in this Agreement, during the
Revolving Commitment Period, each Lender severally agrees to make, Convert and
Continue revolving credit loans (“Revolving Loans”) in Dollars or any
Alternative Currency in such amounts as Borrower may from time to time request;
provided, however, that (i) the Dollar Amount of the Outstanding Revolving
Obligations of each Lender shall not exceed such Lender’s Revolving Commitment
at any time, (ii) the Dollar Amount of the Outstanding Revolving Obligations of
all Lenders plus the aggregate principal amount of all outstanding Competitive
Loans shall not exceed the combined Revolving Commitments at any time.

 



 

 

 34

 

The Revolving Facility is a revolving credit and, subject to the foregoing and
the other terms and conditions hereof, Borrower may borrow, Convert, Continue,
prepay and reborrow Revolving Loans as set forth herein without premium or
penalty.

 

(b)  At any time after the Effective Date, Borrower and any one or more Lenders
(including any New Lender) may agree that such Lender or Lenders shall make or
increase the amount of their Revolving Commitments by executing and delivering
to Administrative Agent an Increased Revolving Commitment Activation Notice
specifying the amount of such increase or new Revolving Commitment and the
applicable Increased Revolving Commitment Closing Date. Notwithstanding the
foregoing, (i) at no time may the combined Revolving Commitments exceed
$10,000,000,000, (ii) Revolving Commitments may not be made or increased after
the occurrence of a Default or Event of Default that is continuing, including
after giving effect to the incremental Revolving Commitments in question, and
(iii) any increase effected pursuant to this Section 2.01(b) shall be in a
minimum amount of at least $25,000,000. No Lender shall have any obligation to
participate in any increase described in this Section 2.01(b) unless it agrees
to do so in its sole discretion.

 

(c)  Any additional bank or financial institution (each, a “New Lender”) that,
in the case of an institution that is not an Affiliate of a then-existing
Lender, with the consent of Administrative Agent and each Issuing Lender (which
consent, in each case, shall not be unreasonably withheld), elects to become a
“Lender” under this Agreement in connection with an increase described in
Section 2.01(b) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit E-1, whereupon such bank or
financial institution shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.

 

(d)  On each Increased Revolving Commitment Closing Date on which there are
Revolving Loans outstanding, each Lender (including any New Lender) that has
made or increased its Revolving Commitment shall make a Revolving Loan, the
proceeds of which will be used to prepay the Revolving Loans of other Lenders,
so that, after giving effect thereto, the resulting Revolving Loans outstanding
are allocated among the Lenders on a pro rata basis based on the respective
Revolving Percentages of the Lenders after giving effect to the increase of
Revolving Commitments pursuant to Section 2.01(b) on such Increased Revolving
Commitment Closing Date.

 

(e)  Borrower shall repay (i) all outstanding Revolving Loans made to it and all
amounts funded by the Lenders as cash collateral pursuant to Section 2.03(d) on
the Revolving Termination Date, the Extended Revolving Termination Date or the
Second Extended Revolving Termination Date, as applicable, and (ii) the then
unpaid principal amount of each Competitive Loan made to it on the last day of
the Interest Period applicable to such Loan. Borrower may request that the
Revolving Commitments and Letter of Credit Commitments be extended for
additional one-year periods by providing written notice to Administrative Agent
(“Notice Date”) not more than two times prior to the Revolving Termination Date
or the Extended Revolving Termination Date, as applicable. If a Lender or a New
Lender agrees, in its individual and sole discretion, to extend its Revolving
Commitments and/or Letter of Credit Commitments (such Lender or New Lender, an
“Extending Lender” or “New Extending Lender”, as the case may be), it will
notify Administrative Agent in writing of its decision to do so and the maximum
amount of Revolving Commitments and, if applicable, Letter of Credit Commitments
it agrees to so extend no later than 30 days after the applicable Notice Date,
which notice shall be irrevocable. Administrative Agent will notify Borrower, in
writing, of the Lenders’ decisions no later than 35 days after the applicable
Notice Date (“Extension Effectiveness Date”). As of the Extension Effectiveness
Date, the Extending Lenders’ and the New Extending Lenders’ Revolving
Commitments and Letter of Credit Commitments will be extended for an additional
year from the Revolving Termination Date (the “Extended Revolving Termination
Date”) or the Extended Revolving Termination

 



 

 

 35

 

Date (the “Second Extended Revolving Termination Date”), as applicable; provided
that (i) more than 50% of the aggregate Revolving Commitments outstanding on the
applicable Extension Effectiveness Date are extended or otherwise committed to
by Extending Lenders and any New Extending Lenders (ii) no Default or Event of
Default shall have occurred and be continuing on the applicable Extension
Effectiveness Date after giving effect to the requested extension and (iii) the
remaining tenor of Revolving Commitments of any Extending Lender and any New
Extending Lender shall not exceed five years from the applicable Extension
Effectiveness Date after giving effect to the requested extension. No Lender
shall be required to consent to any such extension request, and any Lender that
declines or does not respond in writing to Borrower’s request for commitment
renewal (a “Declining Lender”) will have its Revolving Commitments and Letter of
Credit Commitment terminated on the then-existing Revolving Termination Date or
Extended Revolving Termination Date, as applicable (without regard to any
renewals by other Lenders). Borrower will have the right to remove or replace
any Declining Lenders in accordance with Section 10.21.

 

2.02Procedure for Revolving Loan Borrowings.

 

(a)  Borrower may request a Borrowing of Revolving Loans on any Business Day in
a Minimum Amount therefor by delivering a Request for Extension of Credit
therefor by Requisite Notice to Administrative Agent not later than the
Requisite Time therefor. All Borrowings denominated in Dollars shall constitute
Base RateABR Loans unless properly and timely otherwise designated as set forth
in the prior sentence. All Borrowings denominated in any Alternative Currency
shall constitute Eurodollar Base Rate Loans. Each Competitive Loan shall be made
in accordance with the procedures set forth in Section 2.04. Notwithstanding
anything herein to the contrary, any request for a Certain Funds Credit
Extension may be revocable or made contingent on the closing of the Target
Acquisition (or a portion of the Target Acquisition, including any acquisition
of Target shares during the Certain Funds Period); provided that any request for
a Certain Funds Credit Extension shall certify that the proceeds thereof shall
be used solely for Certain Funds Purposes.

 

(b)  Following receipt of a Request for Extension of Credit, Administrative
Agent shall promptly notify each Lender by Requisite Notice of its Revolving
Percentage thereof. Each Lender (subject to clause (d) below) shall make the
funds for its Revolving Loan available to Administrative Agent in the requested
currency at Administrative Agent’s Office not later than the Requisite Time
therefor on the Business Day specified in such Request for Extension of Credit.
Upon satisfaction of the applicable conditions set forth in Section 4.02, all
funds so received shall be made available to Borrower in like funds received.

 

(c)  The failure of any Lender to make any Revolving Loan on any date shall not
relieve any other Lender of any obligation to make a Revolving Loan on such
date, but the Revolving Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for the failure of any other Lender
to so make its Revolving Loan. Borrower shall have the right to replace any
Lender which fails to make a Revolving Loan when obligated to do so in
accordance with Section 10.21.

 

(d)  Each Lender may, at its option, make any Loan available to Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of Borrower to repay such Loan in accordance with the terms of this Agreement;
provided that, for the avoidance of doubt, Borrower shall not be required to pay
a greater amount under the increased costs provisions (including yield
protection and taxes) of Section 3 hereof than it would have paid in the absence
of the exercise of such option.

 

2.03Letters of Credit.

 



 

 

 36

 

(a)  Subject to the terms and conditions set forth in this Agreement, during the
period from and including the Effective Date to, but not including the Letter of
Credit Expiration Date, each Issuing Lender shall take such Letter of Credit
Actions denominated in Dollars or any Alternative Currency as Borrower may from
time to time request; provided, however, that (i) the Outstanding Revolving
Obligations of each Lender shall not exceed such Lender’s Revolving Commitment
at any time, (ii) the Outstanding Revolving Obligations of all Lenders plus the
aggregate principal amount of all outstanding Competitive Loans shall not exceed
the combined Revolving Commitments at any time, (iii) the Letter of Credit Usage
shall not exceed the Letter of Credit Sublimit at any time and (iv) the Letter
of Credit Usage in respect of Letters of Credit issued by each Issuing Lender
shall not exceed the Letter of Credit Commitment of such Issuing Lender at any
time. All Existing Letters of Credit shall be deemed to be Letters of Credit
issued hereunder on the Effective Date for the account of Borrower, and the
participations therein created pursuant to the Existing Credit Agreement shall
be superseded by participations created by Section 2.03(b) hereof. Subject to
subsection (f) below and unless consented to by the applicable Issuing Lender
and Administrative Agent, and except for any Existing Letter of Credit which
expires more than 12 months after the date of its issuance or last renewal, no
Letter of Credit may expire more than 12 months after the date of its issuance
or last renewal; provided, however, that (x) subject to clause (y), no Letter of
Credit shall expire after the Business Day which is at least five days prior to
the Revolving Termination Date (as it may be extended) and (y) a Letter of
Credit may expire up to the date that is one year after the Revolving
Termination Date (as it may be extended) with the consent of the Issuing Lender
in respect thereof (which consent shall not be unreasonably withheld) so long as
Borrower shall, at least 15 days prior to the Revolving Termination Date (as it
may be extended) (or for any Letters of Credit issued after such date, the date
of issuance) deposit cash in the Dollar Amount equal to the Letter of Credit
Usage applicable to it in a Letter of Credit Cash Collateral Account. In the
event that any Lender’s Commitment terminates prior to an extended Revolving
Termination Date as contemplated by Section 2.01(e), the respective
participations of the other Lenders in all outstanding Letters of Credit shall
be redetermined on the basis of their respective Commitments after giving effect
to such termination, and the participation therein of the Lender whose
Commitment is terminated shall terminate; provided that Borrower shall, if and
to the extent necessary to permit such redetermination of participations in
Letters of Credit within the limits of the Commitments which are not terminated,
prepay on such date all or a portion of the outstanding Revolving Loans, and
such redetermination and termination of participations in outstanding Letters of
Credit shall be conditioned upon their having done so. If any Letter of Credit
Usage remains or is expected to remain outstanding on the Revolving Termination
Date (as it may be extended), Borrower shall, at least 15 days prior to the
Revolving Termination Date (as it may be extended), deposit cash in an amount
equal to the Letter of Credit Usage applicable to it in a Letter of Credit Cash
Collateral Account.

 

(b)  Borrower may irrevocably request a Letter of Credit Action in a Minimum
Amount therefor (or, if such Letter of Credit Action is in respect of a Letter
of Credit denominated in an Alternative Currency, a Dollar Amount which is in a
Minimum Amount therefor) by delivering a Letter of Credit Application therefor
to the applicable Issuing Lender, with a copy to Administrative Agent, not later
than the Requisite Time therefor. Each Letter of Credit Action shall be in a
form acceptable to the applicable Issuing Lender in its sole discretion. Each
such request for a Letter of Credit Action shall, if Sections 4.02(b) and (c)
are applicable to such Letter of Credit Action, constitute a representation and
warranty by Borrower that the conditions set forth in Sections 4.02(b) and (c)
are satisfied. Unless Administrative Agent notifies the applicable Issuing
Lender that such Letter of Credit Action is not permitted hereunder, or the
applicable Issuing Lender notifies Administrative Agent that it has determined
that such Letter of Credit Action is contrary to any Laws or policies of such
Issuing Lender, the applicable Issuing Lender shall effect such Letter of Credit
Action. This Agreement shall control in the event of any conflict with any
Letter of Credit Application. Upon the issuance of a Letter of Credit (or, with
respect to the Existing Letters of Credit, on the Effective Date), each
applicable Issuing Lender shall be deemed to have sold and transferred to each
Lender, and each Lender shall be deemed to have

 



 

 

 37

 

purchased from each applicable Issuing Lender, a participation therein in an
amount equal to such Lender’s Revolving Percentage times the Dollar Amount of
such Letter of Credit. Each applicable Issuing Lender represents and warrants to
each Lender that it has all necessary power and authority to sell and transfer
such participation to each Lender, without breach of any Contractual Obligation
to any other Person, and that such participation is free and clear of any
adverse claim. Notwithstanding anything herein to the contrary, Morgan Stanley
Bank, N.A. as an Issuing Lender, shall only be obligated to issue standby
Letters of Credit, and shall only be obligated to do so upon at least 3 Business
Days’ prior written notice (or such shorter period of time as Morgan Stanley
Bank, N.A. shall approve in its sole discretion).

 

(c)  Borrower shall reimburse each Issuing Lender through Administrative Agent
for any payment that such Issuing Lender makes under a Letter of Credit within
one Business Day following demand by Administrative Agent or such Issuing Lender
in Dollars or in the applicable Alternative Currency in which such payment was
made; provided, however, that if the conditions precedent set forth in Section
4.02 can be satisfied (except for the giving of a Request for Extension of
Credit), Borrower may request a Borrowing of Base RateABR Loans in the Dollar
Amount necessary to reimburse such Issuing Lender for such payment pursuant to
Section 2.02 (without regard to the Minimum Amount requirements thereof). If
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Alternative Currency would subject Administrative Agent, the applicable Issuing
Lender or any Lender to any stamp duty, ad valorem charge or similar tax that
would not be payable if such reimbursement were made or required to be made in
Dollars, Borrower shall pay the amount of any such tax requested by
Administrative Agent, the relevant Issuing Lender or Lender. If Borrower fails
to make such payment when due, then if such payment relates to a Letter of
Credit denominated in an Alternative Currency, automatically and with no further
action required, Borrower’s obligation to reimburse the applicable payment by
the applicable Issuing Lender shall be permanently converted into an obligation
to reimburse the Dollar Amount of such payment.

 

(d)  Upon any drawing under a Letter of Credit, the applicable Issuing Lender
shall notify Administrative Agent and Borrower. If Borrower fails to timely make
the payment required pursuant to subsection (c) above or to provide cash
collateral as required in subsection (a) above, such Issuing Lender shall notify
Administrative Agent of such fact and the Dollar Amount of such unreimbursed
payment or required cash collateral, as applicable. Administrative Agent shall
promptly notify each Lender of its Revolving Percentage of such Dollar Amount by
Requisite Notice. Each Lender shall make funds in an amount equal to its
Revolving Percentage of such Dollar Amount available to Administrative Agent at
Administrative Agent’s Office not later than the Requisite Time therefor on the
Business Day specified by Administrative Agent. Administrative Agent shall remit
the funds so received to such Issuing Lender in the case of reimbursement of a
Letter of Credit drawing or to Administrative Agent for deposit in a Letter of
Credit Cash Collateral Account, as applicable. The obligation of each Lender to
so reimburse such Issuing Lender and fund such Letter of Credit Cash Collateral
Account shall be absolute and unconditional and shall not be affected by the
occurrence of a Default or Event of Default or any other occurrence or event;
provided that such Issuing Lender shall not have a right to be so reimbursed in
respect of a Letter of Credit if such Issuing Lender issued such Letter of
Credit after being notified by Administrative Agent that such issuance was not
permitted hereunder. Any such reimbursement shall not relieve or otherwise
impair the obligation of Borrower to reimburse each Issuing Lender for the
amount of any payment made by such Issuing Lender under any Letter of Credit,
together with interest as provided herein, or to provide cash collateral.

 

(e)  If the conditions precedent set forth in Section 4.02 can be satisfied
(except for the giving of a Request for Extension of Credit) on any date
Borrower is obligated to, but fails to, reimburse an Issuing Lender for a
drawing under a Letter of Credit or to provide cash collateral as required in
subsection (a) above, the funding by Lenders pursuant to subsection (d) above
shall be deemed to be a

 



 

 

 38

 

Borrowing of Base RateABR Loans (without regard to the Minimum Amount therefor)
. If the conditions precedent set forth in Section 4.02 (except for the giving
of a Request for Extension of Credit) cannot be satisfied on the date Borrower
is obligated to, but fails to, reimburse an Issuing Lender for a drawing under a
Letter of Credit or to provide cash collateral in respect of a Letter of Credit,
the funding by Lenders pursuant to the previous subsection shall be deemed to be
a funding by each Lender of its participation in such Letter of Credit, and each
Lender making such funding shall thereupon acquire a pro rata participation, to
the extent of its payment, in the claim of such Issuing Lender against Borrower
in respect of such payment or obligation to provide cash collateral and shall
share, in accordance with that pro rata participation, in any payment made by
Borrower with respect to such claim. Any amounts made available by a Lender
under its participation shall be payable by Borrower upon demand of
Administrative Agent (or, if earlier, on the Revolving Termination Date, the
Extended Revolving Termination Date or the Second Extended Revolving Termination
Date, as applicable), and shall bear interest at a rate per annum equal to the
Default Rate.

 

(f)  Borrower may request Letters of Credit that have automatic extension or
renewal provisions (“evergreen” Letters of Credit), so long as the applicable
Issuing Lender consents thereto and has the right not to permit any such
extension or renewal at least annually within a notice period to be agreed upon
at the time each such Letter of Credit is issued. Once an evergreen Letter of
Credit (including any Existing Letter of Credit) is issued, unless
Administrative Agent has notified the applicable Issuing Lender that Required
Lenders have elected not to permit such extension or renewal, Borrower,
Administrative Agent and Lenders shall be deemed to have authorized (but may not
require) such Issuing Lender to permit the renewal of such evergreen Letter of
Credit at any time to a date not later than five Business Days prior to the
Revolving Termination Date (as it may be extended) or such later date as may be
permitted pursuant to clause (y) of the second proviso of Section 2.03(a). Such
Issuing Lender may elect not to permit an evergreen Letter of Credit to be
extended or renewed at any time. If such Issuing Lender so elects, it will
promptly give Administrative Agent notice of such election. Administrative Agent
will promptly notify Lenders of the non-extension or non-renewal of any
evergreen Letter of Credit.

 

(g)  The obligation of Borrower to pay to each Issuing Lender the amount of any
payment made by such Issuing Lender under any Letter of Credit shall be
absolute, unconditional, and irrevocable. Without limiting the foregoing,
Borrower’s obligations shall not be affected by any of the following
circumstances:

 

(i)  Any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)  Any amendment or waiver of or any consent to departure from such Letter of
Credit, this Agreement or any other agreement or instrument relating hereto or
thereto;

 

(iii)  The existence of any claim, setoff, defense or other rights which
Borrower may have at any time against such Issuing Lender, Administrative Agent
or any Lender, any beneficiary of such Letter of Credit (or any persons or
entities for whom any such beneficiary may be acting) or any other Person,
whether in connection with such Letter of Credit, this Agreement or any other
agreement or instrument relating thereto, or any unrelated transactions;

 

(iv)  Any demand, statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any

 

 

 

 39

 

statement therein being untrue or inaccurate in any respect whatsoever so long
as any such document appeared to comply with the terms of such Letter of Credit;

 

(v)  Any payment by such Issuing Lender in good faith under such Letter of
Credit against presentation of a draft or any accompanying document which does
not strictly comply with the terms of such Letter of Credit, or any payment made
by such Issuing Lender under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidation, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Laws;

 

(vi)  Any error in the transmission of any message relating to such Letter of
Credit not caused by such Issuing Lender, or any delay or interruption in any
such message;

 

(vii)  Any error, neglect or default of any correspondent of such Issuing Lender
in connection with such Letter of Credit;

 

(viii)  Any consequence arising from acts of God, wars, insurrections, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of such Issuing Lender;

 

(ix)  So long as such Issuing Lender in good faith determines that the document
appears to comply with the terms of such Letter of Credit, the form, accuracy,
genuineness or legal effect of any contract or document referred to in any
document submitted to such Issuing Lender in connection with such Letter of
Credit; and

 

(x)    Any other circumstances whatsoever where such Issuing Lender has acted in
good faith.

 

In addition, Borrower will promptly examine a copy of each Letter of Credit and
amendments thereto delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable Issuing Lender in writing. Borrower shall be
conclusively deemed to have waived any such claim against such Issuing Lender
and its correspondents unless such notice is given as aforesaid.

 

(h) Each Lender and Borrower agree that, in paying any drawing under a Letter of
Credit, no Issuing Lender shall have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. No Issuing Lender, Administrative Agent-Related Person or any of
the respective correspondents, participants or assignees of any Issuing Lender
shall be liable to any Lender for any action taken or omitted in connection
herewith at the request or with the approval of Lenders or Required Lenders, as
applicable, any action taken or omitted in the absence of gross negligence or
willful misconduct or the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee relative to any Issuing Lender, any Lender or any Administrative
Agent-Related Person with respect to its use of any Letter of Credit; provided,
however , that this assumption is not intended to, and shall not, preclude
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. No Issuing
Lender, Administrative

 



 

 

 40

 

Agent-Related Person or any of the respective correspondents, participants or
assignees of any Issuing Lender shall be liable or responsible for any of the
matters described in subsection (g) above in the absence of such Person’s gross
negligence or willful misconduct. In furtherance and not in limitation of the
foregoing, any Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such Issuing Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(i)  Unless otherwise expressly agreed by the applicable Issuing Lender and
Borrower when a Letter of Credit is issued and subject to applicable Laws,
performance under Letters of Credit by each Issuing Lender, its correspondents,
and beneficiaries will be governed by, as applicable, the rules of the
International Standby Practices 1998, or such later revision as may be published
by the Institute of International Banking Law & Practice, or the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 500, as the same may be revised from time to time.

 

(j)  Borrower shall pay to Administrative Agent on each Applicable Payment Date
in arrears, for the account of each Lender in accordance with its Revolving
Percentage, a Letter of Credit fee in Dollars at a rate equal to the Applicable
Amount times the actual daily maximum Dollar Amount available to be drawn under
each Letter of Credit requested by Borrower since the later of the Effective
Date and the previous Applicable Payment Date. Borrower shall pay directly to
each Issuing Lender of an Existing Letter of Credit any fees and expenses
payable in respect of such Existing Letter of Credit for any period prior to the
Effective Date. If there is any change in the Applicable Amount during any
quarter, the actual daily Dollar Amount shall be computed and multiplied by the
Applicable Amount separately for each period during such quarter that such
Applicable Amount was in effect.

 

(k)  Borrower shall pay directly to each Issuing Lender, for its sole account, a
fronting fee for each Letter of Credit requested by Borrower in such amount and
at such times as may be set forth in a separate letter agreement between
Borrower and such Issuing Lender. In addition, Borrower shall pay directly to
each Issuing Lender, upon demand, for its sole account, its customary
documentary and processing charges in accordance with its standard schedule, as
from time to time in effect, for any Letter of Credit Action or other occurrence
relating to a Letter of Credit requested by Borrower for which such charges are
customarily made. Such fees and charges are nonrefundable.

 

(l)  Each Issuing Lender shall deliver to Administrative Agent, not later than
the 20th day after each calendar quarter ending after the Effective Date, a
written report, in form reasonably satisfactory to Administrative Agent, setting
forth the Letters of Credit issued by such Issuing Lender and outstanding as of
the last day of such calendar quarter, any Letter of Credit Actions effected
during such calendar quarter, and any draws made under such Letters of Credit
during such calendar quarter.

 

(m)    Each Issuing Lender may, at its option, issue any Letter of Credit and
make any funds available in connection with any Letter of Credit by causing any
foreign or domestic branch or Affiliate of such Issuing Lender to take such
action; provided that any exercise of such option shall not affect any
obligation of Borrower; provided that, for the avoidance of doubt, Borrower
shall not be required to pay a greater amount under the increased costs
provisions (including yield protection and taxes) of Section 3 hereof than it
would have paid in the absence of the exercise of such option.

 

2.04 Competitive Bid Procedure. (a) Subject to the terms and conditions set
forth herein, during the period from and including the Effective Date to, but
not including, the Revolving Termination Date (as it may be extended), Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that

 



 

 

 41

 

Outstanding Revolving Obligations of all Lenders plus the aggregate principal
amount of outstanding Competitive Loans at any time shall not exceed the
combined Revolving Commitments. To request Competitive Bids, Borrower shall
notify Administrative Agent of such request by telephone not later than the
Requisite Time therefor; provided that Borrower may submit up to (but not more
than) two Competitive Bid Requests on the same day, but no Competitive Bid
Request or Requests shall be made within five Business Days after the date of
any previous Competitive Bid Request or Requests, unless any and all such
previous Competitive Bid Requests shall have been withdrawn or all Competitive
Bids received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to
Administrative Agent of a written Competitive Bid Request in a form approved by
Administrative Agent and signed by Borrower. Each such telephonic and written
Competitive Bid Request shall specify the following information:

 

(i)  the aggregate amount of the requested Borrowing (which shall be at least
the Minimum Amount therefor);

 

(ii)  the date of such Borrowing, which shall be a Business Day;

 

(iii)  whether such Borrowing is to be a Borrowing of Eurodollar Rate Loans or
of Fixed Rate Loans (it being understood and agreed that each Borrowing of
Competitive Loans shall be comprised entirely of Eurodollar Rate Loans or Fixed
Rate Loans); and

 

(iv)  the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, Administrative Agent shall notify the Lenders of the details thereof by
telecopy, inviting the Lenders to submit Competitive Bids.

 

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by Administrative Agent
and must be received by Administrative Agent by telecopy, in the case of a
Competitive Borrowing of Eurodollar Rate Loans, not later than 9:30 a.m., New
York City time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Borrowing of Fixed Rate Loans, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by Administrative Agent may be rejected by Administrative Agent, and
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $10,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

 

(c)  Administrative Agent shall promptly notify Borrower by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

 

(d)  Subject only to the provisions of this paragraph, Borrower may accept or
reject any Competitive Bid. Borrower shall notify Administrative Agent by
telephone, confirmed by telecopy in a form approved by Administrative Agent,
whether and to what extent it has decided to accept or reject

 

 

 

 42

 

each Competitive Bid, in the case of a Competitive Borrowing of Eurodollar Rate
Loans, not later than 10:30 a.m., New York City time, three Business Days before
the date of the proposed Competitive Borrowing, and in the case of a Borrowing
of Fixed Rate Loans, not later than 10:30 a.m., New York City time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of
Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if Borrower rejects a Competitive Bid made at a
lower Competitive Bid Rate with respect to the same Competitive Bid Request,
(iii) the aggregate amount of the Competitive Bids accepted by Borrower shall
not exceed the aggregate amount of the requested Competitive Borrowing specified
in the related Competitive Bid Request, (iv) to the extent necessary to comply
with clause (iii) above, Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by Borrower. A notice given by
Borrower pursuant to this paragraph shall be irrevocable.

 

(e)  Administrative Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(f)  If Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to Borrower
at least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to Administrative Agent pursuant
to paragraph (b) of this Section.

 

2.05   Reduction or Termination of Revolving Commitments. Upon Requisite Notice
to Administrative Agent not later than the Requisite Time therefor, Borrower may
at any time and from time to time, without premium or penalty, permanently and
irrevocably reduce the Revolving Commitments, in a Minimum Amount therefor to an
amount not less than the sum of the Outstanding Revolving Obligations at such
time plus the aggregate principal amount of outstanding Competitive Loans at any
time, or terminate the Revolving Commitments. Any such reduction or termination
shall be accompanied by payment of all accrued and unpaid commitment fees with
respect to the portion of the Revolving Commitments being reduced or terminated.
Administrative Agent shall promptly notify Lenders of any such request for
reduction or termination of the Revolving Commitments. Each Lender’s Revolving
Commitment shall be reduced pro rata by the amount of such reduction.

 

2.06Prepayments.

 

(a)  Upon Requisite Notice to Administrative Agent not later than the Requisite
Time therefor, Borrower may at any time and from time to time voluntarily prepay
Loans made to it in part in the Minimum Amount therefor or in full without
premium or penalty; provided that Borrower may not prepay any Competitive Loan
without the prior written consent of the Lender thereof. Administrative Agent
will promptly notify each relevant Lender thereof and of such Lender’s
percentage of such

 



 

 

 43

 

prepayment. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with the costs set forth in Section 3.05.

 

(b) If for any reason (other than a result of currency fluctuation, which
prepayment requirement shall be governed by Section 2.15) the Dollar Amount of
the Outstanding Revolving Obligations of all Lenders plus the aggregate
principal amount of outstanding Competitive Loans at any time exceeds the
combined Revolving Commitments from time to time in effect, Borrower shall
immediately prepay Revolving Loans and/or deposit cash in a Letter of Credit
Cash Collateral Account in an aggregate amount equal to such excess.

 

2.07Documentation of Loans.

 

(a)  Upon the request of any Lender made through Administrative Agent, a
Lender’s Loans may be evidenced by one or more Notes of Borrower, instead of or
in addition to its loan accounts or records. Each such Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. Any failure so to record or any error
in doing so shall not, however, limit or otherwise affect the obligation of
Borrower to pay any amount owing with respect to the Obligations.

 

(b)  Administrative Agent shall maintain, at Administrative Agent’s Office, a
register for the recordation of the names and addresses of Lenders and the
Revolving Commitments and Extensions of Credit of each Lender from time to time
(the “Register”). The Register shall be available for inspection by Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall maintain the Register, acting, solely for
this administrative purpose only, as a non-fiduciary agent for Borrower (it
being acknowledged and agreed that Administrative Agent and each Administrative
Agent-Related Person, in such capacity, shall constitute Indemnitees under
Section 10.13).

 

(c)  Administrative Agent shall record in the Register the Revolving Commitment
and Extensions of Credit from time to time of each Lender, and each repayment or
prepayment in respect thereof. Any recordation shall be conclusive and binding
on Borrower and each Lender, absent manifest error; provided, however, that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitment or Outstanding Revolving
Obligations or outstanding Competitive Loans.

 

(d)  Each Lender shall record on its internal loan accounts or records (and may
record on the Note(s) held by such Lender) the amount of each Extension of
Credit made by it and each payment in respect thereof; provided that the failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitment or Outstanding Revolving Obligations or
outstanding Competitive Loans; and provided, further, that in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern, absent manifest error.

 

(e)  Borrower, Administrative Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders of the corresponding Revolving
Commitments and Extensions of Credit listed therein for all purposes hereof, and
no assignment or transfer of any such Revolving Commitment or Extensions of
Credit shall be effective, in each case, unless and until an Assignment and
Assumption effecting the assignment or transfer thereof shall have been accepted
by Administrative Agent and recorded in the Register. Prior to such recordation,
all amounts owed with respect to the applicable Revolving Commitment or
Outstanding Revolving Obligations or outstanding Competitive Loans shall be owed
to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is

 



 

 

 44

 

listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Revolving
Commitments or Outstanding Revolving Obligations or outstanding Competitive
Loans.

 

2.08Continuation and Conversion Option.

 

(a)  Subject to Section 2.08(d), Borrower may irrevocably request a Conversion
or Continuation of Loans on any Business Day in a Minimum Amount therefor by
delivering a Request for Extension of Credit therefor by Requisite Notice to
Administrative Agent not later than the Requisite Time therefor. All Conversions
and Continuations of Loans denominated in Dollars shall constitute Base RateABR
Loans unless properly and timely otherwise designated as set forth in the prior
sentence.

 

(b)  Unless Borrower pays all amounts due under Section 3.05, if any, a
Eurodollar Rate Loan may be Continued or Converted only on the last day of the
Interest Period for such Eurodollar Rate Loan. During the existence of an Event
of Default, Administrative Agent may (and upon the request of the Required
Lenders shall) prohibit Loans from being requested as, Converted into, or
Continued as Eurodollar Rate Loans, and Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be Converted immediately into
Base RateABR Loans.

 

(c)  Administrative Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Eurodollar Rate Loan upon determination of the
same. Administrative Agent shall from time to time notify Borrower and Lenders
of any change in JPMorgan Chase’s prime rate used in determining the Alternate
Base Rate promptly following the public announcement of such change.

 

(d)  Notwithstanding anything to the contrary contained herein, Competitive
Loans may not be Converted or Continued.

 

2.09Interest.

 

(a) Subject to subsection (b) below, and unless otherwise specified herein,
Borrower hereby promises to pay interest on the unpaid principal amount of each
Loan made to it (before and after default, before and after maturity, before and
after judgment and before and after the commencement of any proceeding under any
Debtor Relief Laws) from the date borrowed until paid in full (whether by
acceleration or otherwise) on each Applicable Payment Date at a rate per annum
equal to:

 

(i)  in the case of Base RateABR Loans, the Alternate Base Rate plus the
Applicable Amount for such type of Loan;

 

(ii)  in the case of Eurodollar Rate Loans (other than Competitive Loans), the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Amount for such type of Loan;

 

(iii) in the case of Competitive Loans that are Eurodollar Rate Loans, the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus (or
minus, as the case may be) Margin applicable to such Loan; and

 

(iv)    in the case of Fixed Rate Loans, at the Fixed Rate applicable to such
Loan.

 

(b)    If any amount payable by Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), Borrower hereby
promises to pay interest (after as well as before entry of judgment thereon to
the extent permitted by law) on such amount at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable

 



 

 

 45

 

Law. Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be payable upon demand.

 

(c)    On any Business Day, Borrower may call Administrative Agent and request
information as to the then current Eurodollar Rate or Alternate Base Rate or
Base Rate, and Administrative Agent shall provide such information.

 

2.10Fees.

 

(a)  Commitment Fee. Borrower shall pay to Administrative Agent, for the account
of each Lender pro rata according to its Revolving Percentage, a commitment fee
equal to the Applicable Amount times the average daily amount of the excess, if
any, of its Revolving Commitment over its Outstanding Revolving Obligations (it
being understood, for avoidance of doubt, that for purposes of the calculation
of the commitment fee, Competitive Loans shall not be deemed to be a utilization
of the Revolving Facility). The commitment fee shall accrue at all times from
the Effective Date until the Revolving Termination Date (as it may be extended)
and shall be payable quarterly in arrears on each Applicable Payment Date. If
there is any change in the Applicable Amount during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Amount
separately for each period during such quarter that such Applicable Amount was
in effect. The commitment fee shall accrue at all applicable times, including at
any time during which one or more conditions in Section 4 are not met.

 

(b)  Other Fees. Borrower agrees to pay to Administrative Agent and the other
parties hereto (and their respective Affiliates) the fees in the amounts and on
the dates previously agreed to in writing by Borrower and such parties (or their
respective Affiliates).

 

2.11     Computation of Interest and Fees. Computation of interest on Base
RateABR Loans when the Alternate Base Rate is determined by JPMorgan Chase’s
“prime rate”based on the Prime Rate shall be calculated on the basis of a year
of 365 or 366 days, as the case may be, and the actual number of days elapsed.
Computation of all other types of interest and all fees shall be calculated on
the basis of a year of 360 days or, in the case of any amount denominated in
Sterling or Canadian Dollars, 365 days and the actual number of days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

 

2.12Making Payments.

 

(a)  Except as otherwise provided herein, all payments by Borrower or any Lender
hereunder shall be made to Administrative Agent at Administrative Agent’s Office
not later than the Requisite Time for such type of payment. All payments
received after such Requisite Time shall be deemed received on the next
succeeding Business Day for purposes of the calculation of interest and fees,
but not for purposes of determining whether a Default has occurred. All payments
of principal and interest shall be made in immediately available funds in
Dollars. All payments by Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff.

 

(b)  Upon satisfaction of any applicable terms and conditions set forth herein,
Administrative Agent shall promptly make any amounts received in accordance with
Section 2.12(a) available in like funds received as follows: (i) if payable to
Borrower, by crediting a deposit account designated from time to time by
Borrower to Administrative Agent by Requisite Notice, and (ii) if payable to any
Lender, by wire transfer to such Lender at its Lending Office. If such
conditions are not

 



 46

 

so satisfied, Administrative Agent shall return any funds it is holding to the
Lenders making such funds available, without interest.

 

(c)  Subject to the definition of “Interest Period,” if any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall
instead be considered due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest and fees.

 

(d)  Subject to Section 4.05, unless Borrower or any Lender has notified
Administrative Agent, prior to the Requisite Time any payment to be made by it
is due, that it does not intend to remit such payment, Administrative Agent may,
in its sole and absolute discretion, assume that Borrower or such Lender, as the
case may be, has timely remitted such payment and may, in its sole and absolute
discretion and in reliance thereon, make such payment available to the Person
entitled thereto. If such payment was not in fact remitted to Administrative
Agent in immediately available funds, then:

 

(i)  If Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by Administrative
Agent to such Lender to the date such amount is repaid to Administrative Agent
at the Federal Funds Rate; and

 

(ii)  If any Lender failed to make such payment, Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount upon Administrative Agent’s
demand therefor, Administrative Agent promptly shall notify Borrower, and
Borrower shall pay such corresponding amount to Administrative Agent.
Administrative Agent also shall be entitled to recover interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by Administrative Agent to Borrower to the date such
corresponding amount is recovered by Administrative Agent, (A) from such Lender
at a rate per annum equal to the Federal Funds Rate, and (B) from Borrower, at a
rate per annum equal to the interest rate applicable to such Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Commitment or to prejudice any rights which Administrative Agent or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

(e)  If Administrative Agent or any Lender is required at any time to return to
Borrower, or to a trustee, receiver, liquidator, custodian or any official under
any proceeding under Debtor Relief Laws, any portion of a payment made by
Borrower, each Lender shall, on demand of Administrative Agent, return its share
of the amount to be returned, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate.

 

2.13     Funding Sources. Nothing in this Agreement shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.14     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

 

 

 47

 

(a)  Fees set forth in Section 2.10(a) shall cease to accrue on the unfunded
portion of the Commitments of such Defaulting Lender;

 

(b)  To the extent permitted by applicable Law, any voluntary prepayment of
Revolving Loans shall, if Borrower so directs at the time of making such
voluntary prepayment, be applied to the Revolving Loans of other Lenders as if
such Defaulting Lender had no Revolving Loans outstanding and the Aggregate
Exposure of such Defaulting Lender in respect of its Revolving Commitment were
zero;

 

(c)  The Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders or Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or modification
pursuant to Section 10.01), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender and in any event, no such amendment,
modification, or waiver shall increase the Revolving Commitments or the
principal amount of any Loans of such Defaulting Lender, extend the maturity
date applicable thereto or decrease the rate of interest (including any
commitment fees) payable in respect thereof without the consent of such
Defaulting Lender;

 

(d)    If any Letter of Credit Usage exists at the time a Lender becomes a
Defaulting Lender then:

 

(i)  all or any part of such Letter of Credit Usage shall be reallocated among
the Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Percentages but, in any case, only to the extent the sum of the
Outstanding Revolving Obligations of all Lenders that are not Defaulting Lenders
plus such Defaulting Lender’s ratable participation in all Letter of Credit
Usage does not exceed the total of the Revolving Commitments of all Lenders that
are not Defaulting Lenders;

 

(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent, either (x) cash collateralize such Defaulting Lender’s
participation in all Letter of Credit Usage (after giving effect to any partial
reallocation pursuant to clause (i) above) in a Letter of Credit Cash Collateral
Account for so long as such Letter of Credit is outstanding or (y) backstop such
Letter of Credit Usage with a letter of credit reasonably satisfactory to the
Issuing Lender;

 

(iii)  if Borrower cash collateralizes or backstops any portion of such
Defaulting Lender’s Letter of Credit Usage pursuant to this subsection (d),
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.03(j) with respect to such Defaulting Lender’s Letter of
Credit Usage during the period such Defaulting Lender’s Letter of Credit Usage
is cash collateralized or backstopped;

 

(iv)  if the Letter of Credit Usage attributable to the Defaulting Lenders is
reallocated pursuant to this subsection (d), then the fees payable to the
non-Defaulting Lenders pursuant to Section 2.03(j) and Section 2.10(a) shall be
adjusted in accordance with the non-Defaulting Lenders’ respective Revolving
Percentages to account for such reallocation; and

 

(v)  if any Defaulting Lender’s participation in all Letter of Credit Usage is
neither cash collateralized, backstopped nor reallocated pursuant to this
subsection (d), then, without prejudice to any rights or remedies of Issuing
Lenders or any Lender

 



 

 

 48

 

hereunder, all Letter of Credit fees payable under Section 2.03(j) with respect
to such Defaulting Lender’s remaining participation in all Letter of Credit
Usage shall be payable to the applicable Issuing Lenders until such
participation in all Letter of Credit Usage is backstopped, cash collateralized
and/or reallocated

 

(e)  So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral or backstop
letters of credit will be provided by Borrower in accordance with subsection (d)
of this Section, and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders that
are Lenders in a manner consistent with subsection (d)(i) of this Section (and
Defaulting Lenders shall not participate therein).

 

(f)  In the event that each of Administrative Agent, Borrower and Issuing
Lenders agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Letter of Credit Usage of
the Lenders shall be readjusted to reflect the inclusion of such formerly
Defaulting Lender’s Revolving Commitment and on such date such formerly
Defaulting Lender shall purchase at par such of the Revolving Loans of the other
Lenders as Administrative Agent shall determine may be necessary in order for
such formerly Defaulting Lender to hold such Revolving Loans in accordance with
its Revolving Percentage.

 

2.15Currency Equivalents.

 

(a)  Administrative Agent shall determine the Dollar Amount of (i) the Letter of
Credit Usage in respect of Letters of Credit denominated in an Alternative
Currency based on the Exchange Rate (A) on or about the date of the related
notice requesting the issuance of such Letter of Credit and (B)  at such other
times as Administrative Agent may elect in its discretion (but in no case more
frequently than monthly), (ii) the Loans denominated in an Alternative Currency
based on the Exchange Rate (A) on or about the date of the related notice
requesting any Borrowing, Continuation or Conversion and (B) at such other times
as Administrative Agent may elect in its discretion (but in no case more
frequently than monthly) and (iii) any other amount to be converted into Dollars
in accordance with the provisions hereof at the time of such conversion.

 

(b)  If after giving effect to any such determination of a Dollar Amount, the
Letter of Credit Usage exceeds 105% of the Letter of Credit Sublimit, Borrower
shall, within five Business Days of receipt of notice thereof from
Administrative Agent setting forth such calculation in reasonable detail,
deposit cash collateral in a Letter of Credit Cash Collateral Account in an
amount equal to such excess. If after giving effect to any such determination of
a Dollar Amount, the Dollar Amount of the Outstanding Revolving Obligations of
all Lenders plus the aggregate principal amount of outstanding Competitive Loans
at any time exceeds the combined Revolving Commitments from time to time in
effect by more than 105%, Borrower shall, immediately upon receipt of notice
thereof from Administrative Agent setting forth such calculation in reasonable
detail, prepay Revolving Loans and/or deposit cash in a Letter of Credit Cash
Collateral Account in an aggregate amount equal to such excess in accordance
with Section 2.06(b).

 

SECTION 3

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 



 

 

 49

 

(a)  To the extent permitted by Law, any and all payments by or on account of
Borrower to or for the account of any Lender Party under any Loan Document shall
be made free and clear of and without deduction or withholding for or on account
of any and all present or future income, stamp or other taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, now or
hereafter imposed, levied, collected, withheld or assessed and all interest,
additions to tax, or penalties with respect thereto, excluding, (w) in the case
of a Lender Party, taxes imposed on or measured by its net income, and franchise
taxes (imposed in lieu of net income taxes) imposed on it, (I) by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Lender Party is organized or maintains a Lending Office, or (II) by reason of
any present or former connection between such Lender Party and the jurisdiction
imposing such taxes, other than solely as a result of this Agreement or any Note
or any transaction contemplated thereby, (x) with respect to each Lender Party,
taxes imposed by reason of any present or former connection between such Lender
Party and the jurisdiction imposing such taxes, other than solely as a result of
this Agreement or any Note or any transaction contemplated hereby, (y) in the
case of a Lender Party organized under the Laws of a jurisdiction outside the
United States (other than an assignee pursuant to a request by Borrower under
Section 3.06(b)), any withholding tax that is imposed on amounts payable to such
Lender Party at the time such Lender Party becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender Party’s
failure to comply with Section 10.20, except to the extent that such Lender
Party (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to this Section and (z)
withholding taxes imposed pursuant to FATCA (all non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities imposed on or with respect to any payment made by or on account
of any obligation of any Loan Party under any Loan Document being hereinafter
referred to as “Non-Excluded Taxes”). If Borrower or Administrative Agent shall
be required by any Laws to deduct any Non-Excluded Taxes from or in respect of
any sum payable under any Loan Document to any Lender Party, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
such Lender Party receives an amount equal to the sum it would have received had
no such deductions been made, (ii) Borrower or Administrative Agent shall make
such deductions or withholdings, (iii) Borrower or Administrative Agent shall
pay the full amount deducted or withheld to the relevant taxation authority or
other authority in accordance with applicable Laws and (iv) with respect to all
withholding taxes, within 30 days after the date of such payment by Borrower,
Borrower shall furnish to Administrative Agent (who shall forward the same to
such Lender Party) the original or a certified copy of a receipt evidencing
payment thereof.

 

(b)  In addition, Borrower agrees to pay, or at the option of Administrative
Agent timely reimburse it for the payment of, any and all present or future
stamp, court, documentary, intangible, recording, filing or other similar taxes,
charges or levies which arise from any payment made by it under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document except any such
taxes that are imposed with respect to an assignment by the Lender (hereinafter
referred to as “Other Taxes”).

 

(c)    Borrower agrees to indemnify each Lender Party for the full amount of
Non-Excluded Taxes and Other Taxes (including any Non-Excluded Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by such Lender Party with respect to any Loan or Loan Document and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto; provided, however, that Borrower shall not be obligated to
indemnify such recipient pursuant to this Section 3.01 in respect of interest,
penalties and other liabilities attributable to any Non-Excluded Taxes or Other
Taxes, if such interest, penalties other liabilities are attributable to the
gross negligence or willful misconduct of such Lender Party. After a Lender
Party learns of the imposition of Non-Excluded Taxes or Other Taxes, such Lender
will act in good faith to

 



 

 

 50

 

promptly notify Borrower of its obligations hereunder. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)  Notwithstanding anything to the contrary contained in this Section 3.01,
all obligations of Borrower to any Lender under such Section 3.01 shall be
subject to, and conditioned upon such Lender’s compliance with its obligations,
if any, under Section 10.20.

 

(e)  If any Lender Party determines, in its sole discretion exercised in good
faith, that it has received a refund from a relevant taxing or governmental
authority in respect of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay over such refund
to Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section 3.01 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that in the event such Lender Party is required to repay any
or all of such refund to such Governmental Authority (a “Refund Repayment
Requirement”), Borrower, upon the request of such Lender Party, agrees to repay
to such Lender Party the full amount of such Refund Repayment Requirement (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority). This subsection shall not be construed to require any Lender Party
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to Borrower or any other Person.

 

3.02   Illegality. If any Lender determines that any Laws have made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable offshore interbank
market, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to Borrower through Administrative Agent,
the obligation of such Lender to make Eurodollar Rate Loans shall be suspended
until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or Convert all Eurodollar Rate Loans of such
Lender, either on the last day of the Interest Period thereof, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.

 

3.03 Alternate Rate of Interest.Inability to Determine Eurodollar Rates. If, in
connection with any Request for Extension of Credit involving any Eurodollar
Rate Loan, (a) Administrative Agent determines that (i) deposits in Dollars are
not being offered to banks in the applicable offshore dollar market for the
applicable amount and Interest Period of the requested Eurodollar Rate Loan or
(ii) adequate and reasonable means do not exist for determining the underlying
interest rate for such Eurodollar Rate Loan, or (b) Required Lenders (or, in the
case of a Competitive Loan that is a Eurodollar Rate Loan, the Lender that is
required to make such Loan) determine that such underlying interest rate does
not adequately and fairly reflect the cost to Lenders (or Lender) of funding
such Eurodollar Rate Loan, Administrative Agent will promptly notify Borrower
and all Lenders. Thereafter, the obligation of Lenders (or Lender) to make or
maintain such Eurodollar Rate Loan shall be suspended until Administrative Agent
revokes such notice. Upon receipt of such notice, Borrower may revoke any
pending request for a Borrowing of Eurodollar Rate

 



 

 

 51

 

Loans or, failing that, be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

(a) If prior to the commencement of any Interest Period for a Eurodollar Rate
Borrowing in any currency (the currency of such Borrowing herein referred to as
the “Affected Currency”):

 

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower notifies the Administrative Agent that
the Borrower has determined, that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate, as applicable (including because the LIBO
Screen Rate is not available or published on a current basis), for the Affected
Currency and such Interest Period; or

 

(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurodollar Rate Competitive Loan, the Lender that is required to make
such Loan) that the Eurodollar Rate, as applicable, for the Affected Currency
and such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for the Affected Currency and such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any Revolving Loan
to, or continuation of any Revolving Loan as, a Eurodollar Rate Borrowing
denominated in the Affected Currency shall be ineffective, and, if the Affected
Currency is Dollars, such Borrowing (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing, (B) if the Affected Currency is Dollars and if
any Borrowing Request requests a Eurodollar Rate Borrowing denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing, (C) if the Affected
Currency is Canadian Dollars and if any Borrowing Request requests a Eurodollar
Rate Borrowing denominated in Canadian Dollars, such Borrowing shall be made as
a Canadian Prime Rate Borrowing, (D) if the Affected Currency is any other
Alternative Currency, any Borrowing Request that requests a Eurodollar Rate
Borrowing denominated in the Affected Currency shall be ineffective and (E) any
request by the Borrower for a Eurodollar Rate Competitive Borrowing denominated
in the Affected Currency shall be ineffective; provided that (x) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Borrower for Eurodollar Rate Competitive Borrowings in the
Affected Currency may be made to Lenders that are not affected thereby and (y)
if the circumstances giving rise to such notice affect only one type of
Borrowings, then the other type of Borrowings shall be permitted.

 

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower notifies the
Administrative Agent that the Borrower has determined, that (i) the
circumstances set forth in clause (a)(i) or (a)(ii) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) or (a)(ii) have not arisen but either (w) the supervisor for
the administrator of the applicable Eurodollar Rate has made a public statement
that the administrator of the applicable Eurodollar Rate is insolvent (and there
is no successor administrator that will continue publication of the applicable
Eurodollar Rate), (x) the administrator of the applicable Eurodollar Rate has
made a public statement identifying a specific date after which the applicable
Eurodollar Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
applicable Eurodollar Rate), (y) the supervisor for the administrator of the
applicable Eurodollar Rate has made a public

 



 

 

 52

 

statement identifying a specific date after which the applicable Eurodollar Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the applicable Eurodollar Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the applicable Eurodollar Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to such applicable Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes (including administrative changes) to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Amount); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date such amendment is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but , in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence of this Section 3.03(b),
only to the extent the applicable Eurodollar Rate for the applicable currency
and such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Revolving Loan to, or continuation of any Revolving Loan as, a Eurodollar Rate
Borrowing shall be ineffective, (y) if any Borrowing Request requests a
Eurodollar Rate Revolving Loan, such Borrowing shall be made (1) in the case of
a Borrowing denominated in Dollars, as an ABR Borrowing, (2) in the case of a
Borrowing denominated in Canadian Dollars, as a Canadian Prime Rate Borrowing
and (3) in the case of a Borrowing denominated in any other Alternative
Currency, as a Borrowing of Loans bearing interest at a rate for short term
borrowings of such Alternative Currency determined in a customary manner in good
faith by the Administrative Agent in consultation with the Borrower and (z) any
request by the Borrower for a Eurodollar Rate Competitive Borrowing shall be
ineffective.

 

3.04Increased Cost and Reduced Return; Capital Adequacy.

 

(a)  If any Lender Party determines that the adoption of any Law or any change
in any Law or in the interpretation thereof effective after the date hereof:

 

(i)  Subjects such Lender Party to any tax (excluding taxes described in clauses
(w), (y) and (z) of Section 3.01(a), Non-Excluded Taxes and Other Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto with
respect to any Eurodollar Rate Loans or Fixed Rate Loans or its obligation to
make Eurodollar Rate Loans or Fixed Rate Loans;

 

(ii)  Imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge, or similar requirement (other than the reserve requirement
utilized in the determination of the EurodollarAdjusted LIBO Rate) relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Lender Party (including its Revolving
Commitment); or

 



 

 

 53

 

(iii)    Imposes on such Lender Party or on the offshore interbank market any
other condition, cost or expense (other than taxes) affecting this Agreement or
any of such extensions of credit or liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to such Lender
Party of making, Converting into, Continuing, or maintaining any Eurodollar Rate
Loans or Fixed Rate Loans or issuing or participating in Letters of Credit or to
reduce any sum received or receivable by such Lender Party under this Agreement
with respect to any Eurodollar Rate Loans or Fixed Rate Loans or Letter of
Credit, then from time to time upon demand of such Lender Party (with a copy of
such demand to Administrative Agent), Borrower shall pay to such Lender Party
such additional amounts as will compensate such Lender Party for such increased
cost or reduction.

 

(b)  If any Lender Party determines that the adoption of any Law or any change
in any Law or in the interpretation thereof effective after the date hereof,
including in regard to capital adequacy and liquidity, has the effect of
reducing the rate of return on the capital of such Lender Party or compliance by
such Lender Party (or its Lending Office) or any corporation controlling such
Lender Party as a consequence of such Lender Party’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
liquidity and such Lender Party’s desired return on capital and desired
liquidity levels), then from time to time upon demand of such Lender Party (with
a copy to Administrative Agent), Borrower shall pay to such Lender Party such
additional amounts as will compensate such Lender Party for such reduction.

 

(c)  Notwithstanding the foregoing provisions of this Section, a Lender Party
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the adoption of or change in Law or in the interpretation
thereof that would otherwise entitle it to such compensation shall have been
publicly announced prior to submission of the Competitive Bid pursuant to which
such Loan was made.

 

(d)  Notwithstanding anything herein to the contrary (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted, issued or implemented.

 

3.5   Breakfunding Costs. Subject to Section 3.06(a), upon demand of any Lender
(with a copy to Administrative Agent) from time to time, Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any actual loss,
cost or expense incurred by it as a result of:

 

(a)  Any Continuation, Conversion, payment or prepayment by Borrower of any
Eurodollar Rate Loan or Fixed Rate Loan on a day other than the last day of the
Interest Period for such Eurodollar Rate Loan or Fixed Rate Loan (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise);

 

(b)  Any failure by Borrower (for a reason other than the failure of such Lender
to make a Eurodollar Rate Loan or Fixed Rate Loan) to prepay, borrow, Continue
or Convert any Eurodollar Rate Loan or Fixed Rate Loan on the date or in the
amount notified by Borrower; or

 



 

 

 54

 

(c) Any failure by Borrower to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan;

 

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

 

3.6Matters Applicable to all Requests for Compensation.

 

(a)  A certificate of Administrative Agent or any Lender claiming compensation
under this Section 3 and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of clearly demonstrable
error; provided that such certificate (i) sets forth with reasonable specificity
the calculation of the amount to be paid, (ii) states that Administrative Agent
or such Lender, as applicable, is treating substantially all similarly situated
borrowers in a manner that is consistent with the treatment afforded Borrower
hereunder, (iii) is delivered within 90 days of the later of the date of the
event giving rise to such compensation and the date Administrative Agent or such
Lender knew or, with the exercise of reasonable care, should have known of the
requirements for such compensation, and (iv) confirms (in the case of a claim
for compensation under Section 3.01 or Section 3.04) that either a change in
Administrative Agent’s Office or Lending Office, as the case may be, of
Administrative Agent or such Lender, as the case may be, would not have
eliminated the request for compensation or that such change would have been
otherwise disadvantageous to Administrative Agent or such Lender, as the case
may be. In determining the amount of such compensation, Administrative Agent or
any Lender may use any reasonable averaging and attribution methods.

 

(b)  Upon any Lender becoming prohibited from making, maintaining or funding
Eurodollar Rate Loans pursuant to Section 3.02, or upon any Lender making a
claim for compensation under Section 3.01 or Section 3.04, Borrower may remove
or replace such Lender in accordance with Section 10.21.

 

3.07   Survival. All of Borrower’s obligations under this Section 3 shall
survive termination of the Revolving Commitments and payment in full of all
Obligations.

 

SECTION 4

 

CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

 

4.01 Conditions Precedent to Effective Date. The agreement of each Lender to
make the initial Extension of Credit requested to be made by it is subject to
the satisfaction, on or before June 30, 2016, of the conditions precedent set
forth in this Section 4.01 (all of which have been irrevocably satisfied or
waived as of May 26, 2016):

 

(a) Receipt by Administrative Agent of each of the following, each of which
shall be originals, facsimiles or pdf copies unless otherwise specified, each
properly executed by a Responsible Officer of the applicable Loan Party, each
dated on, or in the case of third party certificates, recently before, the
Effective Date and each in form and substance reasonably satisfactory to
Administrative Agent:

 

(i) Executed counterparts of (a) this Agreement, executed and delivered by
Borrower, Administrative Agent and each Person listed on Schedule 2.01 and (b)
the Guarantee Agreement, executed and delivered by each Guarantor (provided that
the requirements of this clause (i) may be satisfied by customary written
evidence reasonably

 



 

 

 55

 

satisfactory to Administrative Agent (which may include electronic transmission
of a signed signature page) that such party has signed a counterpart to this
Agreement or the Guarantee Agreement (as applicable));

 

(ii)  Administrative Agent shall have received a certificate of each Loan Party,
dated the Effective Date and executed by a secretary, assistant secretary or
Responsible Officer thereof, which shall (A) certify that attached thereto are
(x) a true and complete copy of the certificate or articles of incorporation,
formation or organization of such Loan Party certified by the relevant authority
of its jurisdiction of organization, which certificate or articles of
incorporation, formation or organization of such Loan Party attached thereto
have not been amended (except as attached thereto) since the date reflected
thereon, (y) a true and correct copy of the by-laws or operating, management,
partnership or similar agreement of such Loan Party, together with all
amendments thereto as of the Effective Date and such by-laws or operating,
management, partnership or similar agreement are in full force and effect and
(z) a true and complete copy of the resolutions or written consent, as
applicable, of its board of directors, board of managers, sole member or other
applicable governing body authorizing the execution, delivery and performance of
the Loan Documents, and, in the case of Borrower, the borrowings and other
obligations thereunder, which resolutions or consent have not been modified,
rescinded or amended (other than as attached thereto) and are in full force and
effect, and (B)  identify by name and title and bear the signatures of the
officers, managers, directors or authorized signatories of such Loan Party
authorized to sign the Loan Documents to which such Loan Party is a party on the
Effective Date;

 

(iii)  A certificate signed by a Responsible Officer of Borrower certifying (A)
that the conditions specified in Sections 4.01(e) and (f) have been satisfied
and (B) that there has been no event or circumstance since the date of the
Reference Statements which has a Material Adverse Effect;

 

(iv)  An opinion of counsel to Borrower in form and substance reasonably
satisfactory to Administrative Agent; and

 

(v)  All information requested by any Lender in writing at least five Business
Days prior to the Effective Date, to the extent necessary to enable such Lender
to identify Borrower and Guarantors to the extent required for compliance with
the PATRIOT Act or other “know your customer” rules and regulations (which
requested information shall have been received at least two Business Days prior
to the Effective Date).

 

(b)    Any fees required to be paid on or before the Effective Date shall have
been paid.

 

(c)  Administrative Agent shall have received notice that substantially
simultaneously with the Effective Date, the Existing Credit Agreement shall have
been terminated in accordance with the terms of the Existing Credit Agreement,
and all principal, interest and fees owing thereunder shall have been paid.

 

(d)  Lenders shall have received (i) audited consolidated financial statements
of Borrower and its Subsidiaries for the most recent fiscal year ended prior to
the Effective Date as to which such financial statements are available and (ii)
unaudited interim consolidated financial statements of Borrower and its
Subsidiaries for each quarterly period, if any, ended subsequent to the date of
the financial statements delivered pursuant to clause (i) of this paragraph as
to which such financial

 



 

 

 56

 

statements are available. The documents referred to in the preceding sentence
shall be deemed delivered hereunder by the filing by Borrower of its quarterly
report on Form 10-Q or annual report on Form 10-K (as applicable) on the date on
which such documents are posted on Borrower’s behalf on an Internet website to
which each Lender and Administrative Agent has access.

 

(e)  The representations and warranties made by Borrower herein, or which are
contained in any certificate, document or financial or other statement furnished
at any time under or in connection herewith or therewith, shall be correct in
all material respects on and as of the Effective Date.

 

(f)    No Default or Event of Default shall have occurred and be continuing.

 

(g)  Unless waived by Administrative Agent, Borrower shall have paid all
Attorney Costs of Administrative Agent to the extent invoiced prior to or on the
Effective Date.

 

4.02 Conditions to Certain Extensions of Credit. Other than with respect to any
Certain Funds Credit Extension (which shall be subject to Section 4.03), the
obligation of each Lender to honor any Request for Extension of Credit
(including the initial Extension of Credit, but other than a Conversion or
Continuation) is subject to the following conditions precedent:

 

(a)  The representations and warranties of Borrower contained in Section 5
(other than Sections 5.04(b) and 5.05) of this Agreement shall be correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date, except to the extent any such representation and
warranty specifically relates to any earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects on and as of such earlier date.

 

(b)    No Default or Event of Default exists, or would result from such
Extension of Credit or the use thereof.

 

Each Request for Extension of Credit by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of such Extension of Credit.

 

4.03 Conditions to Certain Funds Credit Extensions. Notwithstanding anything in
this Agreement to the contrary, the obligation of each Lender to honor any
Request for Extension of Credit in respect of any Certain Funds Credit Extension
during the Certain Funds Period is subject solely to the following conditions
precedent:

 

(a)     The Amendment No. 1 Effective Date shall have occurred.

 

(b)  No Draw-Stop Event shall have occurred and be continuing or would result
from the proposed Certain Funds Credit Extension to be made on such date.

 

(c)  No Major Event of Default shall have occurred and be continuing or would
result from the proposed Certain Funds Credit Extension to be made on such date.

 

(d)  It shall not be illegal for any Lender to lend and there is no injunction,
restraining order or equivalent prohibiting any Lender from funding its portion
of such Certain Funds Credit Extensions; provided, that such Lender has used
commercially reasonable efforts to fund its such Certain Funds Credit Extensions
through an Affiliate of such Lender not subject to such legal

 



 

 

 57

 

restriction; provided, further, that the occurrence of such event in relation to
one Lender shall not relieve any other Lender of its obligations hereunder.

 

(e)    The Administrative Agent shall have received a Request for Extension of
Credit otherwise in accordance with the requirements of this Agreement.

 

4.04 Determinations Under Sections 4.01, 4.02 and 4.03. For purposes of
determining compliance with the conditions specified in Section 4.01, 4.02 and
4.03 (as applicable), each Lender shall be deemed to have consented to, approved
or accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of Administrative Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the Effective Date, the Amendment No. 1 Effective Date or the
date of any Extension of Credit, as applicable, specifying its objection
thereto. Administrative Agent (or its counsel) shall promptly notify the Lenders
and Borrower in writing of the occurrence of the Effective Date and of the
occurrence of the Amendment No. 1 Effective Date, which writings shall be
conclusive and irrevocable.

 

4.05 Actions by Lenders During Certain Funds Period. Notwithstanding (x)
anything to the contrary in this Agreement or any other Loan Document or (y)
that any condition set forth in Section 4.01, Section 4.02 or Section 4.03 may
subsequently be determined not to have been satisfied, during the Certain Funds
Period (unless (i) a Major Event of Default has occurred and is continuing or,
in respect of clause (c) below, would result therefrom, (ii) in respect of
clause (c) below, the conditions set forth in Section 4.03, as applicable, are
not satisfied or (iii) it becomes illegal for any Lender to maintain its
Revolving Commitment; provided that such Lender has used commercially reasonable
efforts to maintain its Commitment through an Affiliate of such Lender not
subject to a legal restriction and that the occurrence of such event in relation
to one Lender shall not enable any other Lender to cancel its Revolving
Commitment), each Lender shall comply with its obligations to fund any Certain
Funds Credit Extension under the Loan Documents and no Lender shall:

 

(a) cancel any of its Revolving Commitments;

 

(b)  rescind, terminate or cancel any Loan Document or exercise any similar
right or remedy or make or enforce any claim under any Loan Document it may have
to the extent to do so would prevent or limit the funding of any Borrowing in
respect of any Certain Funds Credit Extension;

 

(c) refuse to fund any Loan in respect of any Certain Funds Credit Extension;

 

(d)  exercise any right of set-off or counterclaim in respect of any Loan to the
extent to do so would prevent or limit the funding of any Borrowing in respect
of any Certain Funds Credit Extension;

 

(e)  cancel, accelerate or cause repayment or prepayment of any amounts owing
under any Loan Document to the extent to do so would prevent or limit the
funding of any Certain Funds Credit Extension; or

 

(f)   take any other action or make or enforce any claim or exercise any rights,
entitlements or remedies it may have against any Loan Party or under the terms
of any Loan Document to the extent to do so would, directly or indirectly, alter
the conditions to drawing of a Certain Funds Credit Extension in a manner that
is adverse to Borrower;

 



 

 

 58

 

provided that immediately upon the expiration of the Certain Funds Period all
such rights, remedies and entitlements (to the extent otherwise available) shall
be available to the Lenders notwithstanding that they may not have been used or
been available for use during the Certain Funds Period.

 

SECTION 5

 

REPRESENTATIONS AND WARRANTIES

 

Subject to Section 4.05, Borrower represents and warrants to Administrative
Agent and Lenders that:

 

5.01 Existence and Qualification; Power; Compliance with Laws. Each of Borrower
and its Restricted Subsidiaries (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the state of its organization, except, with respect
to any Restricted Subsidiary that is not a Loan Party, to the extent that the
failure to be so organized, formed, validly existing or in good standing does
not have a Material Adverse Effect, and (b) is in compliance with all Laws,
except to the extent that noncompliance does not have a Material Adverse Effect.

 

5.02 Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority and the legal right to execute, deliver and perform each
Loan Document to which it is a party, and has taken all necessary organizational
action to authorize the execution, delivery and performance of each Loan
Document to which it is a party. Except for such consents, authorizations,
filings or other acts which have been duly made or obtained and are in full
force and effect, no consent or authorization of, filing with, or other act by
or in respect of any Governmental Authority is required for the due execution,
delivery or performance of this Agreement or any of the other Loan Documents,
except as would not reasonably be expected to have a material adverse effect on
the validity or enforceability of this Agreement or the Guarantee Agreement.
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto, and constitutes a legal, valid and binding obligation of
each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

5.03 No Legal Bar. The execution, delivery, and performance by each Loan Party
of the Loan Documents to which it is a party do not and will not (a) violate or
conflict with, or result in a breach of, or require any consent under (i) such
Loan Party’s organizational documents, (ii) any applicable Laws which has a
Material Adverse Effect, or (iii) any Contractual Obligation, license or
franchise of any Loan Party or by which any Loan Party or its property is bound
or subject, in each case with respect to this clause (iii), which has a Material
Adverse Effect or (b) constitute a default under any such Contractual
Obligation, license or franchise which has a Material Adverse Effect.

 

5.04Financial Statements; No Material Adverse Effect.

 

(a)  The Reference Statements fairly present, in all material respects, the
financial condition of Borrower and its consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 



 

 

 59

 

(b) From December 31, 2015 to the Effective Date, there has been no event or
circumstance which has a Material Adverse Effect.

 

5.05 Litigation. Except as disclosed in Borrower’s public filings prior to the
Effective Date, no litigation, investigation or proceeding of or before an
arbitrator or Governmental Authority is pending or, to the knowledge of
Borrower, threatened by or against Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that has a Material
Adverse Effect.

 

5.06 Use of Proceeds. Borrower will use the proceeds of the Extensions of Credit
for general corporate purposes; provided that the proceeds of any Certain Funds
Credit Extension shall only be used for Certain Funds Purposes. No part of the
proceeds of any Extensions of Credit hereunder will be used for “purchasing” or
“carrying” “margin stock” as so defined in a manner which violates, or which
would be inconsistent with, the provisions of Regulations T, U, or X of the
Board of Governors of the Federal Reserve System.

 

5.07 Anti-Corruption Laws and Sanctions. Borrower has implemented and maintains
in effect policies and procedures reasonably designed to promote compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Borrower, its
Subsidiaries and to the knowledge of Borrower its officers, directors, employees
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) Borrower, any Subsidiary or, to the
knowledge of Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of Borrower, any agent of
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

 

SECTION 6

 

AFFIRMATIVE COVENANTS

 

Subject to Section 4.05, so long as any Obligation remains unpaid, or any
portion of the Revolving Commitments remains outstanding, Borrower shall, and
shall (except in the case of Borrower’s reporting covenants), cause each
Restricted Subsidiary to:

 

6.01 Financial Statements. Deliver to Administrative Agent and Lenders, in form
and detail satisfactory to Administrative Agent:

 

(a)  As soon as available but in any event within 105 days after the end of each
fiscal year of Borrower, consolidated balance sheets as at the end of such
fiscal year and related consolidated statements of income and cash flows for
such fiscal year of Borrower and its consolidated Subsidiaries and certified by
a Responsible Officer of Borrower, setting forth in comparative form the figures
for the previous fiscal year, all in reasonable detail, audited and accompanied
by a report and opinion of independent certified public accountants of
nationally recognized standing reasonably acceptable to Administrative Agent,
which report and opinion shall not be subject to any “going concern”
qualification or qualifications as to the scope of the audit.

 

(b)  As soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of Borrower ending after
the Effective Date, consolidated balance sheets as at the end of such fiscal
quarter, and related consolidated statements of income and cash flows for such
fiscal quarter and for the portion of Borrower’s fiscal year then ended, of
Borrower and its consolidated Subsidiaries, setting forth in each case in
comparative form the figures for the

 



 

 

 60

 

corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Borrower as fairly presenting in all material respects
the financial condition, results of operations and cash flows of Borrower and
its consolidated Subsidiaries in accordance with GAAP, subject only to pro forma
adjustments and normal year-end audit adjustments.

 

(c)  Financial statements and other documents required to be delivered pursuant
to this Section 6.01 or Section 6.02(b) may be delivered electronically and if
so delivered, shall be deemed to have been delivered (i) to the extent such
documents are included in materials otherwise filed with the U.S. Securities and
Exchange Commission, when such filing is available to the Lenders on EDGAR or
(ii)  in any case, on the date on which such documents are posted on Borrower’s
behalf on an Internet website to which each Lender and Administrative Agent has
access.

 

6.02   Certificates, Notices and Other Information. Deliver to Administrative
Agent in form and detail satisfactory to Administrative Agent:

 

(a)  No later than the date required for the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate (which shall include reconciliation of certain financial information
with respect to the Restricted Group) signed by a Responsible Officer of
Borrower, which Compliance Certificate shall set forth the necessary adjustments
to exclude the Indebtedness and EBITDA attributed to Unrestricted Subsidiaries
from the calculations set forth therein and shall give pro forma effect to
Material Acquisitions and Material Dispositions in accordance with Section 1.07;

 

(b)  Promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which Borrower may file
or be required to file with the Securities and Exchange Commission under
Sections 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to Administrative Agent pursuant hereto;

 

(c)  Promptly after a Responsible Officer of Borrower obtaining knowledge of the
occurrence thereof, notice of any Default or Event of Default specifying the
nature thereof and what action Borrower has taken, is taking or proposes to take
with respect thereto;

 

(d)  Promptly after a Responsible Officer of Borrower obtaining knowledge of the
occurrence thereof, notice of any ERISA Event that has a Material Adverse
Effect; and

 

(e)  Promptly after such request, such other data and information as from time
to time may be reasonably requested by Administrative Agent or any Lender
through Administrative Agent (it being understood that Borrower and its
Subsidiaries shall not be required to provide any information or documents that
are subject to confidentiality provisions, the nature of which prohibit such
disclosure, or would violate any attorney-client privilege).

 

6.03  Payment of Taxes. Pay and discharge when due all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or any
of its property, except for any such tax, assessment, charge or levy which is
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on its books in accordance with
GAAP, and except for such payments which, if not paid, do not in the aggregate,
have a Material Adverse Effect.

 

6.04 Preservation of Existence. Preserve and maintain its existence, licenses,
permits, rights, franchises and privileges necessary or desirable in the normal
conduct of its business, except

 

 

 

 61

 

where failure to do so does not have a Material Adverse Effect, and except that
nothing in this Section shall prohibit any transaction permitted by Section
7.03.

 

6.05  Compliance With Laws. Comply with the requirements of all applicable Laws
and orders of any Governmental Authority, noncompliance with which has a
Material Adverse Effect.

 

6.06 Inspection Rights. At any time during regular business hours, upon
reasonable notice, and as often as reasonably requested, but subject to Section
10.17, permit Administrative Agent or any Lender, or any employee, agent or
representative thereof, to examine (and during the existence of an Event of
Default, make copies and abstracts from) the records and books of account of
Borrower and its Restricted Subsidiaries and to visit and inspect their
properties and to discuss their affairs, finances and accounts with any of their
officers and key employees; provided that, other than during the continuance of
an Event of Default, no more than one such examination, visit or inspection
shall occur during any calendar year. Notwithstanding the foregoing, it is
understood and agreed that Borrower and its Subsidiaries shall not be required
to provide or otherwise allow access to any information or documents that are
subject to confidentiality provisions, the nature of which prohibit such
disclosure, or would violate any attorney-client privilege.

 

6.07 Keeping of Records and Books of Account. Keep, in all material respects,
proper books of record and account, in which entries shall be made sufficient to
permit the preparation of consolidated financial statements in accordance with
GAAP.

 

6.08 Designation of Unrestricted Subsidiaries. So long as no Default or Event of
Default exists or arises as a result thereof and subject to the next succeeding
sentence, Borrower may from time to time designate a Restricted Subsidiary as an
Unrestricted Subsidiary or designate an Unrestricted Subsidiary as a Restricted
Subsidiary; provided that Borrower shall (a) provide Administrative Agent
written notification of such designation prior to or concurrently therewith
(which written notification Administrative Agent will promptly forward to
Lenders), (b) if such designation is a Material Acquisition (in the case of the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary) or a
Material Disposition (in the case of the designation of a Restricted Subsidiary
as an Unrestricted Subsidiary), within 10 Business Days after such notification,
deliver to Administrative Agent a certificate, in form reasonably acceptable to
Administrative Agent, demonstrating pro-forma compliance (in accordance with
Section 1.07) with Section 7.06 immediately prior to and after giving effect to
such designation and (c) not designate as an Unrestricted Subsidiary any
Guarantor that is a Significant Subsidiary and that guarantees Material Debt
unless such Guarantor is simultaneously released from its guarantee of such
Material Debt. Notwithstanding anything to the contrary contained herein, (x)
each Guarantor shall at all times be a Restricted Subsidiary for all purposes
hereunder unless such Guarantor is simultaneously released as a Guarantor upon
such designation as contemplated pursuant to Section 6.10, (y) unless designated
as an Unrestricted Subsidiary in compliance with clause (z) below, each Cable
Subsidiary shall at all times be a Restricted Subsidiary for all purposes
hereunder, and (z) Borrower may designate a Cable Subsidiary as an Unrestricted
Subsidiary at any time when the Leverage Ratio (calculated after giving pro
forma effect to such designation) is less than or equal to 4.50 to 1.00.
Borrower hereby designates the Subsidiaries listed on Schedule 6.08 as
Unrestricted Subsidiaries.

 

6.09 Anti-Corruption Laws and Sanctions. Borrower will maintain in effect and
enforce policies and procedures reasonably designed to promote compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 



 

 

 62

 

6.10 Guarantors. Any time after the Effective Date, Borrower may cause any of
its Subsidiaries to guarantee the Obligations of Borrower hereunder by
delivering to Administrative Agent an Assumption Agreement to the Guarantee
Agreement, in form set forth on Annex 1 to the Guarantee Agreement and executed
by such proposed Guarantor. If, at any time following the Effective Date, a
Guarantor ceases to be a Restricted Subsidiary (including as a result of a
redesignation of such Restricted Subsidiary as an Unrestricted Subsidiary) or
ceases to be a Subsidiary, in each case as a result of a transaction not
otherwise prohibited hereunder, then such Guarantor’s guarantee of the
Obligations shall be automatically released and such Guarantor shall be
automatically released from its obligations under the Guarantee Agreement. In
addition, if Borrower elects by notice in writing to Administrative Agent to
cause such Guarantor to be released from its guarantee of the Obligations, and a
Responsible Officer of Borrower certifies in writing that immediately after
giving effect to such release, no Default or Event of Default shall have
occurred and be continuing, then immediately upon the delivery of such notice
and certification to Administrative Agent such Guarantor’s guarantee of the
Obligations shall be automatically released and such Guarantor shall be
automatically released from its obligations under the Guarantee Agreement.
Notwithstanding the foregoing, no Guarantor that is a Significant Subsidiary and
that guarantees any Material Debt may be released from the Guarantee Agreement
and its Guarantee Obligation thereunder, including as a result of being
designated as an Unrestricted Subsidiary, unless such Guarantor is
simultaneously released from its guarantee of such Material Debt. Administrative
Agent shall execute such documents as Borrower shall reasonably request to
evidence the release contemplated by this Section 6.10.

 

SECTION 7

 

NEGATIVE COVENANTS

 

Subject to Section 4.05, so long as any Obligations remain unpaid, or any
portion of the Revolving Commitments remains outstanding:

 

7.01 Liens. Borrower shall not, nor shall it permit any Restricted Subsidiary
to, directly or indirectly, incur, assume or suffer to exist, any Lien securing
Indebtedness for borrowed money (including without duplication Guaranty
Obligations in respect thereof) upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except:

 

(a) Liens pursuant to any Loan Document;

 

(b)  Liens existing on the date hereof securing Indebtedness for borrowed money
(including without duplication Guaranty Obligations in respect thereof) that
does not exceed $750,000,000 in the aggregate, and any renewals or extensions
thereof, provided that such Liens are not extended to cover any other property,
assets or revenues;

 

(c) Liens in favor of Borrower or any Restricted Subsidiary;

 

(d)  Liens on “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System);

 

(e)  Liens on property acquired (by purchase, merger or otherwise) after the
date hereof, existing at the time of acquisition thereof (but not created in
anticipation thereof), or placed thereon (at the time of such acquisition or
within 180 days of such acquisition to secure a portion of the purchase price
thereof), and any renewals or extensions thereof, so long as the Indebtedness
secured thereby is permitted hereby; provided that such Liens do not and are not
extended to cover any other property;

 



 

 

 63

 

(f)  To the extent constituting Liens securing Indebtedness for borrowed money
(including without duplication Guaranty Obligations in respect thereof), Liens
under Sale-Leaseback Transactions, and any renewals or extensions thereof, so
long as the Indebtedness secured thereby does not exceed $1,000,000,000 in the
aggregate;

 

(g)  Liens arising in connection with asset securitization transactions, so long
as the aggregate outstanding principal amount of the obligations secured thereby
does not exceed $2,000,000,000 at any one time;

 

(h)  Liens not otherwise permitted hereby which secure Indebtedness incurred
pursuant to Asset Monetization Transactions;

 

(i)  (A) Liens on any assets of the Target Group which Liens (i) are existing as
of the Final Closing Date, (ii) are not incurred to secure indebtedness
financing the Target Acquisition and (iii) do not extend to other assets other
than (x) after acquired property that is automatically subject to such Lien, (y)
proceeds and products of such property and any replacement, improvement,
accessions or additions thereto and (B) any modification, replacement,
refinancing, renewal or extension of such Lien; and

 

(j)  other Liens, so long as the aggregate outstanding principal amount of the
Indebtedness for borrowed money (including without duplication Guaranty
Obligations in respect thereof) secured thereby does not exceed at any time an
amount equal to (x) 15% of Consolidated Net Tangible Assets minus (y) the
amount, if any, of any unsecured Indebtedness incurred by any Restricted
Subsidiary that is not a Guarantor pursuant to Section 7.02.

 

7.02   Non-Guarantor Subsidiary Indebtedness. Borrower shall not permit any of
its Restricted Subsidiaries that are not Guarantors to create, incur, assume or
permit to exist any Indebtedness, except

 

(a)  Indebtedness existing on the date hereof, in an aggregate amount not in
excess of (i) the aggregate amount of the Asset Monetization Transactions set
forth on Schedule A plus (ii) $2,000,000,000, and all extensions, renewals and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof;

 

(b) Indebtedness of any Restricted Subsidiary to Borrower or any other
Restricted Subsidiary;

 

(c)  (A) Indebtedness of the Target Group that (i) is existing as of the Final
Closing Date and (ii) is not incurred to finance the Target Acquisition and (B)
any modification, replacement, refinancing, renewal or extension of such
Indebtedness; and

 

(d)  Indebtedness in an aggregate principal amount for all such Restricted
Subsidiaries that are not Guarantors not exceeding at any time (x) 15% of
Consolidated Net Tangible Assets minus (y) the amount, if any, of Indebtedness
for borrowed money (including without duplication Guaranty Obligations in
respect thereof) of any Loan Party secured pursuant to Section 7.01(j).

 

7.03   Fundamental Changes. (a) Borrower shall not (A) merge or consolidate with
or into any Person or (B) liquidate, wind-up or dissolve itself or (C) sell,
transfer or dispose of all or substantially all of its assets, provided that
nothing in this Section 7.03 shall be construed to prohibit Borrower from
reincorporating in another jurisdiction permitted by clause (iii) below,
changing its

 



 

 

 64

 

form of organization or merging into, or transferring all or substantially all
of its assets to, another Person so long as:

 

(i)  either (x) Borrower shall be the surviving entity with substantially the
same assets immediately following the reincorporation or reorganization or (y)
the surviving entity or transferee (the “Successor Corporation”) shall,
immediately following the merger or transfer, as the case may be, (A) have
substantially all of the assets of Borrower immediately preceding the merger or
transfer, as the case may be, (B) have duly assumed all of Borrower’s
obligations hereunder and under the other Loan Documents in form and substance
satisfactory to Administrative Agent (and, if requested by Administrative Agent,
the Successor Corporation shall have delivered an opinion of counsel as to the
assumption of such obligations) and (C) either (I) have then-effective ratings
(or implied ratings) published by Moody’s or S&P applicable to such Successor
Corporation’s senior, unsecured, non-credit-enhanced, long term indebtedness for
borrowed money, which ratings shall be either Baa3 or higher (if assigned by
Moody’s) or BBB- or higher (if assigned by S&P) or (II) be acceptable to
Required Lenders;

 

(ii)  immediately after giving effect to such transaction no Default or Event of
Default shall have occurred and be continuing; and

 

(iii)  Borrower or a Successor Corporation’s jurisdiction of organization shall
be a state within in the United States of America or the District of Columbia.

 

(b) Borrower and its Restricted Subsidiaries, taken as a whole, shall continue
to operate cable, media and other communications businesses as its primary lines
of business.

 

Notwithstanding anything to the contrary herein, for the avoidance of doubt,
this Section 7.03 shall not apply to the Target Acquisition or any transactions
undertaken to implement the Target Acquisition, in accordance with the Offer
Documents or the Scheme Documents and the Target Acquisition shall be permitted
hereunder.

 

7.04 ERISA. Borrower shall not, nor shall it permit any Restricted Subsidiary
to, directly or indirectly, at any time permit (a) any Plan to (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code) or
(ii) fail to comply with ERISA or any other Laws applicable to a Plan or (b) the
occurrence of any ERISA Event; which, with respect to each event described in
clauses (a) or (b) above, has a Material Adverse Effect.

 

7.05 Anti-Corruption Laws and Sanctions. Borrower will not request any Borrowing
or Letter of Credit, and Borrower shall not use, and shall not make available to
its Subsidiaries and its or their respective directors, officers, employees and
agents, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent such activities, business or
transaction are not prohibited by any Sanctions applicable to Borrower or any of
its Subsidiaries, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

7.06 Financial Covenant. Borrower shall not permit the Leverage Ratio as of the
end of any fiscal quarter of Borrower to be greater than 5.75 to 1.00.

 

 

 

 65

 

SECTION 8

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Subject to Section 4.05, any one or more of the
following events shall constitute an Event of Default:

 

(a)  Borrower fails to pay any principal on any of its Outstanding Revolving
Obligations or Competitive Loans (other than fees) on the date when due; or

 

(b)  Borrower fails to pay any interest on any of its Outstanding Revolving
Obligations or Competitive Loans, or any commitment fees, within five days after
the date when due; or fails to pay any other fees or amount payable to
Administrative Agent or any Lender under any Loan Document within five days
after the date when due or, if applicable, after demand is made for the payment
thereof; or

 

(c)  Any default occurs in the observance or performance of any agreement
contained in Section 6.02(c), 7.03 or 7.06; or

 

(d)  Any Loan Party fails to perform or observe any other covenant or agreement
(not specified in subsections (a), (b) or (c) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after notice thereof to Borrower from Administrative Agent or any
Lender; or

 

(e)  Any representation or warranty by any Loan Party in this Agreement or any
other Loan Document or any Compliance Certificate proves to have been incorrect
in any material respect when made or deemed made; or

 

(f)  (i) Borrower or any Restricted Subsidiary (x) defaults in any payment when
due (giving effect to any stated grace periods) of principal of or interest on
any Indebtedness (other than the Obligations) having an aggregate principal
amount in excess of the Threshold Amount or (y) defaults in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Obligations) or contained in any instrument or agreement
evidencing, securing or relating thereto, and as a consequence, Indebtedness
having an aggregate principal amount in excess of the Threshold Amount shall
have become due (automatically or otherwise) or shall have been required to be
redeemed prior to its stated maturity (provided that to the extent that any
acceleration referred to in the preceding provisions of this Section 8.01(f) is
duly rescinded by the required holders of the applicable Indebtedness, such
acceleration shall cease to be an Event of Default hereunder, unless and except
to the extent that Administrative Agent has theretofore exercised remedies
hereunder pursuant to Section 8.02), or (ii) Borrower or any Guarantor shall
generally not pay its debts as they become due or shall admit in writing its
inability to pay its debts as they mature; or

 

(g)  The Guarantee Agreement, at any time after its execution and delivery and
for any reason other than the agreement of Required Lenders or all Lenders, as
may be required hereunder, or satisfaction in full of all the Obligations,
ceases to be in full force and effect or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any material
respect; or a Guarantor denies in writing that it has any or further liability
or obligation under the Guarantee Agreement, or purports to revoke, terminate or
rescind the Guarantee Agreement in writing; or

 

(h)  A final non-appealable judgment against Borrower or any of its Significant
Subsidiaries is entered for the payment of money (which is not covered by
insurance) in excess of the

 



 

 

 66

 

Threshold Amount if such judgment remains unsatisfied without procurement of a
stay of execution for 60 calendar days after the date of entry of such judgment;
or

 

(i)  Borrower or any of its Significant Subsidiaries institutes or consents to
the institution of any proceeding under Debtor Relief Laws, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under Debtor Relief Laws relating to any such
Person or to all or any part of its property is instituted without the consent
of that Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

 

(j) There occurs any Change of Control.

 

8.2   Remedies Upon Event of Default. Without limiting any other rights or
remedies of Administrative Agent or Lenders provided for elsewhere in this
Agreement, or the other Loan Documents, or by applicable Law, or in equity, or
otherwise (but subject in all cases to the limitations set forth in Section
4.05):

 

(a) Upon the occurrence, and during the continuance, of any Event of Default
(other than an Event of Default described in Section 8.01(i) that shall occur
following the Certain Funds Termination Date):

 

(i)  Administrative Agent may, with the consent of the Required Lenders, and
(subject to the terms of Section 9) shall, upon the request of Required Lenders,
terminate the Revolving Commitments and/or declare all or any part of the unpaid
principal of all Loans, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Borrower; and

 

(ii)  Administrative Agent may, with the consent of the Required Lenders, and
(subject to the terms of Section 9) shall, upon the request of Required Lenders,
demand immediate payment by Borrower of an amount equal to the aggregate amount
of all outstanding Letter of Credit Usage to be held in a Letter of Credit Cash
Collateral Account.

 

(b)  If (x) following the expiration of the Certain Funds Period, any Event of
Default described in Section 8.01(i) occurs or (y) during the Certain Funds
Period, an Event of Default described in Section 8.01(i) occurs that is a Major
Event of Default, then:

 

(i)  The Revolving Commitments and all other obligations of Administrative Agent
or Lenders shall automatically terminate without notice to or demand upon
Borrower, which is expressly waived by Borrower;

 

(ii)  The unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be immediately due
and

 



 

 

 67

 

payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower; and

 

(iii) An amount equal to the aggregate amount of all outstanding Letter of
Credit Usage shall be immediately due and payable to Administrative Agent
without notice to or demand upon Borrower, which is expressly waived by
Borrower, to be held in a Letter of Credit Cash Collateral Account.

 

(c)  Upon the occurrence of any Event of Default, Administrative Agent may, with
the consent of the Required Lenders, and (subject to the terms of Section 9)
shall, upon the request of Required Lenders, protect, exercise and enforce
against Borrower the rights and remedies of Administrative Agent and Lenders
under the Loan Documents and such other rights and remedies as are provided by
Law or equity.

 

(d)  The order and manner in which Administrative Agent’s and Lenders’ rights
and remedies are to be exercised shall be determined by Administrative Agent or
Required Lenders in their sole and absolute discretion. Regardless of how a
Lender may treat payments for the purpose of its own accounting, for the purpose
of computing the Obligations hereunder, payments received during the existence
of an Event of Default shall be applied first, to costs and expenses (including
Attorney Costs) incurred by Administrative Agent and each Lender (to the extent
that each Lender has a right to reimbursement thereof pursuant to the Loan
Documents), second, to the payment of accrued and unpaid interest on the
Obligations to and including the date of such application, third, to the payment
of, or as cash collateral for, the unpaid principal of the Obligations, and
fourth, to the payment of all other amounts (including fees) then owing to
Administrative Agent and Lenders under the Loan Documents, in each case paid pro
rata to each Lender in the same proportions that the aggregate Obligations owed
to each Lender under the Loan Documents bear to the aggregate Obligations owed
under the Loan Documents to all Lenders, without priority or preference among
Lenders, subject to the last parenthetical of Section 2.01(a) of the Guarantee
Agreement.

 

8.03   Clean-Up Period. Notwithstanding anything in any Loan Document to the
contrary, for a period commencing on the Amendment No. 1 Effective Date and
ending on the Clean-Up Period Termination Date, any breach of covenants,
misrepresentation or other Default or Event of Default (except as otherwise
specified in Section 10.01(c)) which arises with respect to the Target Group
only will be deemed not to be a breach of representation or warranty, a breach
of covenant, a Default or an Event of Default, as the case may be, if:

 

(a)  it relates exclusively to the Target Group (or any obligation to procure or
ensure any action in relation to the Target Group);

 

(b)  it is capable of remedy and reasonable steps (consistent with Borrower’s
level of control of the Target) are being taken to remedy it;

 

(c)  the circumstances giving rise to it have not been procured by or approved
by Borrower or any of its Subsidiaries (other than a member of the Target
Group); and

 

(d) it is not reasonably likely to have a Material Adverse Effect;

 

provided that, if the relevant circumstances are continuing on or after the
Clean-Up Period Termination Date, there shall be a breach of representation or
warranty, breach of covenant, Default or Event of Default, as the case may be,
notwithstanding this Section 8.03.

 



 

 

 68

 

SECTION 9

 

THE AGENTS

 

9.01 Appointment. Each Lender hereby irrevocably designates and appoints
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent.

 

9.02 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

9.03 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.04 Reliance by Administrative Agent. (a) Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in

 



 

 

 69

 

all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Lenders and all future holders of the Loans.

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, absent Requisite Notice by such Lender to Administrative Agent to
the contrary, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
Administrative Agent to each Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.

 

9.05 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Administrative Agent has received notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that Administrative Agent
receives such a notice, Administrative Agent shall give notice thereof to
Lenders. Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

 

9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to Lenders by Administrative Agent
hereunder, Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

9.07 Indemnification. Lenders agree to indemnify each Agent and Issuing Lender
in its capacity as such (to the extent not reimbursed by the Loan Parties and
without limiting the obligation of any Loan Party to do so), ratably according
to their respective Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure

 

 

 

 70

 

Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Revolving Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

9.08 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party and its affiliates as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

9.09 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to Lenders and Borrower. If
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
Lenders a successor agent for Lenders, which successor agent shall (unless an
Event of Default under Section 8.01(a), Section 8.01(b) or Section 8.01(i) with
respect to Borrower shall have occurred and be continuing) be subject to
approval by Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of Administrative Agent, and the term “Administrative Agent” shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and Lenders
shall assume and perform all of the duties of Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

9.10 Co-Documentation Agents and Syndication Agent. None of Co-Documentation
Agents nor Syndication Agent nor any Person identified on the cover page of this
Agreement as a Joint Lead Arranger and Joint Bookrunner shall have any right,
power, obligation, liability, responsibility or duty hereunder in its capacity
as such. Without limiting the foregoing, none of Co-Documentation Agents or
Syndication Agent in its capacity as such shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of Co-Documentation Agents or Syndication
Agent in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 



 

 

 71

 

9.11 Certain ERISA Matters.

 

(a)  Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, Administrative Agent and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR § 
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit, or the Commitments,

 

(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)  such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.

 

(b)  In addition, unless Section 9.11(a)(i) is true with respect to a Lender or
such Lender has not provided another representation, warranty and covenant as
provided in sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Administrative Agent and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower or any other Loan Party, that:

 

(i)  none of Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by Administrative
Agent under this Agreement, any other Loan Document or any documents related to
hereto or thereto),

 

 

 72

 

(ii)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)  no fee or other compensation is being paid directly to Administrative Agent
or any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

 

(c)  Administrative Agent and each Arranger hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby
or by the other Loan Documents or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

 

SECTION 10

 

MISCELLANEOUS

 

10.01 Amendments; Consents. NoSubject to Section 3.03(b), no amendment,
modification, supplement, extension, termination or waiver of any provision of
this Agreement or any other Loan Document, no approval or consent thereunder,
and no consent to any departure by any Loan Party therefrom shall be effective
unless in writing signed by each Loan Party party thereto and Required Lenders
and acknowledged by Administrative Agent (or signed by Administrative Agent with
the prior written consent of Required Lenders), and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Notwithstanding the foregoing

 

 

 

 73

 

sentence, without the approval in writing of Borrower, Administrative Agent and
each Lender directly and adversely affected thereby, no amendment, modification,
supplement, termination, waiver, approval, or consent may be effective to:

 

(a)  Reduce the amount of principal of any Outstanding Revolving Obligations or
Competitive Loans owed to such Lender;

 

(b)  Reduce the rate of interest payable on any Outstanding Revolving
Obligations or Competitive Loans owed to such Lender or the amount or rate of
any fee or other amount payable to such Lender under the Loan Documents, except
that Required Lenders may waive or defer the imposition of the Default Rate;

 

(c)  Waive an Event of Default consisting of the failure of Borrower to pay when
due principal, interest, any commitment fee, or any other amount payable to such
Lender under the Loan Documents;

 

(d)  Postpone any date scheduled for the payment of principal of, or interest
on, any Loan or any Letter of Credit reimbursement obligation or for the payment
of any commitment fee or for the payment of any other amount, in each case
payable to such Lender under the Loan Documents, or extend the term of, or
increase the amount of, such Lender’s Revolving Commitment (it being understood
that a waiver of any Event of Default not referred to in subsection (c) above
shall require only the consent of Required Lenders) or modify such Lender’s
share of the Revolving Commitments (except as contemplated hereby);

 

(e)  Amend or waive the definition of “Required Lenders” or the provisions of
this Section 10.01 or Section 10.06;

 

(f)  Amend or waive any provision of this Agreement that expressly requires the
consent or approval of such Lender;

 

provided, however, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the affected Issuing Lender in addition to Required
Lenders or each affected Lender, as the case may be, affect the rights or duties
of such Issuing Lender, (ii) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Required Lenders or
each affected Lender, as the case may be, affect the rights or duties of
Administrative Agent, (iii) any fee letters may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto, (iv)
any amendment, waiver, or consent to a Letter of Credit Application which is not
inconsistent with Section 2.03 shall require only the written approval of
Borrower, Administrative Agent and the applicable Issuing Lender, (v) except as
otherwise contemplated hereunder, without the written consent of all Lenders, no
amendment, waiver or consent shall release all or substantially all of
Guarantors from their obligations under the Guarantee Agreement and (vi) without
the written consent of all Lenders, no amendment, waiver or consent shall add an
Alternative Currency or change the currency of any Loan or other amount
outstanding hereunder.

 

In the event that any Lender does not consent to any proposed amendment,
supplement, modification (including the addition of an Alternative Currency),
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders directly
and adversely affected thereby, so long as the consent of Required Lenders has
been obtained, Borrower shall be permitted to remove or replace such Lender in
accordance with Section 10.21.

 



 

 

 74

 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section shall apply equally to, and shall be binding upon, all Lenders
and Administrative Agent.

 

For the avoidance of doubt, the Letter of Credit Commitment of any Issuing
Lender may be amended with the consent of Borrower and such Issuing Lender
without the need to obtain the consent of the other Lenders.

 

10.02Requisite Notice; Electronic Communications.

 

(a)  Requisite Notice. Notices given in connection with any Loan Document shall
be delivered to the intended recipient at the number and/or address (including
email address) set forth in the case of Borrower, Administrative Agent and
Issuing Lenders on Schedule 10.02, and in the case of Lenders, on the
Administrative Questionnaire (or as otherwise specified from time to time by
such recipient in writing to Administrative Agent) and shall be given by (i)
irrevocable written notice or (ii) except as otherwise provided, irrevocable
telephonic (not voicemail) notice. Such notices may be delivered and shall be
effective as follows:



 



Mode of Delivery       Mail Effective on earlier of actual receipt and fourth
Business Day after deposit in U.S. Mail, first class postage pre-paid    
Courier or hand delivery When received     Telephone (not voicemail) When
conversation completed (must be confirmed in writing)     Facsimile When sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to be giving at opening of business on next Business Day for
recipient)     Electronic Mail When delivered (usage subject to subsection (b)
below)





 

(b) Usage of Electronic Communications. Notices and other communications to
Administrative Agent, the Lenders and the Issuing Lender hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Section 2 if such Lender has notified Administrative Agent
and Borrower that it is incapable of receiving notices under such Section by
Electronic Communications. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
Electronic Communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address

 

 

 75

 

as described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

(d)  Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of Borrower even if (i)  such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent-Related Persons and Lenders from any loss, cost, expense or
liability as a result of relying on any notices purportedly given by or on
behalf of Borrower absent the gross negligence or willful misconduct of the
Person seeking indemnification.

 

(e) Electronic Systems.

 

(i)  Each Loan Party agrees that Administrative Agent may, but shall not be
obligated to, make Communications available to the Issuing Lenders and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

 

(ii)  Any Electronic System used by Administrative Agent is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of such Electronic Systems and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall Administrative Agent or any of its
Affiliates and its and their respective directors, officers, employees, agents
and advisors (collectively, the “Agent Parties”) have any liability to Borrower
or the other Loan Parties, any Lender, the Issuing Lender or any other Person or
entity for damages of any kind arising out of Borrower’s, any Loan Party’s or
Administrative Agent’s transmission of Communications through an Electronic
System, except to the extent such damages arise from bad faith, gross negligence
or willful misconduct on the part of any Agent Party as determined by a final
non-appealable judgment of a court of competent jurisdiction, provided that in
no event shall any Agent Party be liable for any indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise).

 

10.03     Attorney Costs and Expenses. Borrower agrees (a) to pay or reimburse
Administrative Agent, each Issuing Lender and Syndication Agent for all
reasonable and documented costs and expenses incurred in connection with the
development, preparation, negotiation and execution of the Loan Documents, and
to pay or reimburse Administrative Agent for all reasonable and documented costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of any amendment, waiver, consent, supplement or
modification to, any Loan Documents, and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including all

 



 

 

 76

 

Attorney Costs of one counsel to Administrative Agent, each Issuing Lender and
Syndication Agent and (b) to pay or reimburse Administrative Agent, each Issuing
Lender and each Lender for all reasonable and documented costs and expenses
incurred in connection with any restructuring, reorganization (including a
bankruptcy reorganization) or enforcement or attempted enforcement of, or
preservation of any rights under, any Loan Documents, and any other documents
prepared in connection herewith or therewith, or in connection with any
refinancing or restructuring of any such documents in the nature of a “workout”
or of any insolvency or bankruptcy proceeding, including Attorney Costs of one
counsel to Administrative Agent, each Issuing Lender and each Lender (and, if
representation of Administrative Agent, each Issuing Lender and each Lender in
such matter by a single counsel would be inappropriate based on the advice of
legal counsel due to the existence of an actual or potential conflict of
interest, of another firm of counsel for such affected Person(s) (taken as a
whole) and, if necessary, one firm of local counsel in any relevant local
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for such affected Person(s)). The agreements in this Section
shall survive repayment of all Obligations.

 

10.04 Binding Effect; Assignment.

 

(a)  This Agreement and the other Loan Documents to which Borrower is a party
will be binding upon and inure to the benefit of Borrower, Administrative Agent,
Lenders and their respective successors and assigns, except that, Borrower may
not, except as permitted by Section 7.03, assign its rights hereunder or
thereunder or any interest herein or therein without the prior written consent
of all Lenders and any such attempted assignment shall be void. Any Lender may
at any time pledge a Note or any other instrument evidencing its rights as a
Lender under this Agreement (including to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender or, if such Lender is a fund,
to any trustee or to any other representative of holders of obligations owed or
securities issued by such fund as security for such obligations or securities)
but no such pledge shall release such Lender from its obligations hereunder or
grant to any such pledgee the rights of a Lender hereunder absent foreclosure of
such pledge, and any transfer to any Person upon the enforcement of such pledge
shall be subject to this Section 10.04.

 

(b)  From time to time following the date of this Agreement, each Lender may
assign all or any portion of its rights and obligations under this Agreement and
the other Loan Documents to one or more Eligible Assignees, other than (i)
Borrower and its Subsidiaries and (ii) natural persons; provided that such
assignment shall be subject to Borrower’s consent (which shall not be
unreasonably withheld) at all times other than during the existence of an Event
of Default arising under Section 8.01(a), Section 8.01(b) or Section 8.01(i) and
the consent of Administrative Agent and Issuing Lenders (which consents shall
not be unreasonably withheld); provided that the consent of Borrower shall not
be required with respect to an assignment to another Lender unless such
assignment, would result in the Revolving Commitment of such assignee and its
Affiliates exceeding 15% of the aggregate Revolving Commitments, as applicable,
then outstanding. No such assignment shall become effective unless and until a
copy of a duly signed and completed Assignment and Assumption shall be delivered
to Administrative Agent. Except in the case of an assignment (A) to another
Lender or (B) of the entire remaining Revolving Commitment of the assigning
Lender, such assignment shall be in an aggregate principal amount not less than
the Minimum Amount therefor without the consent of Borrower and Administrative
Agent. The effective date of any assignment shall be as specified in the
Assignment and Assumption, but not earlier than the date which is five Business
Days after the date Administrative Agent has received the Assignment and
Assumption. Upon obtaining any consent required as set forth this paragraph, any
forms required by Section 10.20 and payment of the requisite fee described
below, the assignee named therein shall be a Lender for all purposes of this
Agreement to the extent of the Assigned Interest (as defined in such Assignment
and Assumption), and, except for rights and obligations which by their terms
survive termination of any Revolving Commitments, the assigning Lender shall be
released

 



 

 

 77

 

from any further obligations under this Agreement to the extent of such Assigned
Interest. Upon request, Borrower shall execute and deliver new or replacement
Notes to the assigning Lender and the assignee Lender to evidence Loans made by
them. Administrative Agent’s consent to any assignment shall not be deemed to
constitute any representation or warranty by any Administrative Agent-Related
Person as to any matter. Administrative Agent shall record the information
contained in the Assignment and Assumption in the Register.

 

(c)  After receipt of a completed Assignment and Assumption, and receipt of an
assignment fee of $3,500 from such assignee and/or such assigning Lender
(including in the case of assignments to Affiliates of assigning Lenders),
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register on the effective date
determined pursuant thereto.

 

(d)  Each Lender may from time to time, without the consent of any other Person,
grant participations to one or more other Persons that are Eligible Assignees
(including another Lender but excluding (x) Borrower and its Subsidiaries and
(y) natural persons) in all or any portion of its Loans, Revolving Commitments,
Extensions of Credit or any other interest of such Lender hereunder and under
the other Loan Documents; provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the participating bank or other financial institution shall
not be a Lender hereunder for any purpose except, if the participation agreement
so provides, for the purposes of the increased cost provisions (including yield
protection and taxes) of Section 3 (but only to the extent that the cost of such
benefits to Borrower does not exceed the cost which Borrower would have incurred
in respect of such Lender absent the participation) and for purposes of Section
10.06, (iv) Borrower, Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (v) the consent of the holder
of such participation interest shall not be required for amendments or waivers
of provisions of the Loan Documents; provided, however, that the assigning
Lender may, in any agreement with a participant, give such participant the right
to consent (as between the assigning Lender and such participant) to any matter
which (A) extends the Revolving Termination Date as to such participant or any
other date upon which any payment of money is due to such participant, (B)
reduces the rate of interest owing to such participant or any fee or any other
monetary amount owing to such participant, or (C) reduces the amount of any
scheduled payment of principal owing to such participant. Any Lender that sells
a participation to any Person that is a “foreign corporation, partnership or
trust” within the meaning of the Code shall include in its participation
agreement with such Person a covenant by such Person that such Person will
comply with the provisions of Section 10.20 as if such Person were a Lender and
provide that Administrative Agent and Borrower shall be third party
beneficiaries of such covenant. Each Lender that sells or grants a participation
shall (a) withhold or deduct from each payment to the holder of such
participation the amount of any tax required under applicable law to be withheld
or deducted from such payment and not withheld or deducted therefrom by Borrower
or Administrative Agent, (b) pay the tax so withheld or deducted by it to the
appropriate taxing authority in accordance with applicable law and (c) indemnify
Borrower and Administrative Agent for any losses, cost and expenses that they
may incur as a result of any failure to so withhold or deduct and pay such tax.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Revolving Commitments, Extensions of Credit or its
other obligations under any Loan Document) to any Person except to the

 



 

 

 78

 

extent that such disclosure is necessary to establish that such Revolving
Commitments, Extensions of Credit or other obligation is in registered form
under Section 5f.103-1 (c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

 

Notwithstanding anything to the contrary in this Section 10.04, no assignment or
participation shall be permitted during the Certain Funds Period without the
written consent of Borrower (in its sole discretion) and any such attempted
assignment or participation without such written consent of Borrower shall be
null and void.

 

10.05 Set-off. Without prejudice to and subject to Section 4.05, in addition to
any rights and remedies of Administrative Agent and Lenders or any assignee of
any Lender or any Affiliate thereof (each, a “Proceeding Party”) provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Proceeding Party is authorized at any time and from time to time, without
prior notice to Borrower, any such notice being waived by Borrower to the
fullest extent permitted by law, to proceed directly, by right of set-off,
banker’s lien or otherwise, against any assets of Borrower which may be in the
hands of such Proceeding Party (including all general or special, time or
demand, provisional or other deposits and other indebtedness owing by such
Proceeding Party to or for the credit or the account of Borrower) and apply such
assets against the Obligations then due and payable, irrespective of whether
such Proceeding Party shall have made any demand therefor. Each Lender agrees
promptly to notify Borrower and Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.06 Sharing of Payments. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against Borrower
or otherwise, receives payment of the Obligations held by it that is ratably
more than any other Lender receives in payment of the Obligations held by such
other Lender, then, subject to applicable Laws, (a) such Lender exercising the
right of setoff, banker’s lien or counterclaim or otherwise receiving such
payment shall purchase, and shall be deemed to have simultaneously purchased,
from the other Lender a participation in the Obligations held by the other
Lender and shall pay to the other Lender a purchase price in an amount so that
the share of the Obligations held by each Lender after the exercise of the right
of setoff, banker’s lien or counterclaim or receipt of payment shall be in the
same proportion that existed prior to the exercise of the right of setoff,
banker’s lien or counterclaim or receipt of payment; and (b) such other
adjustments and purchases of participations shall be made from time to time as
shall be equitable to ensure that all Lenders share any payment obtained in
respect of the Obligations ratably in accordance with each Lender’s share of the
Obligations immediately prior to, and without taking into account, the payment;
provided that, (i) if all or any portion of a disproportionate payment obtained
as a result of the exercise of the right of setoff, banker’s lien, counterclaim
or otherwise is thereafter recovered from the purchasing Lender by Borrower or
any Person claiming through or succeeding to the rights of Borrower, the
purchase of a participation shall be rescinded and the purchase price thereof
shall be restored to the extent of the recovery, but without interest and (ii)
this Section 10.06 shall not apply to any payments made in accordance with the
express provisions of this Agreement or the other Loan Documents. Each Lender
that purchases a participation in the Obligations pursuant to this Section shall
from and after the purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased. Borrower
expressly consents to the foregoing arrangements and agrees that

 



 

 

 79

 

any Lender holding a participation in an Obligation so purchased may exercise
any and all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if Lender were the original owner of the Obligation
purchased.

 

10.07 No Waiver; Cumulative Remedies.

 

(a)  No failure by any Lender or Administrative Agent to exercise, and no delay
by any Lender or Administrative Agent in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

(b)  The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Any decision by Administrative Agent or any Lender not to
require payment of any interest (including interest at the Default Rate), fee,
cost or other amount payable under any Loan Document or to calculate any amount
payable by a particular method on any occasion shall in no way limit or be
deemed a waiver of Administrative Agent’s or such Lender’s right to require full
payment thereof, or to calculate an amount payable by another method that is not
inconsistent with this Agreement, on any other or subsequent occasion.

 

(c)  Except with respect to Section 9.09, the terms and conditions of Section 9
are for the sole benefit of the Agents and Lenders.

 

10.08     Usury. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excessive interest
shall be applied to the principal of the Outstanding Revolving Obligations or,
if it exceeds the unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged or received by Administrative Agent or any
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread, in
equal or unequal parts, the total amount of interest throughout the contemplated
term of the Obligations.

 

10.09 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of an original executed counterpart of this
Agreement.

 

10.10  Integration. This Agreement, together with the other Loan Documents and
any letter agreements referred to herein, comprises the complete and integrated
agreement of the parties regarding the subject matter hereof and supersedes all
prior agreements, written or oral, on the subject matter hereof. In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control and govern;
provided that the inclusion of supplemental rights or remedies in favor of
Administrative Agent or Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof. THE LOAN DOCUMENTS

 

 

 

 80

 

REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH
PARTIES.

 

10.11  Nature of Lenders’ Obligations. Nothing contained in this Agreement or
any other Loan Document and no action taken by Administrative Agent or Lenders
or any of them pursuant hereto or thereto may, or may be deemed to, make Lenders
a partnership, an association, a joint venture or other entity, either among
themselves or with Borrower or any Subsidiary or Affiliate of Borrower. Each
Lender’s obligation to make any Extension of Credit pursuant hereto is several
and not joint or joint and several. A default by any Lender will not increase
the Revolving Commitments attributable to any other Lender.

 

10.12  Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document shall survive the
execution and delivery thereof. Such representations and warranties have been or
will be relied upon by Administrative Agent and each Lender, notwithstanding any
investigation made by Administrative Agent or any Lender or on their behalf.

 

10.13  Indemnity by Borrower. Whether or not the transactions contemplated
hereby are consummated, Borrower agrees to indemnify, save and hold harmless
each Administrative Agent-Related Person, each other Agent, each Person
identified on the cover page of this Agreement as a Joint Lead Arranger and
Joint Bookrunner, each Issuing Lender and each Lender and their respective
Affiliates and their and their Affiliates’ respective directors, officers,
agents, attorneys and employees (collectively the “Indemnitees”) from and
against: (i) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against Borrower, any of its Affiliates or any of its officers or
directors; (ii) any and all claims, demands, actions or causes of action arising
out of or relating to the Loan Documents, the Revolving Commitments, the use or
contemplated use of the proceeds of any Extension of Credit, or the relationship
of Borrower, Administrative Agent and Lenders under this Agreement; (iii) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
clauses (i) or (ii) above; and (iv) any and all liabilities (including
liabilities under indemnities), losses, costs or expenses (including Attorney
Costs (limited to one law firm for Lenders unless Lenders have differing
interests or defenses that preclude the engagement of one law firm to represent
Lenders)), that any Indemnitee suffers or incurs as a result of the assertion of
any foregoing claim, demand, action, cause of action or proceeding, or as a
result of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, including
settlement costs incurred with the prior written consent of Borrower (which
consent shall not be unreasonably withheld), whether or not arising out of the
negligence of an Indemnitee, and whether or not an Indemnitee is a party to such
claim, demand, action, cause of action or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification for any Indemnified Liability to the extent (i)
it is found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from (x) the bad faith, willful misconduct or gross
negligence of such Indemnitee or (y) a material breach by such Indemnitee of its
express obligations under this Agreement; or (ii) not resulting from an act or
omission of Borrower or any of its Affiliates in respect of a claim, litigation,
investigation or proceeding by one Lender against another Lender (in each case,
for the avoidance of doubt, excluding each of the Agents and each Person
identified on the cover page of this Agreement as a Joint Lead Arranger and
Joint Bookrunner in each case in its capacity as such). In no event shall any
Indemnitee be liable for any damages arising from the use by unauthorized
Persons of information or other materials sent through electronic,

 



 

 

 81

 

telecommunications or other information transmission systems that are
intercepted by such Persons except to the extent it is found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
bad faith, willful misconduct or gross negligence of such Indemnitee. This
Section 10.13 shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim. The
agreements in this Section shall survive repayment of all Obligations.

 

10.14 Nonliability of Lenders. Borrower acknowledges and agrees that:

 

(a)  Any inspections of any property of Borrower made by or through
Administrative Agent or Lenders are for purposes of administration of the Loan
Documents only, and Borrower is not entitled to rely upon the same (whether or
not such inspections are at the expense of Borrower);

 

(b)  By accepting or approving anything required to be observed, performed,
fulfilled or given to Administrative Agent or Lenders pursuant to the Loan
Documents, neither Administrative Agent nor Lenders shall be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by Administrative Agent or Lenders;

 

(c)  The relationship between Borrower and Administrative Agent and Lenders is,
and shall at all times remain, solely that of borrower and lenders; neither
Administrative Agent nor any Lender undertakes or assumes any responsibility or
duty to Borrower or its Affiliates to select, review, inspect, supervise, pass
judgment upon or inform Borrower or its Affiliates of any matter in connection
with their property or the operations of Borrower or its Affiliates; Borrower
and its Affiliates shall rely entirely upon their own judgment with respect to
such matters; and any review, inspection, supervision, exercise of judgment or
supply of information undertaken or assumed by Administrative Agent or any
Lender in connection with such matters is solely for the protection of
Administrative Agent and Lenders and neither Borrower nor any other Person is
entitled to rely thereon;

 

(d)  Neither Administrative Agent nor any Lender nor any Person identified on
the cover page of this Agreement as a Joint Lead Arranger and Joint Bookrunner,
Syndication Agent or Co-Documentation Agent shall be deemed to be in an
advisory, fiduciary or agency relationship with Borrower and its Affiliates or
have a fiduciary or other implied duty to Borrower and its Affiliates with
respect to this Agreement and the transactions contemplated hereby;

 

(e)  Administrative Agent and Lenders, and their Affiliates, may have economic
interests that conflict with those of Borrower and its Affiliates; and

 

(f)  Neither Administrative Agent nor any Lender shall be responsible or liable
to any Person for any loss, damage, liability or claim of any kind relating to
injury or death to Persons or damage to property caused by the actions, inaction
or negligence of Borrower and/or its Affiliates and Borrower hereby indemnifies
and holds Administrative Agent and Lenders harmless from any such loss, damage,
liability or claim.

 

10.15  No Third Parties Benefitted. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
Administrative Agent and Lenders in connection with the Extensions of Credit,
and is made for the sole benefit of Borrower, Administrative Agent and Lenders,
Administrative Agent’s and Lenders’ successors and permitted

 

 

 

 82

 

assigns. Except as provided in Section 10.04, no other Person shall have any
rights of any nature hereunder or by reason hereof.

 

10.16  Severability. Any provision of the Loan Documents that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
and severable to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Administrative Agent,
Lenders and Borrower agree to negotiate, in good faith, the terms of a
replacement provision as similar to the severed provision as may be possible and
be legal, valid, and enforceable.

 

10.17  Confidentiality. Administrative Agent and each Lender shall use any
confidential non-public information concerning Borrower and its Subsidiaries and
Affiliates that is furnished to Administrative Agent or such Lender by or on
behalf of Borrower and its Subsidiaries in connection with the Loan Documents or
the Existing Credit Agreement (collectively, “Confidential Information”) solely
for the purpose of administering and enforcing the Loan Documents, and it will
hold the Confidential Information in confidence and will not disclose, directly
or indirectly, such information to any Person, except (a) to their affiliates or
any of their or their affiliates’ directors, officers, employees, auditors,
counsel, advisors, or representatives (collectively, the “Representatives”) who
need to know such information for the purposes set forth in this Section and who
have been advised of and acknowledge their obligation to keep such information
confidential and limit the use of such information in accordance with this
Section, (b) to any Eligible Assignee to which such Lender has assigned or
desires to assign an interest or participation in the Loan Documents or the
Obligations or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
Borrower and its obligations, provided that any such foregoing recipient of such
Confidential Information agrees to keep such Confidential Information
confidential and limit the use of such Confidential Information as specified
herein, (c) to any governmental agency or regulatory body (including
self-regulatory bodies) having or claiming to have authority to regulate or
oversee any aspect of Administrative Agent’s or such Lender’s business or that
of their Representatives in connection with the exercise of such authority or
claimed authority (in which case such Lender shall, except with respect to any
audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, use
reasonable efforts to promptly notify Borrower, in advance, to the extent
lawfully permitted to do so), (d) to the extent necessary or appropriate to
enforce any right or remedy or in connection with any claims asserted by or
against Administrative Agent or such Lender or any of their Representatives, (e)
pursuant to any subpoena or any similar legal process (in which case such Lender
shall use reasonable efforts to promptly notify Borrower, in advance, to the
extent permitted by Law), (f) to other Lenders and (g) with the consent of
Borrower. For purposes hereof, the term “Confidential Information” shall not
include information that (w) pertains to this Agreement (but not any other
information concerning Borrower) routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry,
(x) is in Administrative Agent’s or a Lender’s possession prior to its being
provided by or on behalf of Borrower or any of its Subsidiaries or Affiliates,
provided that such information is not known by Administrative Agent or such
Lender to be subject to another confidentiality agreement with, or other legal
or contractual obligation of confidentiality to, Borrower or any of its
Subsidiaries or Affiliates, (y) is or becomes publicly available (other than
through a breach hereof by Administrative Agent or such Lender), or (z) becomes
available to Administrative Agent or such Lender on a nonconfidential basis,
provided that the source of such information was not known by Administrative
Agent or such Lender to be bound by a confidentiality agreement or other legal
or contractual obligation of confidentiality with respect to such information.

 



 

 

 83

 

10.18  Headings. Section headings in this Agreement and the other Loan Documents
are included for convenience of reference only and are not part of this
Agreement or the other Loan Documents for any other purpose.

 

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

 

10.20  Status of Lenders and Administrative Agent. (a) (i) Each Lender that is a
U.S. Person shall deliver to Borrower and Administrative Agent on or prior to
the date on which such Lender becomes a party to this Agreement, and from time
to time thereafter if requested in writing by Borrower or Administrative Agent,
executed originals of IRS Form W-9, or any successor form prescribed by the IRS,
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(ii)  Each Lender organized under the Laws of a jurisdiction outside the United
States, on or prior to the date of this Agreement in the case of each Lender
listed on the signature pages hereof and on or prior to the date on which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter if requested in writing by Borrower or Administrative Agent, shall
provide Borrower and Administrative Agent (but only so long as such Lender
remains lawfully able to do so) with (x) IRS Form W-8BEN or W-8BEN-E, as
appropriate, or any successor form prescribed by the IRS, certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest, IRS Form W-8ECI, or any successor form prescribed by the IRS,
certifying that the income receivable pursuant to the Loan Documents is
effectively connected with the conduct of a trade or business in the United
States, or IRS Form W-8EXP, or any successor form prescribed by the IRS, (y) if
such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and intends to claim an exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” IRS Form W-8BEN or W-8BEN-E, as applicable, or any successor form
prescribed by the IRS, and a certificate substantially in the form of Exhibit
F-1 representing that such Lender is not a bank for purposes of Section 881(c)
of the Code, is not a ten-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of Borrower, and is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) (a “U.S. Tax Compliance
Certificate”) or (z) to the extent such Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, or any successor form prescribed by the
IRS, accompanied by IRS Form W-8ECI, W-8BEN or W-8BEN-E, as applicable, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit
F-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner. Thereafter and from time to time, each
such Person shall (i) promptly submit to Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
Borrower pursuant to this Agreement, (ii) promptly notify Administrative Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction and (iii) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that Borrower make any deduction or
withholding for taxes from amounts payable to such Person. If such Person fails
to deliver the above forms or other documentation, then Administrative Agent may
withhold from any interest payment to such Person an amount equivalent to the
applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that Administrative
Agent did not properly withhold any tax or

 



 

 

 84

 

other amount from payments made in respect of such Person, such Person shall
indemnify Administrative Agent therefor, including all penalties and interest,
any taxes imposed by any jurisdiction on the amounts payable to Administrative
Agent under this Section, and costs and expenses (including Attorney Costs) of
Administrative Agent. The obligation of Lenders under this Section shall survive
the payment of all Obligations and the resignation of Administrative Agent.

 

(b)  If a payment made to a Lender under any Loan Document would be subject to
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
Borrower and Administrative Agent at the time or times prescribed by law and at
such time or times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Subsection 10.20(b), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall promptly update and deliver such
form or certification to Borrower and Administrative Agent or promptly notify
Borrower and Administrative Agent in writing of its legal ineligibility to do
so.

 

(c)  Administrative Agent shall deliver to Borrower two executed copies of IRS
Form W-9. Administrative Agent agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification.

 

10.21 Removal and Replacement of Lenders.

 

(a) In the event that any Lender (i) requests compensation under Section 3.01 or
3.04, (ii)  becomes a Defaulting Lender or (iii) (x) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders (including, for the avoidance of doubt,
any extension permitted by Section 2.01(e) with the consent of each Lender)
affected thereby or (y) does not agree to make Loans in any proposed Alternative
Currency (in the case of this clause (iii), so long as the consent of the
Required Lenders to such amendment, supplement, modification, consent, waiver or
proposed Alternative Currency has been obtained), Borrower may, upon notice to
such Lender and Administrative Agent, remove or replace such Lender by (A)
non-ratably terminating such Lender’s Revolving Commitment and/or (B) causing
such Lender to assign its rights and obligations under this Agreement pursuant
to Section 10.04(b) to one or more other Lenders or eligible assignees procured
by Borrower and otherwise reasonably acceptable to Administrative Agent and
Issuing Lenders; provided that such assigning Lender shall have received payment
of an amount equal to 100% of the outstanding principal, interest and fees owed
to such Lender from the assignee Lender or Borrower or such lesser amount as may
be agreed with such Lender. Borrower shall, in the case of a termination of such
Lender’s Revolving Commitment and prepayment of its Loans pursuant to clause (A)
preceding, (x) pay in full all principal, interest, fees and other amounts owing
to such Lender (other than with respect to any outstanding Competitive Loan held
by it) through the date of termination and prepayment (including any amounts
payable pursuant to Section 3), except as may otherwise be agreed with such
Lender, (y) provide appropriate assurances and indemnities (which may include
letters of credit) to such Lender and the Issuing Lender as each may reasonably
require with respect to any continuing risk participation interest in any
Letters of Credit then outstanding and (z) release such Lender from its
obligations under the Loan Documents from and after the date of termination.
Borrower shall, in the case of an assignment

 

 

 

 85

 

pursuant to clause (B) preceding, cause to be paid the assignment fee payable to
Administrative Agent pursuant to Section 10.04(c). Any such Lender whose
Revolving Commitment is being assigned shall, upon payment of (i) all amounts
owed to it pursuant to the proviso in clause (B) preceding and (ii) the
assignment fee as described in the preceding sentence, be deemed to have
executed and delivered an Assignment and Assumption covering such Lender’s
Revolving Commitment. Administrative Agent shall distribute an amended Schedule
2.01, which shall be deemed incorporated into this Agreement, to reflect
adjustments to the Lenders and their Revolving Commitments.

 

(b)  If fees cease to accrue on the unfunded portion of the Revolving
Commitments of a Defaulting Lender pursuant to Section 2.14(a), such fees shall
not be paid to the non-Defaulting Lenders (or replacement Lenders in respect of
any fees accruing prior to such replacement Lender becoming a Lender hereunder).

 

(c) This Section shall supersede any provisions in Section 10.01 to the
contrary.

 

10.22Governing Law; Submission to Jurisdiction; Waivers.

 

(a)  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) Each party to this Agreement irrevocably and unconditionally:

 

(i)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan in the City of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

 

(ii)  agrees that a final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other court to whose
jurisdiction the applicable party is or may be subject, by suit upon judgment;

 

(iii)  consents that any such action or proceeding may only be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(iv)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
provided for in Section 10.02;

 

(v)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

(vi)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.22 any special, exemplary, punitive or consequential damages;
provided the waiver set forth in this clause (vi) shall not affect any
obligation of Borrower under Section 10.13.

 

10.23 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY

 



 

 

 86

 

WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

10.24 USA PATRIOT Act. Each Lender hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies Borrower and Guarantors, which information
includes the name and address of Borrower and Guarantors and other information
that will allow such Lender to identify Borrower and Guarantors in accordance
with the PATRIOT Act.

 

10.25 Judgment Currency.

 

(a)  If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures Administrative Agent could purchase the first currency with such
other currency in the city in which it normally conducts its foreign exchange
operation for the first currency on the Business Day preceding the day on which
final judgment is given.

 

(b)  The obligation of Borrower in respect of any sum due from it to any Lender
or Agent hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to Borrower such excess.

 

10.26  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 



 

 

 87

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.]

 



 

 

 88

 



 

Schedule 2.01

 

Revolving Commitments as of the Amendment No. 2 Effective Date

 

 



Institution Revolving Commitment JPMorgan Chase Bank, N.A. $486,000,000
Citibank, N.A. $486,000,000 Morgan Stanley Bank, N.A. $243,000,000 MUFG Bank,
Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.) $243,000,000 Wells Fargo
Bank, National Association $486,000,000 Mizuho Bank, Ltd. $486,000,000 Bank of
America, N.A. $350,000,000486,000,000 Barclays Bank PLC $350,000,000 BNP Paribas
$350,000,000 Credit Suisse AG, Cayman Islands Branch $350,000,000 Deutsche Bank
AG, New York Branch $350,000,000 Goldman Sachs Bank USA $350,000,000 Royal Bank
of Canada $350,000,000 Sumitomo Mitsui Banking Corporation $350,000,000 Toronto
Dominion (Texas) LLC $350,000,000 Commerzbank AG, New York Branch
$225,000,000350,000,000 Banco Santander, S.A., New York Branch $350,000,000
Goldman Sachs Bank USA $275,000,000 DNB Capital LLC $225,000,000 PNC Bank,
National Association $225,000,000 U.S. Bank National Association $225,000,000
Industrial and Commercial Bank of China Ltd., New York Branch
$125,000,000200,000,000 Societe Generale $125,000,000 The Bank of New York
Mellon $125,000,000 Bank of China, New York Branch $85,000,000 Agricultural Bank
of China Ltd., New York Branch $60,000,000

Total

 

$7,000,000,0007,611,000,000



 



 



 





 